SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THE CIT GROUP/COMMERCIAL SERVICES, INC.

as Agent

the Lenders that are parties hereto

and

SKECHERS U.S.A., INC.,

SKECHERS U.S.A., INC. II,

SKECHERS BY MAIL, INC.

and

310 GLOBAL BRANDS, INC.

as Borrowers

and

WACHOVIA CAPITAL MARKETS, LLC

as Lead Arranger

1

Dated: May 31, 2006
TABLE OF CONTENTS

Page

EXHIBITS

Exhibit A — Form of Assignment and Transfer Agreement
Exhibit B — Form of Revolving Loan Promissory Note
Exhibit C — Form of Compliance Certificate
Exhibit D — Form of Lender’s Loss Payable Endorsement

SCHEDULES

Schedule 1.1(a) — Existing Indebtedness
Schedule 1.1(b) – Surviving Loan Documents
Schedule 6.7 – Copyrights, Patents and Trademarks
Schedule 6.10 – Depository Accounts
Schedule 7.1(b) — Borrower and Collateral Information
Schedule 7.1(f) — Environmental Matters
Schedule 7.1(h) – License Agreements

2

THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation (“CIT”), with
offices located at 300 South Grand Avenue, Los Angeles, California 90071,
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), a California corporation
(“Wachovia”), with offices located at 251 South Lake Avenue, Suite 900,
Pasadena, California 91101, BANK OF AMERICA, N.A., a national banking
association (“Bank of America”), with offices located at 55 South Lake Avenue,
Suite 900, Pasadena, California 91101 (CIT, Wachovia, Bank of America and any
other entity becoming a Lender hereunder pursuant to Section 8.16 or
Section 13.4(b) of this Second Amended and Restated Loan and Security Agreement
(this “Agreement”), are collectively referred to as the “Lenders” and
individually as a “Lender”), CIT, as the Agent for the Lenders (the “Agent”),
and WACHOVIA CAPITAL MARKETS, LLC, as Lead Arranger, are pleased to confirm the
terms and conditions under which the Lenders, acting through the Agent, shall
make revolving loans and other financial accommodations to SKECHERS U.S.A.,
INC., a Delaware corporation (“Skechers”), SKECHERS U.S.A., INC. II, a Delaware
corporation (“Skechers II”), SKECHERS BY MAIL, INC., a Delaware corporation
(“Skechers By Mail”), and 310 GLOBAL BRANDS, INC., a Delaware corporation
(“310”, and together with Skechers, Skechers II, and Skechers By Mail
individually a “Borrower” and collectively and jointly and severally, the
"Borrowers”).

RECITALS

A. Skechers entered into that certain Amended and Restated Loan and Security
Agreement (as amended, modified or supplemented from time to time, the “Existing
Loan Agreement”), dated as of September 4, 1998, with Heller Financial, Inc.
(“Heller”), as agent and as a lender thereunder.

B. CIT has purchased all of Heller’s rights, title and interest in and to the
Existing Loan Agreement and all notes and other loan documents ancillary to the
Existing Loan Agreement and, accordingly, CIT has succeeded to Heller’s interest
therein as agent and as a lender.

C. Skechers, the Agent and the Lenders wish to amend and restate the existing
Loan Agreement in its entirety, as set forth herein, including the addition of
Skechers II, Skechers By Mail and 310 Global Brands as co-borrowers.

D. The Borrowers, the Agent and the Lenders intend that the “Obligations” (as
defined in the Existing Loan Agreement) shall continue to exist under, and be
evidenced by, this Agreement and that the “Collateral” (as defined in the
Existing Loan Agreement) shall secure the Obligations (as defined in this
Agreement), except to the extent that certain types of collateral are no longer
part of the Collateral under this Agreement.

      SECTION 1.Definitions    
1.1
  Defined Terms. As used in this Agreement:
 
   

Accounts shall mean any and all of the Borrowers’ present and future:
(a) accounts (as defined in the UCC); (b) instruments, documents, chattel paper
(including electronic chattel paper) (all as defined in the UCC); (c) unpaid
seller’s or lessor’s rights (including rescission, replevin, reclamation,
repossession and stoppage in transit) relating to the foregoing or arising
therefrom; (d) rights to any goods represented by any of the foregoing,
including rights to returned, reclaimed or repossessed goods; (e) reserves and
credit balances arising in connection with or pursuant to this Agreement;
(f) guaranties, other supporting obligations, payment intangibles and letter of
credit rights (all as defined in the UCC); (g) insurance policies or rights
relating to any of the foregoing; (h) general intangibles pertaining to any of
the foregoing (including rights to payment, including those arising in
connection with bank and non-bank credit cards), and all books and records and
any electronic media and software relating thereto; (i) notes, deposits or other
property of the Borrowers’ account debtors securing the obligations owed by such
account debtors to the Borrowers; and (j) all Proceeds of any of the foregoing.

Adjustment Date shall mean July 1, 2006 and the first day of each fiscal quarter
of Skechers thereafter.

Agent’s Bank Account shall mean the Agent’s bank account at JPMorgan Chase Bank
(or its successor) in New York, New York.

Applicable Margin shall mean, from the Restatement Effective Date until the
initial Adjustment Date, with respect to the Revolving Loans, -0.5% for Chase
Bank Rate Loans and 1.25% for LIBOR Loans. On the initial Adjustment Date, and
on the each subsequent Adjustment Date thereafter, the Applicable Margins for
Chase Bank Rate Loans and LIBOR Loans shall be adjusted prospectively based on
the Average Quarterly Excess Availability for the most recently completed fiscal
quarter of Skechers, to the following amounts:

              Average Quarterly Excess         Availability   Chase Bank Rate
Loans   LIBOR Loans
Greater than $150,000,000
  -0.50%     1.25 %
 
           
 
           
Greater than $75,000,000
but less than or equal
to $150,000,000
 

-0.25%  

1.50%
 
           
 
           
Less than or equal to
$75,000,000
 
0%  
1.75%
 
           

On each Adjustment Date, the Applicable Margin shall be adjusted to reflect the
Average Quarterly Excess Availability for the immediately preceding fiscal
quarter of Skechers. Notwithstanding the foregoing, no reduction in Applicable
Margins shall occur on an Adjustment Date if a Default or an Event of Default
shall have occurred and remain outstanding on such Adjustment Date.

Assignment and Transfer Agreement shall mean the Assignment and Transfer
Agreement in the form of Exhibit A attached hereto.

Availability Reserve shall mean an amount equal to the sum of:

(a) any reserve which the Agent may establish from time to time pursuant to the
express terms of this Agreement; plus

(b) (i) three (3) months rental payments or similar charges for Borrowers’
leased premises or other Collateral locations for which Borrowers have not
delivered to the Agent a landlord’s waiver in form and substance reasonably
satisfactory to the Agent, and (ii) three (3) months estimated payments (plus
any other fees or charges owing by the Borrowers) to any applicable warehousemen
or third party processor (as determined by the Agent in the exercise of its
reasonable business judgment), provided that any of the foregoing amounts shall
be adjusted from time to time hereafter upon (x) delivery to the Agent of any
such acceptable waiver, (y) the opening or closing of a Collateral location
and/or (z) any change in the amount of rental, storage or processor payments or
similar charges, provided further that the reserve set forth in clause (i) above
shall not apply to the Borrowers’ showrooms and retail store locations except
that the Agent shall have the right in the exercise of its reasonable business
judgment to implement such a reserve hereafter with respect to retail stores
that are located in states where applicable law provides for a lien on the
Borrowers’ Inventory in favor of the landlord.

Average Quarterly Excess Availability shall mean the average amount of Excess
Availability during any fiscal quarter of Skechers, calculated by dividing the
sum of Excess Availability as of the last day of each month during such quarter
by three (3).

Borrowing Base shall mean, at any time:

(a) the sum at such time of: (i) eighty-five percent (85%) of the Borrowers’
aggregate outstanding Eligible Accounts Receivable; plus (ii) the lesser of
(x) seventy-five percent (75%) of the aggregate value of the Borrowers’ Eligible
Inventory, valued at the lower of cost or market on a first in, first out basis
during each period of time from August 1 through November 30 and sixty-five
percent (65%) of the aggregate value of the Borrowers’ Eligible Inventory,
valued at the lower of cost or market on a first in, first out basis during each
period of time from December 1 through July 31, or (y) (if the Agent has an
appraisal of the Borrowers’ Inventory conducted by an appraiser selected by the
Agent) ninety percent (90%) of the Net Orderly Liquidation Value of the
Borrowers’ Inventory during each period of time from August 1 through
November 30 and eighty-five percent (85%) of the Net Orderly Liquidation Value
of the Borrowers’ Inventory during each period of time from December 1 through
July 31, or (z) $100,000,000; less

(b) the aggregate amount of the Availability Reserve in effect at such time.

Business Day shall mean any day on which the Agent and JPMorgan Chase Bank are
open for business.

Capital Expenditures shall mean, for any period, the aggregate expenditures of
the Borrowers during such period on account of property, plant, equipment or
similar fixed assets that, in conformity with GAAP, are required to be reflected
on a Consolidated Balance Sheet.

Capital Lease shall mean any lease of property (whether real, personal or mixed)
which, in conformity with GAAP, is accounted for as a capital lease or a Capital
Expenditure on a Consolidated Balance Sheet.

Cash Equivalents shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper, at the time of acquisition, having a rating
of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of
deposit or bankers’ acceptances issued by any bank organized under the laws of
the United States or any state thereof having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) deposit accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the amount maintained with any such other bank is
less than or equal to $100,000 and is insured by the Federal Deposit Insurance
Corporation, and (f) investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses (a)
through (e) above.

Casualty Proceeds shall mean (a) payments or other proceeds from an insurance
carrier with respect to any loss, casualty or damage to Collateral, and
(b) payments received on account of any condemnation or other governmental
taking of any of the Collateral.

Change of Control shall mean Robert Y. Greenberg and M. Susan Greenberg together
cease to beneficially own and control, directly or indirectly, at least 25% of
the aggregate voting power of all issued and outstanding shares of the capital
stock of Skechers entitled (without regard to the occurrence of any contingency)
to vote for the election of a majority of the members of the board of directors
of Skechers.

Chase Bank Rate shall mean the rate of interest per annum announced by JPMorgan
Chase Bank (or its successor) from time to time as its “prime rate” in effect at
its principal office in New York City. (The prime rate is not intended to be the
lowest rate of interest charged by JPMorgan Chase Bank to its borrowers).

Chase Bank Rate Loans shall mean any loans or advances made pursuant to this
Agreement that bear interest based upon the Chase Bank Rate.

CIT Lockbox means a lockbox in CIT’s name and all Collateral and proceeds of
Collateral contained therein as set forth in the CIT Lockbox Agreement.

CIT Lockbox Agreement means the Amended and Restated Lockbox Agreement of even
date herewith between the Borrowers and the Agent.

CIT’s System shall mean the Agent’s ACAR or other internet-based loan accounting
and reporting system.

Collateral shall mean, collectively, all present and future Accounts, Inventory,
Documents of Title, General Intangibles and Other Collateral.

Commitment shall mean, as to each Lender, the amount of the commitment for such
Lender set forth on the signature page to this Agreement or in the Assignment
and Transfer Agreement to which such Lender is a party, as such amount may be
reduced or increased in accordance with the provisions of Section 13.4(b) or any
other applicable provision of this Agreement.

Confidential Information shall have the meaning provided for in Section 13.7 of
this Agreement.

Consolidated Balance Sheet shall mean a consolidated balance sheet for Skechers,
eliminating all intercompany transactions and prepared in accordance with GAAP.

Copyrights shall mean all of Borrowers’ present and hereafter acquired
copyrights, copyright registrations, recordings, applications, designs, styles,
licenses, marks, prints and labels bearing any of the foregoing, all reissues
and renewals thereof, all licenses thereof, all other general intangible,
intellectual property and other rights pertaining to any of the foregoing,
together with the goodwill associated therewith, and all income, royalties and
other Proceeds of any of the foregoing.

Default shall mean any event specified in Section 10.1 hereof, regardless of
whether any requirement for the giving of notice, the lapse of time, or both, or
any other condition, event or act, has occurred or been satisfied.

Default Rate of Interest shall mean a rate of interest equal to two percent (2%)
per annum greater than the interest rate accruing on the Obligations pursuant to
Section 8.1 hereof, which the Agent and the Lenders shall be entitled to charge
the Borrowers in the manner set forth in Section 8.2 of this Agreement.

Depository Account shall mean each bank account or securities account (and the
related lockbox, if any) subject to the Agent’s control that is established by
the Agent or the Borrowers pursuant to Section 2.1(i) or Section 3.2(c) of this
Agreement.

Depository Account Control Agreement shall mean (a) a three-party agreement in
form and substance satisfactory to the Agent among the Agent, a Borrower and the
bank or securities firm which maintains any Depository Account with respect to
the collection of Accounts and deposits of cash proceeds of the Collateral,
(i) which provides the Agent with control of such Depository Account and
provides for the transfer of funds in a manner consistent with the provisions of
Section 3.2(b) of this Agreement, and (ii) pursuant to which such bank or
securities firm agrees that (A) all cash, checks, wires and other items received
or deposited into the Depository Account are the property of the Agent, for the
benefit of the Lenders, and (B) except as otherwise provided in the Depository
Account Control Agreement, such bank or securities firm has no lien upon, or
right of set off against, the Depository Account and any cash, checks, wires and
other items from time to time on deposit therein, and (b) a three party
agreement in form and substance satisfactory to the Agent among the Agent, a
Borrower and the bank or securities firm which maintains any Depository Account
used to hold Qualified Cash which provides Agent control of such account and
pursuant to which such bank or securities firm agrees that it will recognize the
instructions of the Agent upon the occurrence and during the continuance of an
Event of Default and, except as otherwise provided in the Depository Account
Control Agreement, such bank or securities firm has no lien upon or right of
setoff against such Depository Account and any cash, checks, wires, and other
items from time to time on deposit therein. The CIT Lockbox Agreement shall be
considered a Depository Account Control Agreement.

Dilution Percentage shall mean, with respect to the Borrowers in the aggregate
during any period of measurement, the quotient (expressed as a percentage)
obtained by dividing (a) the aggregate amount of the Borrowers’ non-cash
reductions against Trade Accounts Receivable, during such period, by (b) the
aggregate amount of Borrowers’ gross sales during such period, as determined by
the Agent in the exercise of its reasonable business judgment. The Dilution
Percentage shall be determined by the Agent based on its reviews of the periodic
financial and collateral reports submitted by the Borrowers to the Agent as well
as the results of the periodic field examinations conducted by the Agent from
time to time. The period of measurement for calculating the Dilution Percentage
shall be determined by the Agent from time to time in the exercise of its
reasonable business judgment.

Documentation Fees shall mean the Agent’s standard fees for the use of the
Agent’s in-house legal department relating to any and all modifications,
waivers, releases, legal file reviews or additional collateral with respect to
this Agreement, the Collateral and/or the Obligations.

Documents of Title shall mean all present and future documents (as defined in
the UCC), and any and all warehouse receipts, bills of lading, shipping
documents, chattel paper, instruments and similar documents, all whether
negotiable or non-negotiable, together with all Inventory relating thereto, and
all Proceeds of any of the foregoing.

EBITDA shall mean, for any period, the net income of Skechers on a consolidated
basis for such period plus all interest, tax obligations, depreciation and
amortization expense, asset impairment writedowns and non-cash expense items of
Skechers on a consolidated basis for such period, all determined in conformity
with GAAP on a basis consistent with the latest audited financial statements of
Skechers, but excluding the effect of extraordinary and/or nonrecurring gains or
losses for such period.

Electronic Transmission shall have the meaning given to such term in
Section 7.2(g) of this Agreement.

Eligible Accounts Receivable shall mean the gross amount of the Borrowers’ Trade
Accounts Receivable that are subject to a valid, exclusive, first priority and
fully perfected security interest in favor of the Agent, for the benefit of the
Lenders, which conform to the warranties contained herein and which, at all
times, continue to be acceptable to the Agent in the exercise of its reasonable
business judgment, less, without duplication, the sum of:

(a) actual returns, discounts, claims, credits and allowances of any nature
(whether issued, owing, granted, claimed or outstanding), plus

(b) Trade Accounts Receivable that arise from, or are subject to or include:
(i) sales to the United States of America, any state or other governmental
entity or to any agency, department or division thereof, except for any such
sales as to which the Borrowers have complied with the Assignment of Claims Act
of 1940 or any other applicable statute, rules or regulation to the Agent’s
satisfaction in the exercise of its reasonable business judgment; (ii) foreign
sales, other than sales which otherwise comply with all of the other criteria
for eligibility hereunder and are supported either by credit insurance issued by
an insurer acceptable to the Agent or letters of credit (in form and substance
satisfactory to the Agent) issued or confirmed by, and payable at, banks
acceptable to the Agent having a place of business in the United States;
provided that such Accounts are payable in United States Dollars or Canadian
Dollars; (iii) Accounts that, at the date of issuance of the respective invoice
therefor, were payable more than sixty (60) days after the date of issuance of
such invoice, provided that up to thirty-five percent (35%) of the aggregate
amount of all Accounts outstanding at any one time that contain dating terms of
more than sixty (60) but less than or equal to one hundred twenty (120) days
after the issuance of any such invoice are eligible; provided that with respect
to any one customer, Accounts that contain such dating terms that exceed ten
percent (10%) of the aggregate amount of Accounts outstanding at any one time
from such customer are not eligible to the extent of such excess; (iv) Accounts
that remain unpaid more than the earlier of one hundred twenty (120) days from
invoice date or sixty (60) days from due date; (v) contra accounts; (vi) sales
to any Subsidiary (direct or indirect) or parent (direct or indirect) of the
Borrowers, or to any other Person otherwise affiliated with the Borrowers or
with any shareholder, Subsidiary (direct or indirect) or parent (direct or
indirect) of the Borrowers in any way; (vii) bill and hold (deferred shipment)
or consignment sales; (viii) sales to any customer which is either
(w) insolvent, (x) the debtor in any bankruptcy, insolvency, arrangement,
reorganization, receivership or similar proceedings under any federal or state
law, (y) negotiating, or has called a meeting of its creditors for purposes of
negotiating, a compromise of its debts, or (z) financially unacceptable to the
Agent or has a credit rating unacceptable to the Agent in either case as
determined by the Agent in the exercise of its reasonable business judgment;
(ix) all sales to any customer if twenty-five percent (25%) or more of the
aggregate dollar amount of all outstanding invoices to such customer are unpaid
more than the earlier of one hundred twenty (120) days from invoice date or
sixty (60) days from due date; (x) sales to any customer and/or its affiliates
to the extent the aggregate outstanding amount of such sales at any time exceed
thirty percent (30%) or more of all Eligible Accounts Receivable at such time;
(xi) pre-billed receivables and receivables arising from progress billings; and
(xii) sales not payable in United States currency or Canadian currency; plus

(c) reserves established by the Agent to account for increases in the Borrowers’
Dilution Percentage above the Borrowers’ historical Dilution Percentage, and
such other reserves against Trade Accounts Receivable as the Agent deems
necessary in the exercise of its reasonable business judgment and which are
customary either in the commercial finance industry or in the lending practices
of the Agent or the Lenders.

Eligible Assignee shall mean (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$1,000,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans having (together with its
affiliates and Related Funds) total assets (including assets under management)
in excess of $1,000,000,000, and (d) any Lender or any affiliate (other than
individuals) of any Lender or any Related Fund.

Eligible Inventory shall mean the gross amount of the Borrowers’ Inventory (both
wholesale and retail) that is subject to a valid, exclusive, first priority and
fully perfected security interest in favor of the Agent, for the benefit of the
Lenders, and which conforms to the warranties contained herein and which, at all
times continues to be acceptable to the Agent in the exercise of its reasonable
business judgment, including Inventory consisting of goods being imported to the
United States that are supported by a documentary Letter of Credit issued by the
Issuing Bank pursuant to this Agreement and that are being shipped pursuant to a
bill of lading in which the Agent or the Issuing Bank is named as consignee,
less, without duplication, (a) all work-in-process, (b) all supplies (other than
raw materials), (c) all Inventory not present in the United States of America,
(d) all Inventory returned or rejected by the Borrowers’ customers (other than
goods that are undamaged and resalable in the normal course of business) and
goods to be returned to the Borrowers’ suppliers, (e) all Inventory in transit
or in the possession of a warehouseman, bailee, third party processor, or other
third party, unless such warehouseman, bailee or third party has executed a
notice of security interest agreement (in form and substance satisfactory to the
Agent), and (f) the amount of such other reserves against Inventory as the Agent
deems necessary in the exercise of its reasonable business judgment, including,
without limitation, reserves for special order, licensed goods (unless the Agent
has received a satisfactory Trademark Licensor Agreement from the licensor),
private label goods, discontinued, slow-moving and obsolete Inventory, market
value declines, bill and hold (deferred shipment), consignment sales, shrinkage
and any applicable customs, freight, duties and Taxes.

Equipment shall mean all of the Borrowers’ present and hereafter acquired
equipment (as defined in the UCC) including, without limitation, all machinery,
equipment, rolling stock, furnishings and fixtures, and all additions,
substitutions and replacements thereof, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto and all Proceeds of any of the foregoing.

ERISA shall mean the Employee Retirement Income Security Act or 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time.

Eurocurrency Reserve Requirements shall mean for any day, as applied to a LIBOR
Loan, the aggregate (without duplication) of the maximum rates of reserve
requirement (expressed as a decimal fraction) in effect with respect to the
Agent or any Lender on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under Regulation D or any other
applicable regulations of the Board of Governors of the Federal Reserve System
or other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect, dealing with reserve requirements prescribed
for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by the Agent or any Lender (such rates to
be adjusted to the nearest one-sixteenth of one percent (1/16 of 1%) or, if
there is not a nearest one-sixteenth of one percent (1/16 of 1%), to the next
higher one sixteenth of one percent (1/16 of 1%).

Event(s) of Default shall have the meaning given to such term in Section 10.1 of
this Agreement.

Excess Availability shall mean, as of any date of determination, the amount
equal to (a) Net Availability plus (b) Qualified Cash.

Fee Letter means that certain fee letter between the Borrowers and the Agent,
dated as of the date hereof and delivered in connection herewith, in form and
substance reasonably satisfactory to the Agent.

Fixed Charge Coverage Ratio shall mean, for any trailing twelve month period,
the quotient (expressed as a ratio) obtained by dividing (a) EBITDA of Skechers
for such period by (b) Fixed Charges of Skechers for such period.

Fixed Charges shall mean, for any period, the sum of (a) all interest
obligations (including the interest component of Capital Leases) of Skechers on
a consolidated basis paid or due during such period, (b) the amount of all
scheduled fees paid to the Agent and the Lenders during such period, (c) the
amount of principal repaid or scheduled to be repaid on Indebtedness of Skechers
on a consolidated basis (other than the Revolving Loans and other than
Indebtedness that is refinanced simultaneously with the repayment thereof)
during such period, (d) unfinanced Capital Expenditures, as incurred by Skechers
on a consolidated basis during such period, and (e) all federal, state and local
income tax expenses due and payable by Skechers on a consolidated basis during
such period.

Funds Administrator shall mean Skechers in its capacity as the borrowing agent
and loan funds administrator on behalf of itself and the other Borrowers.

GAAP shall mean generally accepted accounting principles in the United States of
America as in effect from time to time and for the period as to which such
accounting principles are to apply.

General Intangibles shall mean all of the Borrowers’ present and hereafter
acquired general intangibles (as defined in the UCC), and shall include, without
limitation, all present and future right, title and interest in and to: (a) all
Trademarks, (b) Patents, utility models, industrial models, and designs,
(c) Copyrights, (d) trade secrets, (e) licenses, permits and franchises, (f) any
other forms of intellectual property, (g) all customer lists, distribution
agreements, supply agreements, blueprints, indemnification rights and tax
refunds, (h) all monies and claims for monies now or hereafter due and payable
in connection with the foregoing, including, without limitation, payments for
infringement and royalties arising from any licensing agreement between a
Borrower and any licensee of any of the Borrowers’ General Intangibles and
(i) all Proceeds of any of the foregoing.

Guaranties shall mean the amended and restated guaranties executed and delivered
to the Agent by the Guarantors.

Guarantors shall mean Skechers Sport, LLC, a California limited liability
company, Skechers Collection, LLC, a California limited liability company, and
any other future guarantor of all or any part of the Obligations.

Guarantor Security Agreements shall mean the amended and restated guarantor
security agreements executed and delivered to the Agent by the Guarantors.

Hedge Agreement shall mean any and all agreements or documents now existing or
hereafter entered into by a Borrower that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging such Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security, or currency valuations or
commodity prices.

Hedge Agreement Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Borrower to any Lender
or affiliate of a Lender pursuant to or evidenced by a Hedge Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising.

Indebtedness shall mean, without duplication, all liabilities, contingent or
otherwise, which are (a) obligations in respect of borrowed money or for the
deferred purchase price of property, services or assets, other than Inventory,
(b) obligations with respect to Capital Leases or (c) obligations owing under
Hedge Agreements.

Indemnified Party shall have the meaning given to such term in Section 10.5 of
this Agreement.

Intellectual Property Security Agreements shall mean (a) the Assignment for
Security of Patents, Trademarks and Copyrights dated June 15, 1999, between
Skechers II and Heller, (b) the Assignment for Security of Patents, Trademarks
and Copyrights of even date herewith, between Skechers II and the Agent and
(c) the Assignment for Security of Patents, Trademarks and Copyrights of even
date herewith, between 310 and the Agent.

Inventory shall mean all of the Borrowers’ present and hereafter acquired
inventory (as defined in the UCC) including, without limitation, all merchandise
and inventory in all stages of production (from raw materials through
work-in-process to finished goods), and all additions, substitutions and
replacements thereof, wherever located, together with all goods and materials
used or usable in manufacturing, processing, packaging or shipping of the
foregoing, and all Proceeds of any of the foregoing.

Issuing Bank shall mean any bank issuing a Letter of Credit for the Borrowers.

Ledger Debt means indebtedness owing to CIT for goods and services purchased by
the Borrowers or any of their Subsidiaries from any party whose accounts are
factored or financed by CIT.

Letters of Credit shall mean all letters of credit issued for or on behalf of
the Borrowers with the assistance of the Lenders (acting through the Agent) by
an Issuing Bank in accordance with Section 5 hereof.

Letter of Credit Guaranty shall mean any guaranty or similar agreement delivered
by the Agent, on behalf of the Lenders, to an Issuing Bank of the Borrowers’
reimbursement obligation under such Issuing Bank’s reimbursement agreement,
application for letter of credit or other like document.

Letter of Credit Sub-Line shall mean the aggregate commitment of the Lenders to
assist the Borrowers in obtaining Letters of Credit in an aggregate amount of up
to $30,000,000, $18,000,000 of which may be used for bank acceptances.

LIBOR shall mean, subject to availability, a rate of interest equal to the
quotient obtained by dividing: (a) at the Agent’s election, (i) LIBOR as quoted
to the Agent by JPMorgan Chase Bank (or any successor thereof) two (2) Business
Days prior to the first day of any month, or (ii) the rate of interest
determined by the Agent at which deposits in U.S. Dollars are offered for any
month as presented on Telerate Systems at page 3750 as of 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such month (provided that
if two or more offered rates are presented on Telerate Systems at page 3750 for
such month, the arithmetic mean of all such rates, as determined by the Agent,
will be the rate elected); by (b) a number equal to 1.00 minus the Eurocurrency
Reserve Requirements, if any, in effect on the day which is two (2) Business
Days prior to the beginning of such month.

LIBOR Loan shall mean any loans made pursuant to this Agreement that bear
interest based upon LIBOR.

Line of Credit shall mean the aggregate commitment of the Lenders in an amount
equal to $150,000,000 (subject to increase in accordance with Section 4 of this
Agreement) to (a) make Revolving Loans pursuant to Section 3 of this Agreement,
and (b) assist the Borrowers in opening Letters of Credit pursuant to Section 5
of this Agreement.

Line of Credit Fee shall mean, for any month, the product obtained by
multiplying (a) (i) the amount of the Line of Credit minus (ii) the average
daily principal balance of Revolving Loans and the average daily undrawn amount
of Letters of Credit outstanding during such month, times (b) one quarter of one
percent (0.25%) per annum for the number of days in said month.

Loan Documents shall mean this Agreement, the Promissory Notes, the Fee Letter,
the Guaranties, the Guarantor Security Agreements, the Intellectual Property
Security Agreements, the Depository Account Control Agreements, the Surviving
Loan Documents, the other closing documents executed by the Borrowers or the
Guarantors, and any other ancillary loan and security agreements executed by the
Borrowers or the Guarantors from time to time in connection with this Agreement,
all as may be renewed, amended, restated or supplemented from time to time.

Loan Facility Fee shall mean the fee payable to the Agent, for the benefit of
the Lenders, in accordance with, and pursuant to, the provisions of Section 8.6
of this Agreement.

Material Adverse Effect shall mean a material adverse effect on either (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Borrowers, (b) the ability of the Borrowers to perform their
obligations under this Agreement or any other Loan Document, or to enforce their
rights against account debtors of the Borrowers, (c) the value of the Collateral
or (d) the ability of the Agent or the Lenders to enforce the Obligations or
their rights and remedies under this Agreement or any of the other Loan
Documents.

Net Availability shall mean, at any time, the amount by which (a) the Borrowing
Base of the Borrowers at such time exceeds (b) the sum at such time of (i) the
principal amount of all outstanding Revolving Loans, plus (ii) 100% of the
undrawn amount of all outstanding standby Letters of Credit, documentary Letters
of Credit and bank acceptances.

Net Orderly Liquidation Value shall mean, at any time, the aggregate value of
the Borrowers’ Inventory at such time in an orderly liquidation, taking into
account all costs, fees and expenses estimated to be incurred by the Agent and
the Lenders in connection with such liquidation, based upon the most recent
appraisal of the Borrowers’ Inventory conducted by an appraiser selected by the
Agent.

Obligations shall mean: (a) all loans, advances and other extensions of credit
made by the Agent for the account of the Lenders to the Borrowers, or to others
for the Borrowers’ account (including, without limitation, all Revolving Loans
and all obligations of the Agent under Letter of Credit Guaranties); (b) any and
all other indebtedness, obligations and liabilities which may be owed by the
Borrowers to the Agent or any Lender and arising out of, or incurred in
connection with, this Agreement or any of the other Loan Documents (including
all Out-of-Pocket Expenses and any applicable Documentation Fees), whether
(i) now in existence or incurred by the Borrowers from time to time hereafter,
(ii) secured by pledge, lien upon or security interest in the Borrowers’ assets
or property or the assets or property of any other Person, (iii) such
indebtedness is absolute or contingent, joint or several, matured or unmatured,
direct or indirect, or (iv) the Borrowers are liable to the Agent or any Lender
for such indebtedness as principals, sureties, endorsers, guarantors or
otherwise; (c) without duplication, the Borrowers’ liabilities to the Agent
under any instrument of guaranty or indemnity, or arising under any guaranty,
endorsement or undertaking which the Agent, on behalf of the Lenders, may make
or issue to others for the account of the Borrowers, including any
accommodations extended by the Agent with respect to applications for Letters of
Credit, the Agent’s acceptance of drafts or the Agent’s endorsement of notes or
other instruments for the Borrowers’ account and benefit; (d) any and all
indebtedness, obligations and liabilities incurred by, or imposed on, the Agent
or any Lender as a result of environmental claims relating to the Borrowers’
operations, premises or waste disposal practices or disposal sites; (e) without
duplication, the Ledger Debt; and (f) without duplication, Hedge Agreement
Obligations.

Operating Leases shall mean all leases of property (whether real, personal or
mixed) other than Capital Leases.

Other Collateral shall mean: (a) the Depository Account which is maintained with
Wachovia Securities, LLC at 10700 Wheat First Drive, Glen Allen, Virginia 23060,
account number 5889-0707; (b) the CIT Lockbox; (c) all of the Borrowers’ cash
and other monies and property in the possession or control of the Agent or any
Lender (including negative balances in the Revolving Loan Account and cash
collateral held by the Agent pursuant to this Agreement); (d) all of the
Borrowers’ books, records, ledger cards, disks and related data processing
software at any time evidencing or containing information relating to any of the
Collateral described herein or otherwise necessary or helpful in the collection
thereof or realization thereon; and (e) all Proceeds of any of the foregoing.

Out-of-Pocket Expenses shall mean all of the Agent’s and the Lenders’ present
and future costs, fees and expenses incurred in connection with this Agreement
and the other Loan Documents, including, without limitation, (a) the cost of
lien searches (including tax lien and judgment lien searches), pending
litigation searches and similar items, (b) fees and taxes imposed in connection
with the filing of any financing statements or other personal property security
documents; (c) all costs and expenses incurred by the Agent in opening and
maintaining the Depository Accounts and any related lockboxes (including the CIT
Lockbox), depositing checks, and receiving and transferring funds (including
charges imposed on the Agent for “insufficient funds” and the return of
deposited checks); (d) any amounts paid by, incurred by or charged to the Agent
by an Issuing Bank under any Letter of Credit or the reimbursement agreement
relating thereto, any application for Letter of Credit, Letter of Credit
Guaranty or other like document which pertains either directly or indirectly to
Letters of Credit, and the Agent’s standard fees relating to the Letters of
Credit and any drafts thereunder; (e)  all reasonable and documented appraisal
fees and expenses payable by the Borrowers hereunder, and all costs, fees and
expenses incurred by the Agent and the Lenders in connection with any action
taken under Section 7.2(a) hereof, including reasonable and documented travel,
meal and lodging expenses of the Agent’s personnel; (f) all costs that the Agent
may incur to maintain the Required Insurance and all reasonable and documented
costs, fees and expenses incurred by the Agent in connection with the collection
of Casualty Proceeds; (g) all reasonable and documented costs, fees, expenses
and disbursements of outside counsel hired by the Agent to consummate the
transactions contemplated by this Agreement (including the documentation and
negotiation of this Agreement, the other Loan Documents and all amendments,
supplements and restatements thereto or thereof), and to advise the Agent and/or
the Lenders as to matters relating to the transactions contemplated hereby;
(h) all costs, fees and expenses incurred by the Agent and the Lenders in
connection with any action taken under Section 10.3 hereof; and (i) without
duplication, all costs, fees and expenses incurred by the Agent and the Lenders
in connection with the collection, liquidation, enforcement, protection and
defense of the Obligations, the Collateral and the rights of the Agent and the
Lenders under this Agreement, including, without limitation, all reasonable and
documented fees and disbursements of in-house and outside counsel to the Agent
and the Lenders incurred as a result of a workout, restructuring,
reorganization, liquidation, insolvency proceeding and in any appeals arising
therefrom, whether incurred before, during or after the termination of this
Agreement or the commencement of any case with respect to any Borrower, any
Guarantor or any Subsidiary of a Borrower (as the case may be) under the United
States Bankruptcy Code or any similar statute.

Overadvances shall mean, at any time, the amount by which (a) the sum at such
time of the principal amount of all outstanding Revolving Loans plus the undrawn
amount of all outstanding Letters of Credit exceeds (b) the Borrowing Base at
such time.

Patents shall mean all of the Borrowers’ present and hereafter acquired patents,
patent applications, registrations, all reissues and renewals thereof, all
licenses thereof, all inventions and improvements claimed thereunder, all
general intangible, intellectual property and other rights of the Borrowers with
respect thereto, and all income, royalties and other Proceeds of the foregoing.

Permitted Distributions shall mean:

(a) dividends from a Subsidiary of a Borrower to such Borrower and dividends
from a Subsidiary of a Borrower to another Subsidiary of a Borrower;

(b) dividends payable solely in stock or other equity interests of a Borrower;
and

(c) cash dividends to Skechers’ shareholders or repurchases of Skechers’ capital
stock in the ordinary course of Skechers’ business so long as Excess
Availability is at least $50,000,000 for a period of 90 consecutive days prior
to the date such dividend is paid or such stock is repurchased and immediately
after giving effect to the payment of such dividend or the repurchase of such
stock.

Permitted Encumbrances shall mean: (a) all liens existing on the Restatement
Effective Date on specific items of Equipment; (b) Purchase Money Liens;
(c) statutory liens of landlords and liens of carriers, warehousemen, bailees,
mechanics, materialmen and other like liens imposed by law, created in the
ordinary course of business and securing amounts not yet due (or which are being
contested in good faith, by appropriate proceedings or other appropriate actions
which are sufficient to prevent imminent foreclosure of such liens), and with
respect to which adequate reserves or other appropriate provisions are being
maintained by the Borrowers in accordance with GAAP; (d) deposits made (and the
liens thereon) in the ordinary course of business of the Borrowers (including,
without limitation, security deposits for leases, indemnity bonds, surety bonds
and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts; (e) liens granted to the Agent, for the
benefit of the Lenders, by the Borrowers; (f) liens of judgment creditors,
provided that such liens do not exceed $2,500,000 in the aggregate at any time
(other than liens bonded or insured to the reasonable satisfaction of the
Agent); (g) Permitted Tax Liens; (h) easements (including, without limitation,
reciprocal easement agreements and utility agreements), encroachments, minor
defects or irregularities in title, variation and other restrictions, charges or
encumbrances (whether or not recorded) affecting the Real Estate, if applicable,
and which in the aggregate (i) do not materially interfere with the occupation,
use or enjoyment by the Borrowers of their business or property so encumbered
and (ii) in the reasonable business judgment of the Agent, do not materially and
adversely affect the value of such Real Estate; (i) liens securing Hedge
Agreements; (j) liens on the Borrowers’ and their Subsidiaries’ fee interests in
Real Estate; and (k) liens securing Permitted Indebtedness under clause (j) of
the definition of Permitted Indebtedness so long as such liens attach solely to
the assets securing the Indebtedness being refinanced.

Permitted Indebtedness shall mean: (a) current Indebtedness maturing in less
than one year and incurred in the ordinary course of business for raw materials,
supplies, equipment, services, Taxes or labor; (b) Indebtedness secured by
Purchase Money Liens; (c) Indebtedness arising under the Letters of Credit and
this Agreement; (d) deferred Taxes and other expenses incurred in the ordinary
course of business; (e) Subordinated Debt, (f) Permitted Intercompany Loans;
(g) Indebtedness existing on the Restatement Effective Date and listed on
Schedule 1.1(a) attached hereto; (h) Indebtedness arising under Hedge
Agreements; (i) Indebtedness secured by liens on the Borrowers’ and their
Subsidiaries’ fee interests in Real Estate in an aggregate amount not to exceed
$100,000,000; (j) any refinancing of any of the foregoing so long as (i) the
amount refinanced does not exceed the amount repaid, including without
limitation any prepayment premium and (ii) the weighted average life to maturity
of the new Indebtedness is not less than the weighted average life to maturity
of the Indebtedness being refinanced; and (k)  other unsecured Indebtedness in
an aggregate amount not to exceed $60,000,000 at any one time.

Permitted Intercompany Capital Contribution shall mean a contribution of equity
capital by a Borrower to a Subsidiary of such Borrower, but only so long as
after giving effect to such contribution, Excess Availability is at least
$35,000,000.

Permitted Intercompany Loan shall mean a loan made by a Borrower to a Subsidiary
of such Borrower or by a Subsidiary of a Borrower to another Subsidiary of a
Borrower, but only so long as after giving effect to such loan, Excess
Availability is at least $35,000,000.

Permitted Tax Liens shall mean liens for Taxes not due and payable and liens for
Taxes that a Borrower is contesting in good faith, by appropriate proceedings
which are sufficient to prevent imminent foreclosure of such liens, and with
respect to which adequate reserves are being maintained by such Borrower in
accordance with GAAP; provided that in either case, such liens (a) are not filed
of record in any public office, (b) are not senior in priority to the liens
granted by the Borrowers to the Agent, for the benefit of the Lenders, or (c) do
not secure taxes owed to the United States of America (or any department or
agency thereof) or any State or State authority, if applicable State law
provides for the priority of tax liens in a manner similar to the laws of the
United States of America.

Person means natural persons, corporations, limited liability companies, limited
partnerships, general partnerships, limited liability partnerships, joint
ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

Pro Rata Percentage shall mean, as to each Lender at any time, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment at such time and the denominator of which is the aggregate
amount of all Commitments at such time (or in the event that the Commitments of
the Lenders hereunder have terminated, the numerator of which is the principal
amount of loans then owed to such Lender hereunder and the denominator of which
is the principal amount of loans then owed to all Lenders hereunder, as
reflected by CIT’s System).

Proceeds shall have the meaning given to such term in the UCC, including,
without limitation, all Casualty Proceeds.

Promissory Notes shall mean, collectively, the notes in the form of Exhibit B
attached hereto, delivered by the Borrowers to a Lender to evidence the loans
made by such Lender to the Borrowers pursuant to this Agreement.

Purchase Money Liens shall mean liens on any item of Equipment acquired by the
Borrowers after the date of this Agreement, provided that (a) each such lien
shall attach only to the Equipment acquired, (b) a description of the Equipment
so acquired is furnished by the Borrowers to the Agent, and (c) the indebtedness
incurred by the Borrowers in connection with such acquisitions shall not exceed
$20,000,000 in the aggregate at any one time outstanding.

Qualified Cash shall mean, as of any date of determination, the amount of
unrestricted cash of the Borrowers that is in the Depository Account referenced
in clause (a) of the definition of Other Collateral and any other Depository
Account that is the subject of a Depository Account Control Agreement in favor
of Agent, is maintained at a branch office of a bank or a securities firm that
is located within the United States, and is subject to a perfected security
interest in favor of the Agent on behalf of the Lenders.

Real Estate shall mean all of the Borrowers’ present and future fee interests in
real property.

Regulatory Change shall mean any change after the Restatement Effective Date in
United States federal, state or foreign law or regulation (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System), or the adoption or making after the Restatement Effective Date of any
interpretation, directive or request applying to a class of lenders including
the Agent or any Lender of or under any United States federal, state or foreign
law or regulation, in each case whether or not having the force of law and
whether or not failure to comply therewith would be unlawful.

Related Fund shall mean a fund or account managed by any Lender or an affiliate
of any Lender or its investment manager.

Required Insurance shall have the meaning provided for in Section 7.2(c) of this
Agreement.

Required Lenders shall mean (a) at all times while there are (2) two or fewer
Lenders hereunder, all of the Lenders, and (b) at all times while there are
three (3) or more Lenders hereunder, those Lenders holding at least fifty-one
percent (51%) of the total Commitments under the Line of Credit (or fifty-one
percent (51%) of the outstanding principal amount of all loans outstanding
hereunder, as reflected by CIT’s System, in the event that the Commitments of
the Lenders hereunder have terminated).

Restatement Effective Date shall mean the date on which this Agreement is
executed by the Borrowers, the Agent and the Lenders that initially are parties
hereto, and delivered to the Agent.

Revolving Loan Account shall mean the account on the Agent’s books, in the name
of the Funds Administrator on behalf of the Borrowers, in which the Borrowers
will be charged with all Obligations (other than Ledger Debt and Hedge Agreement
Obligations) when due or incurred by the Agent or any Lender.

Revolving Loans shall mean the loans and advances made from time to time to or
for the account of the Borrowers by the Agent, on behalf of the Lenders,
pursuant to Section 3 of this Agreement.

Settlement Date shall mean Friday of each week (or if any Friday is not a
Business Day on which all Lenders are open for business, the immediately
preceding Business Day on which all Lenders are open for business), provided
that, after the occurrence of an Event of Default or during a continuing decline
or sudden increase in the principal amount of Revolving Loans, the Agent, in its
discretion, may require that the Settlement Date occur more frequently (even
daily) so long as any Settlement Date chosen by the Agent is a Business Day on
which each Lender is open for business.

Subordinated Debt shall mean all indebtedness of the Borrowers (and the note(s)
evidencing such indebtedness) that is subordinated to the prior payment and
satisfaction of the Obligations pursuant to a Subordination Agreement.

Subordination Agreement shall mean (a) an agreement (in form and substance
satisfactory to the Agent) among the Borrowers, a subordinating creditor and the
Agent, on behalf of the Lenders, pursuant to which Subordinated Debt is
subordinated to the prior payment and satisfaction of the Obligations, and
(b) any note, indenture, note purchase agreement or similar instrument or
agreement, pursuant to which the indebtedness evidenced thereby or issued
thereunder is subordinated to the Obligations by the express terms of such note,
indenture, note purchase agreement or similar instrument or agreement.

Subsidiary of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock (or other equity interest) having ordinary voting
power to elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.

Surviving Loan Documents means the agreements entered into in connection with
the Existing Loan Agreement that are described on Schedule 1.1(b) attached
hereto.

Taxes shall mean all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments which are or may be owed or collected by
the Borrowers with respect to their business, operations, Collateral or
otherwise.

Termination Date shall mean the date occurring five (5) years after the
Restatement Effective Date and the same date in every year thereafter.

Trade Accounts Receivable shall mean that portion of the Borrowers’ Accounts
which arises from the sale of Inventory or the rendition of services in the
ordinary course of the Borrowers’ business.

Trademarks shall mean all of the Borrowers’ present and hereafter acquired
trademarks, trademark registrations, recordings, applications, tradenames, trade
styles, corporate names, business names, service marks, logos and any other
designs or sources of business identities, prints and labels (on which any of
the foregoing may appear), all reissues and renewals thereof, all licenses
thereof, all other general intangible, intellectual property and other rights
pertaining to any of the foregoing, together with the goodwill associated
therewith, and all income, royalties and other Proceeds of any of the foregoing.

Trademark Licensor Agreement shall mean an agreement between the Agent and the
licensor of a trademark to a Borrower relating to Inventory sold by such
Borrower, providing, among other things, that the Agent shall have a
royalty-free, non-exclusive license to use the licensor’s trademarks and other
proprietary and intellectual property rights, in connection with the
(i) advertisement for sale, and the sale or other disposition of, any finished
goods Inventory by the Agent in accordance with the provisions of this
Agreement, and (ii) the manufacture, assembly, completion and preparation for
sale of any unfinished Inventory by the Agent in accordance with the provisions
of this Agreement.

Triggering Event shall mean the occurrence of (a) an Event of Default or
(b) Excess Availability is less than $35,000,000.

UCC shall mean the Uniform Commercial Code as the same may be amended and in
effect from time to time in the State of California.

Working Day shall mean any Business Day on which dealings in foreign currencies
and exchanges between banks may be transacted.

SECTION 2. Conditions Precedent.

2.1 Conditions Precedent to Effectiveness. The effectiveness of this Agreement
and the obligation of the Agent and the Lenders to make the loans and to assist
the Borrowers in obtaining initial Letters of Credit hereunder is subject to the
satisfaction or waiver in writing by the Agent and the Lenders of the following
conditions precedent:

(a) Lien Searches. The Agent shall have received tax lien, judgment lien and
Uniform Commercial Code searches from all jurisdictions reasonably required by
the Agent, and such searches shall verify that the Agent, for the benefit of the
Lenders, has a first priority security interest in the Collateral, subject to
Permitted Encumbrances.

(b) Casualty Insurance. The Borrowers shall have delivered to the Agent evidence
satisfactory to the Agent that all Required Insurance is in full force and
effect, and the Agent shall have confirmed that the Agent, for the benefit of
the Lenders, has been named as a loss payee or additional insured with respect
to the Required Insurance in a manner satisfactory to the Agent.

(c) UCC Filings. All UCC financing statements and similar documents required to
be filed in order to create in favor of the Agent, for the benefit of the
Lenders, a first priority perfected security interest in the Collateral (to the
extent that such a security interest may be perfected by a filing under the UCC
or applicable law), shall have been properly filed in each office in each
jurisdiction required. The Agent shall have received (i) acknowledgement copies
of all such filings (or, in lieu thereof, the Agent shall have received other
evidence satisfactory to the Agent that all such filings have been made), and
(ii) evidence that all necessary filing fees, taxes and other expenses related
to such filings have been paid in full.

(d) Resolutions. The Agent shall have received a copy of the resolutions of the
Board of Directors of each Borrower authorizing the execution, delivery and
performance of the Loan Documents to be executed by such Borrower, certified by
the Secretary or Assistant Secretary of such Borrower as of the date hereof,
together with a certificate of such Secretary or Assistant Secretary as to the
incumbency and signature of the officer(s) executing the Loan Documents on
behalf of such Borrower.

(e) Organizational Documents. The Agent shall have received a copy of the
Certificate or Articles of Incorporation of each Borrower, certified by the
applicable authority in such Borrower’s State of incorporation, and copies of
the by-laws (as amended through the date hereof) of each Borrower, certified by
the respective Secretary or an Assistant Secretary thereof.

(f) Officer’s Certificate. The Agent shall have received an executed Officer’s
Certificate of the Borrowers, satisfactory in form and substance to the Agent,
certifying that as of the Restatement Effective Date (i) the representations and
warranties contained herein are true and correct in all material respects,
(ii) the Borrowers are in compliance with all of the terms and provisions set
forth herein and (iii) no Default or Event of Default has occurred.

(g) License Agreements. The Agent shall have received copies of all license
agreements pursuant to which any Borrower or any of their Subsidiaries is the
licensee of trademarks and related property rights.

(h) Fee Letter. The Borrowers shall have executed and delivered the Fee Letter
to Agent.

(i) Depository Accounts; CIT Lockbox. (i) The Borrowers or the Agent, on behalf
of the Lenders, shall have established the Depository Account referenced in
clause (a) of the definition of Other Collateral with respect to the maintenance
of Qualified Cash, (ii) the Agent, the applicable Borrower and the depository
bank or securities firm shall have entered into a Depository Account Control
Agreement with respect to such Depository Account, and (iii) the Borrowers shall
have executed and delivered to the Agent the CIT Lockbox Agreement.

(j) Guaranty and Related Documents. The Guarantors shall have executed and
delivered to the Agent (i) the Guaranties, (ii)  the Guarantor Security
Agreements, and (iii) the items described in Sections 2.1(d), and 2.1(e) hereof
with respect to the Guarantors.

(k) Opinions. Subject to the filing, priority and remedies provisions of the
UCC, the provisions of the Bankruptcy Code, insolvency statutes or other like
laws, the equity powers of a court of law and such other matters as may be
agreed upon with the Agent, counsel for the Borrowers and the Guarantors shall
have delivered to the Agent, on behalf of the Lenders, opinion(s) satisfactory
to the Agent opining, inter alia, that each Loan Document to which any Borrower
or any Guarantor is a party is valid, binding and enforceable in accordance with
its terms, as applicable, and that the execution, delivery and performance by
each Borrower and each Guarantor of the Loan Documents to which such Person is a
party are (i) duly authorized, (ii) do not violate any terms, provisions,
representations or covenants in the articles of incorporation, by-laws or other
organizational agreement of such Borrower or such Guarantor, as the case may be,
and (iii) to the best knowledge of such counsel, do not violate any terms,
provisions, representations or covenants in any loan agreement, mortgage, deed
of trust, note, security agreement, indenture or other material contract
(material contracts to be designated by the Borrowers’ counsel on a schedule to
the opinion letter) to which any Borrower or any Guarantor is a signatory, or by
which any Borrower or any Guarantor (or any Borrower’s or any Guarantor’s
assets) are bound.

(l) Legal Restraints/Litigation. As of the Restatement Effective Date, there
shall be no (x) injunction, writ or restraining order restraining or prohibiting
the consummation of the financing arrangements contemplated under this
Agreement, or (y) suit, action, investigation or proceeding (judicial or
administrative) pending against any Borrower, any Guarantor, any Subsidiary of
Skechers or any of their assets, which, in the opinion of the Agent, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

(m) Revolving Loan Promissory Notes. If the Required Lenders elect to evidence
their Commitments with respect to the Line of Credit with Promissory Notes, the
Borrowers shall have executed and delivered to each Lender a Promissory Note in
the form attached hereto as Exhibit A.

(n) Intellectual Property Security Agreements. Skechers II and 310 shall have
executed and delivered to the Agent those certain Assignments for Security of
Patents, Trademarks and Copyrights of even date herewith.

Upon the execution of this Agreement and the initial disbursement of the initial
loans hereunder, all of the above conditions precedent shall have been deemed
satisfied, except as the Borrowers and the Agent shall otherwise agree in a
separate writing.

     
SECTION 3.
  Revolving Loans and Collections
 
   
3.1
  Funding Conditions and Procedures.
 
   

(a) Amounts and Requests. Subject to the terms and conditions of this Agreement,
the Agent and the Lenders, pro rata in accordance with their respective Pro Rata
Percentages, severally (and not jointly) agree to make loans and advances to the
Funds Administrator on behalf of each Borrower on a revolving basis (i.e.
subject to the limitations set forth herein, each Borrower, through the Funds
Administrator, may borrow, repay and re-borrow Revolving Loans). In no event
shall the Agent or any Lender have an obligation to make a Revolving Loan to any
Borrower, nor shall the Funds Administrator or any Borrower be entitled to
request or receive a Revolving Loan, if (i) a Default or Event of Default shall
have occurred and remain outstanding on the date of request for such Revolving
Loan or the date of the funding thereof, (ii) the amount of such Revolving Loan,
when added to the principal amount of the Revolving Loans outstanding plus the
undrawn amount of all Letters of Credit on the date of the request therefor or
the funding thereof, would exceed the Line of Credit, or (iii) the amount of
such Revolving Loan would exceed the Net Availability of the Borrowers on the
date of the request therefor or the funding thereof. Any request for a Revolving
Loan must be received from the Funds Administrator by an officer of the Agent no
later than 11:00 a.m., California time, on the Business Day on which such
Revolving Loan is required. The funding of any LIBOR Loan is also subject to the
satisfaction of the conditions set forth in Section 8.9 of this Agreement.

(b) Phone and Electronic Loan Requests. The Borrowers hereby authorize the Agent
and the Lenders to make Revolving Loans to the Funds Administrator based upon a
telephonic or e-mail request (or, if permitted by the Agent, based upon a
request posted on CIT’s System) made by any officer or other employee of the
Funds Administrator that the Funds Administrator has authorized in writing to
request Revolving Loans hereunder, as reflected by the Agent’s records. Each
telephonic, e-mail or posted request by the Funds Administrator shall be
irrevocable, and the Funds Administrator agrees to confirm any such request for
a Revolving Loan in a writing approved by the Agent and signed by such
authorized officer or employee, within one (1) Business Day of the Agent’s
request for such confirmation. The Agent shall have the right to rely on any
telephonic, e-mail or posted request for a Revolving Loan made by anyone
purporting to be an officer or other employee of the Funds Administrator that
the Funds Administrator has authorized in writing to request Revolving Loans
hereunder, without further investigation.

(c) Advances by the Agent. The Agent, on behalf of the Lenders, shall disburse
all loans and advances to the Funds Administrator and shall handle all
collections of Collateral and repayment of all Obligations (other than the
Ledger Debt and Hedge Agreement Obligations repaid in the ordinary course of
business). It is understood that for purposes of advances to the Funds
Administrator and for purposes of this Section 3.1, the Agent will be using the
funds of the Agent, and pending settlement, all interest accruing on such
advances shall be payable to the Agent.

(d) Settlement Among Lenders.

(i) Unless the Agent shall have been notified in writing by any Lender prior to
any advance to the Funds Administrator that such Lender will not make the amount
which would constitute its Pro Rata Percentage of the borrowing on such date
available to the Agent, the Agent may assume that such Lender shall make such
amount available to the Agent on a Settlement Date, and in reliance upon such
assumption, the Agent may make available to the Funds Administrator a
corresponding amount. A certificate of the Agent submitted to any Lender with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error. If such Lender’s Pro Rata Percentage of such borrowing is not in
fact made available to the Agent by such Lender on the Settlement Date, the
Agent shall be entitled to recover from the Borrowers, on demand, such Lender’s
Pro Rata Percentage of such borrowing, together with interest thereon (for the
account of the Agent) at the rate per annum applicable to such borrowing,
without prejudice to any rights which the Agent may have against such Lender
under Section 13.3 hereof. Nothing contained herein shall be deemed to obligate
the Agent to make available to the Borrowers the full amount of a requested
advance when the Agent has any notice (written or otherwise) that any of the
Lenders will not advance its Pro Rata Percentage thereof.

(ii) On each Settlement Date, the Agent and the Lenders shall each remit to the
other, in immediately available funds, all amounts necessary so as to ensure
that, as of the Settlement Date, the Lenders shall have advanced their
respective Pro Rata Percentages of all outstanding Revolving Loans. Each
Lender’s obligation to make the Revolving Loans referred to in Section 3.1(a)
and to make the settlements pursuant to this Section 3.1(d) shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (v) any set-off, counterclaim, recoupment, defense or other
right which any such Lender or any Borrower may have against the Agent, any
other Lender or any other Person, (w) the occurrence or continuance of a Default
or an Event of Default, (x) any adverse change in the condition (financial or
otherwise) of any Borrower, (y) any breach of this Agreement or any other Loan
Document by any Borrower, or any other Lender or (z) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(e) Reaffirmation of Representations and Warranties. Except for the
representations and warranties set forth in Sections 6.7, 6.9 and 7.1, all of
the representations and warranties made by the Borrowers in this Agreement shall
be deemed to be remade by the Borrowers each time that the Funds Administrator
requests a Revolving Loan or a Letter of Credit under this Agreement, and each
such request shall also constitute a representation and warranty by the
Borrowers that, after giving effect to the requested Revolving Loan or Letter of
Credit, no Default or Event of Default shall have occurred and remain
outstanding.

(f) Funds Administrator Appointment. Each Borrower hereby irrevocably appoints
the Funds Administrator, as the agent for such Borrower on its behalf, to
(i) request Revolving Loans from the Agent, (ii) to give and receive notices
under the Loan Documents and (iii) take all other action which the Funds
Administrator or the Borrowers are permitted or required to take under this
Agreement.

3.2 Handling of Proceeds of Collateral; Cash Dominion.

(a) Collection of Accounts and Other Proceeds. The Borrowers, at their expense,
will enforce and collect payments and other amounts owing on all Accounts in the
ordinary course of the Borrowers’ business subject to the terms hereof. The
Borrowers agree to direct their account debtors to send payments on all Accounts
(other than Accounts arising from credit card sales and international sales)
directly to the CIT Lockbox or to a lockbox associated with a Depository
Account, and to include on all of the Borrower’s invoices relating to such
Accounts the address of such a lockbox as the sole address for remittance of
payment. Notwithstanding the foregoing, should a Borrower ever receive any
payment on an Account or other Proceeds of the sale of Collateral, including
checks, cash, receipts from credit card sales and receipts, notes or other
instruments or property with respect to any Collateral, such Borrower agrees to
hold such proceeds in trust for the Agent, for the benefit of the Lenders, and,
at any time that a Triggering Event has occurred and remains outstanding, to
deposit such proceeds directly into a Depository Account or the CIT Lockbox
within one Business Day after receipt; provided that any Triggering Event that
is described in clause (b) of the definition of “Triggering Event” shall be
deemed to remain outstanding until a period of sixty (60) consecutive days has
elapsed during which Excess Availability has been greater than $35,000,000.

(b) Transfer of Funds from Depository Accounts Established for Collection. Funds
remaining on deposit in a Depository Account that is established for the
collection of payments from the Borrowers’ account debtors and funds in the CIT
Lockbox shall be transferred to the Agent’s Bank Account on each Business Day,
and the Borrowers agree to take all actions reasonably required by the Agent or
by any bank at which such a Depository Account is maintained in order to
effectuate the transfer of funds in this manner. All amounts received from a
Depository Account or the CIT Lockbox and any other proceeds of the Collateral
deposited into the Agent’s Bank Account will, for purposes of calculating Net
Availability and interest, be credited to the Revolving Loan Account on the date
of deposit in the Agent’s Bank Account. If there are no Revolving Loans
outstanding at the time any such amounts or proceeds are deposited into the
Agent’s Bank Account, the Agent shall promptly transfer the same to the
Borrowers in accordance with the Borrowers’ instructions and the Agent shall pay
interest to the Borrowers on all such credit balances in accordance with
Section 8.15; provided that if an Event of Default has occurred and remains
outstanding and there are Letters of Credit outstanding, the Agent may hold any
such amounts or proceeds as cash collateral for such Letters of Credit in an
amount of up to 110% of the face amount of such Letters of Credit. No checks,
drafts or other instruments received by the Agent shall constitute final payment
to the Agent unless and until such instruments have actually been collected.

(c) New Depository Accounts. The Borrowers agree not to open any lockbox or new
bank account into which Proceeds of Collateral are to be delivered or deposited
without the prior written consent of the Agent and unless concurrently with the
opening of such lockbox and/or bank account, the Agent, the applicable Borrower
and the bank which will maintain such lockbox or at which such account will be
maintained, execute a Depository Account Control Agreement with respect to such
lockbox and/or related bank account. Upon compliance with the terms set forth
above, such lockbox and/or bank account shall constitute a Depository Account
for purposes of this Agreement.

3.3 Collective Borrowing Arrangement; Revolving Loan Account.

(a) Collective Borrowing Arrangement. The Borrowers have informed the Agent that
all of the Borrowers presently engage in an integrated operation that requires
financing on an integrated basis, and each Borrower expects to benefit from the
continued successful performance of such integrated operations. Therefore, in
order to best utilize the borrowing powers of the Borrowers in the most
effective and cost efficient manner and to avoid adverse effects on the
operating efficiencies of each Borrower and the existing back-office practices
of the Borrowers, each Borrower has requested that all Revolving Loans and other
advances be disbursed solely upon the request of the Funds Administrator and to
bank accounts managed solely by the Funds Administrator, it being the intent and
desire of the Borrowers that the Funds Administrator manage for the benefit of
each Borrower the expenditure and usage of such funds.

(b) Revolving Loan Account. The Agent shall charge the Revolving Loan Account
for all loans and advances made by the Agent and the Lenders to the Funds
Administrator, or otherwise for any Borrower’s account, and for all other
Obligations (other than Ledger Debt and Hedge Agreement Obligations), including
Out-of-Pocket Expenses, when due and payable hereunder. Subject to the
provisions of Section 3.5 below, the Agent will credit the Revolving Loan
Account with all amounts received by the Agent from each Depository Account or
from the CIT Lockbox for the Borrowers’ account, including, as set forth above,
all amounts received by the Agent in payment of Accounts, and such amounts will
be applied to payment of the Obligations in the order and manner set forth
herein. In no event shall prior recourse to any Account or other security
granted to or by the Borrowers be a prerequisite to the Agent’s or the Lenders’
rights to demand payment of any of the Obligations. In addition, the Borrowers
agree that neither the Agent nor any Lender shall have any obligation whatsoever
to perform in any respect the Borrowers’ contracts or obligations relating to
the Accounts.

3.4 Repayment of Overadvances. If at any time (a) the sum of the outstanding
balance of Revolving Loans and undrawn amount of Letters of Credit exceed the
Line of Credit, or (b) an Overadvance exists, the amount of such excess (in the
case of clause (a)) or the amount of the Overadvance (in the case of clause
(b)) shall be immediately due and payable unless the Agent (as permitted
hereunder) or the Lenders otherwise agree in writing. Should the Agent or the
Lenders for any reason honor requests for Overadvances, such Overadvances shall
be made in the Agent’s or the Lenders’ sole discretion and subject to any
additional terms the Agent or the Lenders deem necessary.

3.5 Application of Proceeds of Collateral.

(a) Generally. Unless this Agreement expressly provides otherwise, so long as no
Event of Default shall have occurred and remain outstanding, the Agent agrees to
apply (i) all Proceeds of Trade Accounts Receivable to the Revolving Loan
Account and (ii) any other payment received by the Agent with respect to the
Obligations, in such order and manner as the Agent shall elect in the exercise
of its reasonable business judgment.

(b) Application of Proceeds During an Event of Default. If an Event of Default
shall have occurred and remain outstanding, the Agent agrees to apply all
Proceeds of Collateral and all other payments received by the Agent to the
payment of the Obligations in the manner and order set forth in Section 10.4
hereof. If as a result of the application of the provisions of this
Section 3.5(b), any Proceeds or payments are applied to loans that are LIBOR
Loans, such application shall be treated as a prepayment of such LIBOR Loans and
the Lenders shall be entitled to the costs and fees provided for in Section 8.10
hereof.

3.6 Monthly Statement. After the end of each month, the Agent agrees to prepare
and make available to the Borrowers (by mail, facsimile, e-mail or posting to
CIT’s System, as mutually agreed to by the Funds Administrator and the Agent)
and the Lenders, a statement showing the accounting for the charges, loans,
advances and other transactions occurring among the Agent, the Lenders, the
Funds Administrator and the Borrowers during that month. Each monthly statement
shall constitute prima facie evidence of such accounting, unless the Agent
receives a written statement of exception from the Borrowers, the Funds
Administrator or any Lender within forty-five (45) days of the date of such
monthly statement.

3.7 Access to CIT’s System. The Agent shall provide to the Funds Administrator
access to CIT’s System during normal business hours, for the purposes of
(i) obtaining information regarding loan balances and Net Availability, and
(ii) if permitted by the Agent, making requests for Revolving Loans and
submitting borrowing base certificates. Such access shall be subject to the
following terms, in addition to all terms set forth on the website for CIT’s
System:

(a) The Agent shall provide to the Funds Administrator an initial password for
secured access to CIT’s System. The Funds Administrator shall provide the Agent
with a list of officers and employees that are authorized from time to time to
access CIT’s System, and the Funds Administrator agrees to limit access to the
password and CIT’s System to such authorized officers and employees. After the
initial access, the Funds Administrator shall be solely responsible for
(i) changing and maintaining the integrity of the Funds Administrator’s password
and (ii) any unauthorized use of the Funds Administrator’s password or CIT’s
System by any Borrower’s officers and employees.

(b) The Borrowers shall use CIT’s System and the Borrowers’ information thereon
solely for the purposes permitted above, and shall not access CIT’s System for
the benefit of third parties or provide any information obtained from CIT’s
System to third parties. The Agent makes no representation that loan balance or
Net Availability information is or will be available, accurate, complete,
correct or current at all times. CIT’s System may be inoperable or inaccessible
from time to time, whether for required website maintenance, upgrades to CIT’s
System, or for other reasons, and in any such event the Funds Administrator must
obtain loan balance and Net Availability information, and make requests for
Revolving Loans and submit borrowing base certificates using other available
means.

(c) The Borrowers hereby confirm and agree that CIT’s System consists of
proprietary software, data, tools, scripts, algorithms, business logic, website
designs and interfaces and related intellectual property, information and
documentation. CIT’s System and related intellectual property, information and
documentation are the sole and exclusive property of the Agent, and the
Borrowers shall have no right, title or interest therein or thereto, except for
the limited right to access CIT’s System for the purposes permitted above. Upon
termination of this Agreement, the Borrowers agree to cease any use of CIT’s
System.

(d) All agreements, covenants and representations and warranties made by the
Funds Administrator in any borrowing base certificate submitted to the Agent by
means of CIT’s System are incorporated herein by reference.

SECTION 4. Increases to the Commitments.

4.1 Request for Increase. Provided that no Default or Event of Default has
occurred and remains outstanding, the Borrowers may request in writing that the
then effective Commitments be increased to an aggregate amount which does not
result in the principal amount of the Commitments being greater than
$250,000,000. Any such request shall (a) be submitted by the Funds Administrator
to the Lenders through the Agent not less than thirty days prior to the proposed
increase, (b) specify the proposed effective date and amount of such increase
(which shall be no less than $30,000,000), and (c) be accompanied by a
Certificate signed by an officer of the Funds Administrator stating that no
Default or Event of Default has occurred and remains outstanding as of the date
of the request or will result from the requested increase.

4.2 Lender Elections to Increase. Each Lender may approve or reject a request
for an increase in the amount of the Commitments in its sole and absolute
discretion and, absent an affirmative written response within thirty days after
receipt of such request, shall be deemed to have rejected the request. The
rejection of such a request by any number of Lenders shall not affect the
Borrowers’ right to increase the Commitments pursuant to this Section. In
responding to a request hereunder, each Lender which is willing to increase its
Commitment shall specify the amount of the proposed increase which it is willing
to assume. Each consenting Lender shall be entitled to participate ratably
(based on its Pro Rata Percentage of the Commitments before such increase) in
any resulting increase in the Commitments, subject to the right of the Agent to
adjust allocations of the increased Commitments so as to result in the amounts
of the Pro Rata Percentages of the Lenders being in integral multiples of
$100,000.

4.3 New Lenders. If the aggregate principal amount offered to be assumed by the
consenting Lenders is less than the amount requested, the Borrowers may
(i) reject the proposed increase in its entirety, (ii) accept the offered
amounts or (iii) designate new lenders which qualify as Eligible Assignees and
which are reasonably acceptable to the Agent as additional Lenders hereunder in
accordance with Section 4.5 below (each, a “New Lender”), which New Lenders may
assume the amount of the increase in the Commitments that has not been assumed
by the consenting Lenders.

4.4 Notice of Allocations. After completion of the foregoing, the Agent shall
give written notification to the Lenders and any New Lenders of the increases to
the Commitments which shall thereupon become effective.

4.5 Joinder by New Lenders. Each New Lender shall become an additional party
hereto as a New Lender concurrently with the effectiveness of the proposed
increase in the Commitments upon its execution of an instrument of joinder to
this Agreement which is in form and substance reasonably acceptable to the Agent
and which, in any event, contains the representations, warranties, indemnities
and other protections afforded to the Agent and the other Lenders which would be
granted or made by an assignee by means of the execution of an Assignment and
Transfer Agreement. Upon becoming a party hereto, such New Lender shall have all
rights and obligations of a Lender under this Agreement.

4.6 Effectiveness of Increase. Subject to the foregoing, any increase to the
Commitments requested under this Section shall be effective as of the date
proposed by the Borrowers and shall be in the principal amount equal to (i) the
amount which consenting Lenders are willing to assume as increases to the amount
of their Commitments plus (ii) the amount offered by any New Lenders. Upon the
effectiveness of any such increase, the Pro Rata Percentages of each Lender will
be adjusted to give effect to the increase in the Commitments and, to the extent
necessary, each Revolving Loan outstanding under any Commitment which is so
increased shall be refinanced with new Revolving Loans reflecting the adjusted
Pro Rata Percentages of the Lenders. As conditions to the effectiveness of any
such increase to the Commitments, the Borrowers shall:

(a) Issue replacement Promissory Notes to each affected Lender and new
Promissory Notes to each New Lender;

(b) execute and deliver to the Agent such amendments to and reaffirmations of
the Loan Documents as the Agent may reasonably request relating to such
increase;

(c) execute and deliver to the Agent a certificate from each Borrower and each
Guarantor certifying and attaching board resolutions adopted by each of them
approving or consenting to such increase;

(d) pay to the existing Lenders any breakage costs which are payable in
connection with the refinancing of any Loans in the manner contemplated by
Section 8.10; and

(e) pay to each existing Lender participating in the increase (other than CIT)
and to each New Lender a loan increase fee equal to the product of such Lender’s
or New Lender’s increased Commitment or new Commitment, as applicable, times
0.0005.

SECTION 5. Letters of Credit.

In order to assist the Borrowers in establishing or opening Letters of Credit
with an Issuing Bank, the Borrowers have requested that the Lenders (acting
through the Agent) join in the applications for such Letters of Credit, and/or
guarantee payment or performance of such Letters of Credit and any drafts or
acceptances thereunder through the issuance of one or more Letter of Credit
Guaranties, thereby lending the Lenders’ credit to the Borrowers, and the Agent
and the Lenders have agreed to do so. These arrangements shall be handled by the
Agent subject to satisfaction of the conditions set forth in Section 2.1 hereof
and the terms and conditions set forth below.

5.1 Assistance and Purpose. Within the Line of Credit and subject to sufficient
Net Availability, the Lenders (acting through the Agent) shall assist the
Borrowers in obtaining Letters of Credit in an aggregate undrawn amount
outstanding at any time not to exceed the Letter of Credit Sub-Line. The term,
form and purpose of each Letter of Credit and all documentation in connection
therewith, and any amendments, modifications or extensions thereof, must be
mutually acceptable to the Agent, the Issuing Bank and the Funds Administrator.
Notwithstanding any other provision of this Agreement to the contrary, if a
Default or an Event of Default shall have occurred and remain outstanding, the
Agent’s and the Lenders’ assistance in connection with any Letter of Credit
shall be in the discretion of the Required Lenders.

5.2 Authority to Charge Revolving Loan Account. The Borrowers hereby authorize
the Agent, without notice to the Borrowers, to charge the Revolving Loan Account
with the amount of all indebtedness, liabilities and obligations of any kind
incurred by the Agent or the Lenders under a Letter of Credit Guaranty,
including the charges of an Issuing Bank, as such indebtedness, liabilities and
obligations are charged to or paid by the Agent or the Lenders, or, if earlier,
upon the occurrence of an Event of Default. Any amount charged to the Revolving
Loan Account shall be deemed a Chase Bank Rate Loan hereunder and shall incur
interest at the rate provided in Section 8.1 (or Section 8.2, if applicable) of
this Agreement. The Borrowers confirm that any charges which the Agent may make
to the Revolving Loan Account as provided herein will be made as an
accommodation to the Borrowers and solely at the Agent’s discretion.

5.3 Indemnity Relating to Letters of Credit. The Borrowers unconditionally
indemnify the Agent and the Lenders, and hold the Agent and the Lenders harmless
from any and all loss, claim or liability incurred by the Agent or the Lenders
arising from any transactions or occurrences relating to Letters of Credit
established or opened for the Borrowers’ account, the Collateral relating
thereto and any drafts or acceptances thereunder, and all Obligations
thereunder, including any such loss, claim or liability arising from any error,
omission, negligence, misconduct or other action taken by an Issuing Bank, other
than for any such loss, claim or liability arising out of the gross negligence
or willful misconduct by the Agent with respect to a Letter of Credit Guaranty.
This indemnity shall survive the termination of this Agreement and the repayment
of the Obligations.

5.4 Compliance of Goods, Documents and Shipments with Agreed Terms. The Agent
shall not be responsible for: (a) the existence, character, quality, quantity,
condition, packing, value or delivery of the goods purporting to be represented
by any documents relating to any Letter of Credit; (b) any difference or
variation in the character, quality, quantity, condition, packing, value or
delivery of the goods from that expressed in such documents; (c) the validity,
sufficiency or genuineness of such documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (d) the time, place, manner or
order in which shipment is made; (e) partial or incomplete shipment, or failure
or omission to ship any or all of the goods referred to in the Letters of Credit
or documents relating thereto; (f) any deviation from instructions; (g) delay,
default, or fraud by the shipper and/or anyone else in connection with the goods
or the shipping thereof; or (h) any breach of contract between the shipper or
vendors and the Borrowers.

5.5 Handling of Goods, Documents and Shipments. The Borrowers agree that any
action taken by the Agent, if taken in good faith, or any action taken by the
Issuing Bank of whatever nature, under or in connection with the Letters of
Credit, the Letter of Credit Guaranties, drafts or acceptances relating to
Letters of Credit, or the goods subject thereto, shall be binding on the
Borrowers and shall not result in any liability whatsoever of the Agent to the
Borrowers. The Agent shall have the full right and authority, on behalf of the
Lenders, to (a) clear and resolve any questions of non-compliance of documents,
(b) give any instructions as to acceptance or rejection of any documents or
goods, (c) execute any and all steamship or airway guaranties (and applications
therefor), indemnities or delivery orders, (d) grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents, and (e) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, the Letters of Credit, the Letter of
Credit Guaranties or drafts or acceptances relating to Letters of Credit. An
Issuing Bank shall be entitled to comply with and honor any and all such
documents or instruments executed by or received solely from the Agent, without
any notice to or any consent from the Borrowers or the Funds Administrator.
Notwithstanding any prior course of conduct or dealing with respect to the
foregoing (including amendments to and non-compliance with any documents, and/or
the Borrowers’ or the Funds Administrator’s instructions with respect thereto),
the Agent may exercise its rights under this Section 5.5 in its sole but
reasonable business judgment. In addition, the Borrowers and the Funds
Administrator agree not to, without the prior written consent of the Agent:
(a) at any time, (i) execute any application for steamship or airway guaranties,
indemnities or delivery orders, (ii) grant any extensions of the maturity of,
time of payment for, or time of presentation of, any drafts, acceptances or
documents, or (iii) agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letters of Credit, drafts or acceptances; and (b) if an
Event of Default shall have occurred and remain outstanding, (i) clear and
resolve any questions of non-compliance of documents or (ii) give any
instructions as to acceptances or rejection of any documents or goods.

5.6 Compliance with Laws; Payment of Levies and Taxes. The Borrowers agree that
(a) all necessary import and export licenses and certificates necessary for the
import or handling of the Collateral will be promptly procured, (b) all foreign
and domestic governmental laws and regulations in regard to the shipment and
importation of the Collateral or the financing thereof will be promptly and
fully complied with, and (c) any certificate in that regard that the Agent may
at any time request will be promptly furnished to the Agent. In connection
herewith, the Borrowers represent and warrant to the Agent and the Lenders that
all shipments made under any Letter of Credit are and will be in compliance with
the laws and regulations of the countries in which the shipments originate and
terminate, and are not prohibited by any such laws and regulations. The
Borrowers assume all risk, liability and responsibility for, and agree to pay
and discharge, all present and future local, state, federal or foreign Taxes,
duties, or levies pertaining to the importation and delivery of the Collateral.
Any embargo, restriction, law, custom or regulation of any country, state, city,
or other political subdivision, where the Collateral is or may be located, or
wherein payments are to be made, or wherein drafts may be drawn, negotiated,
accepted, or paid, shall be solely the Borrowers’ risk, liability and
responsibility.

5.7 Subrogation Rights. Upon any payments made to an Issuing Bank under a Letter
of Credit Guaranty, the Agent, for the benefit of the Lenders, shall acquire by
subrogation, any rights, remedies, duties or obligations granted to or
undertaken by the Borrowers to the Issuing Bank in any application for Letter of
Credit, any standing agreement relating to Letters of Credit or otherwise, all
of which shall be deemed to have been granted to the Agent, for the benefit of
the Lenders, and apply in all respects to the Agent and shall be in addition to
any rights, remedies, duties or obligations contained herein.

SECTION 6. Collateral

6.1 Grant of Security Interest. (a) As security for the prompt payment in full
of all Obligations, each Borrower hereby pledges and grants to the Agent, for
the benefit of the Lenders, a continuing general lien upon, and security
interest in, all of the Collateral in which such Borrower has rights.

(b) Extent of Security Interests. The security interests granted hereunder shall
extend and attach to:

(i) all Collateral which is presently in existence or hereafter acquired and
which is owned by any Borrower or in which any Borrower has any interest,
whether held by such Borrower or by others for such Borrower’s account, and
wherever located; and

(ii) all Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either the Agent or any Borrower from any Borrower’s
customers, as well as to all supplies, goods, incidentals, packaging materials,
labels and any other items which contribute to the finished goods or products
manufactured or processed by any Borrower, or to the sale, promotion or shipment
thereof.

6.2 Limited License. Regardless of whether the Agent’s security interests in any
of the General Intangibles has attached or is perfected, each Borrower hereby
irrevocably grants to the Agent, for the benefit of the Lenders, a royalty-free,
non-exclusive license to use such Borrower’s Trademarks, Copyrights, Patents and
other proprietary and intellectual property rights after the occurrence of an
Event of Default in connection with the (i) advertisement for sale, and the sale
or other disposition of, any finished goods Inventory by the Agent in accordance
with the provisions of this Agreement, and (ii) the manufacture, assembly,
completion and preparation for sale of any unfinished Inventory by the Agent in
accordance with the provisions of this Agreement.

6.3 Representations, Covenants and Agreements Regarding Collateral Generally.

(a) Representations and Warranties. Each Borrower represents and warrants to the
Agent and the Lenders that except for the Permitted Encumbrances, (i) this
Agreement creates a valid, perfected, first priority security interest in all
Collateral as to which perfection may be achieved by filing, (ii) the Agent’s
security interests in the Collateral constitute, and will at all times
constitute, first priority and exclusive liens on the Collateral, and (iii) such
Borrower is, or will be at the time additional Collateral is acquired by such
Borrower, the absolute owner of such additional Collateral with full right to
pledge, sell, transfer and create a security interest therein, free and clear of
any and all claims or liens other than Permitted Encumbrances.

(b) Covenants. Each Borrower, at its expense, agrees to forever warrant and
defend the Collateral from any and all claims and demands of any other Person,
other than holders of Permitted Encumbrances.

6.4 Representations Regarding Accounts and Inventory. Each Borrower represents
and warrants to the Agent and the Lenders that:

(a) each Trade Account Receivable is based on an actual and bona fide sale and
delivery of Inventory or rendition of services to customers, made by such
Borrower in the ordinary course of its business;

(b) the Inventory being sold and the Trade Accounts Receivable created by such
sales are the exclusive property of such Borrower and are not subject to any
lien, encumbrance, security interest or financing statement whatsoever, other
than Permitted Encumbrances;

(c) the invoices evidencing such Trade Accounts Receivable are in the name of
such Borrower;

(d) the customers of such Borrower have accepted the Inventory or services, owe
and are obligated to pay the full amounts stated in the invoices according to
their terms, without dispute, offset, defense, counterclaim or contra, except
for (i) insignificant disputes and other such matters arising in the ordinary
course of business and (ii) significant disputes and other such matters of which
such Borrower has notified the Agent pursuant to Section 7.2(g) hereof; and

(e) such Borrower’s Inventory is marketable in the ordinary course of such
Borrower’s business, and no Inventory has been produced in violation of the Fair
Labor Standards Act (29 U.S.C. §201 et seq.), as amended.

6.5 Covenants and Agreements Regarding Accounts and Inventory.

(a) Each Borrower confirms to the Agent and the Lenders that all Taxes and fees
relating to its business, sales, and the Accounts or Inventory relating thereto,
are such Borrower’s sole responsibility, and that same will be paid by such
Borrower when due, subject to Section 7.2(d) hereof, and that none of said Taxes
or fees represents a lien on or claim against the Accounts, other than a
Permitted Tax Lien.

(b) Each Borrower agrees not to acquire any Inventory on a consignment basis,
nor co-mingle its Inventory with any goods of its customers or any other Person
(whether pursuant to any bill and hold sale or otherwise).

(c) Each Borrower agrees to maintain such books and records regarding Accounts
and Inventory as the Agent reasonably may require and agrees that the books and
records of such Borrower will reflect the Agent’s interest in the Accounts and
Inventory. In support of the continuing assignment and security interest of the
Agent in the Accounts and Inventory, each Borrower agrees to deliver to the
Agent all of the schedules, reports and other information described in
Section 7.2(g) of this Agreement. The Borrowers’ failure to maintain their books
in the manner provided herein or to deliver to the Agent any of the foregoing
information shall in no way affect, diminish, modify or otherwise limit the
security interests granted to the Agent in the Accounts and Inventory.

(d) Each Borrower agrees to issue credit memoranda promptly after accepting
returns or granting allowances, and to deliver to the Agent copies of such
credit memoranda as and when required to do so under Section 7.2(g) hereof.

(e) Each Borrower agrees to safeguard, protect and hold all Inventory for the
account of the Agent, on behalf of the Lenders, and to make no sale or other
disposition thereof except in the ordinary course of such Borrower’s business,
on open account and on commercially reasonable terms consistent with such
Borrower’s past practices. As to any sale or other disposition of Inventory, the
Agent shall have all of the rights of an unpaid seller, including stoppage in
transit, replevin, rescission and reclamation. Each Borrower agrees to handle
all Proceeds of sales of Inventory in accordance with the provisions of
Section 3.2 hereof.

6.6 [Intentionally Omitted].

6.7 General Intangibles. Each Borrower represents and warrants to the Agent and
the Lenders that as of the date hereof, such Borrower possesses all General
Intangibles necessary to conduct its business as presently conducted and that
set forth on Schedule 6.7 attached hereto is a complete and accurate listing of
all Copyrights, Patents and Trademarks owned by such Borrower or any of its
Subsidiaries that, as of the date hereof, are registered with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as applicable. Each Borrower
agrees to maintain its rights in, and the value of, all such General
Intangibles, and to pay when due all payments required to maintain in effect any
licensed rights necessary to conduct its business. Each Borrower shall provide
the Agent with adequate notice of the acquisition of rights with respect to any
additional Patents, Trademarks and Copyrights so that the Agent may, for the
benefit of the Lenders and to the extent permitted under the documentation
granting such rights or applicable law, perfect the Agent’s security interest in
such rights in a timely manner. The Borrowers, the Agent and the Lenders agree
that, notwithstanding anything to the contrary in any Intellectual Property
Security Agreements, the rights of the Agent and the Lenders to foreclose on or
otherwise assert the use and control of the Patents, Trademarks and Copyrights
and associated rights that have been pledged as Collateral may be exercised only
after the occurrence and during the continuance of an Event of Default in
accordance with the terms of this Agreement.

6.8 [Intentionally Omitted].

6.9 Letter of Credit Rights. Upon request by the Agent after the occurrence of
an Event of Default, each Borrower agrees to either (a) cause the issuer of any
letter of credit of which such Borrower is the beneficiary to consent to the
assignment of the proceeds of such letter of credit to the Agent, for the
benefit of the Lenders, pursuant to an agreement in form and substance
satisfactory to the Agent, or (b) cause the issuer of such letter of credit to
name the Agent, for the benefit of the Lenders, as the transferee beneficiary of
such letter of credit.

6.10 Depository Accounts. Set forth on Schedule 6.10 attached hereto is a
complete and accurate list of all Depository Accounts including the name and
location of the bank and the account number.

6.11 Credit Balances; Additional Collateral.

(a) The rights and security interests granted to the Agent and the Lenders
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that the Revolving Loan Account may
from time to time be temporarily in a credit position, until the termination of
this Agreement and the full and final payment and satisfaction of the
Obligations. Any reserves or balances to the credit of the Borrowers (in the
Revolving Loan Account or otherwise), and any other property or assets of the
Borrowers in the possession of the Agent or any Lender, may be held by the Agent
or such Lender as Other Collateral, and applied in whole or partial satisfaction
of such Obligations when due, subject to the terms of this Agreement (including
without limitation the provisions of Section 3.2(b)). The liens and security
interests granted to the Agent, for the benefit of the Lenders, herein and any
other lien or security interest which the Agent or the Lenders may have in any
other assets of the Borrowers secure payment and performance of all present and
future Obligations.

(b) Notwithstanding the Agent’s security interests in the Collateral, to the
extent that the Obligations are now or hereafter secured by any assets or
property other than the Collateral, or by the guaranty, endorsement, assets or
property of any other Person, the Agent shall have the right in its sole
discretion to determine which rights, security, liens, security interests or
remedies the Agent shall at any time pursue, foreclose upon, relinquish,
subordinate, modify or take any other action with respect to, without in any way
modifying or affecting any of such rights, security, liens, security interests
or remedies, or any of the Agent’s or the Lenders’ rights under this Agreement.

SECTION 7. Representations, Warranties and Covenants

7.1 Initial Disclosure Representations and Warranties. Each Borrower represents
and warrants to the Agent and the Lenders that as of the date hereof:

(a) Financial Condition. (i) The amount of such Borrower’s assets, at fair
valuation, exceeds the book value of such Borrower’s liabilities, (ii) such
Borrower is generally able to pay its debts as they become due and payable, and
(iii) such Borrower does not have unreasonably small capital to carry on its
business as currently conducted absent extraordinary and unforeseen
circumstances. All financial statements of the Borrowers previously furnished to
the Agent present fairly, in all material respects, the financial condition of
the Borrowers as of the date of such financial statements.

(b) Organization Matters; Collateral Locations. Schedule 7.1(b) attached hereto
correctly and completely sets forth (i) Skechers’ and its Subsidiaries’ exact
names, as currently reflected by the records of their States of incorporation or
formation, (ii) Skechers’ and its Subsidiaries’ States of incorporation or
formation, (iii) Skechers and its Subsidiaries’ federal employer identification
numbers and State organization identification numbers (if any), and (iv) the
address of Skechers’ and each of its Subsidiaries’ chief executive office and
all locations of Collateral.

(c) Power and Authority; Conflicts; Enforceability.

(i) Each Borrower has full power and authority to execute and deliver this
Agreement and the other Loan Documents to which such Borrower is a party, and to
perform all of such Borrower’s obligations thereunder.

(ii) The execution and delivery by each Borrower of this Agreement and the other
Loan Documents to which such Borrower is a party, and the performance of such
Borrower’s obligations hereunder and thereunder, have been duly authorized by
all necessary corporate or other relevant action, and do not (w) require any
consent or approval of any director, shareholder, partner or member of such
Borrower that has not been obtained, (x) violate any term, provision or covenant
contained in the organizational documents of such Borrower (such as the
certificate or articles of incorporation, certificate of origin, partnership
agreement, by-laws or operating agreement), (y) violate, or cause such Borrower
to be in default under, any law, rule, regulation, order, judgment or award
applicable to such Borrower or its assets, except for violations or defaults
that could not reasonably be expected to result in a Material Adverse Effect or
(z) violate any term, provision, covenant or representation contained in, or
constitute a default under, or result in the creation of any lien under, any
loan agreement, lease, indenture, mortgage, deed of trust, note, security
agreement or pledge agreement to which such Borrower is a signatory or by which
such Borrower or its assets are bound or affected, except, in the case of a
violation or default described in this clause (z), could not reasonably be
expected to result in a Material Adverse Effect .

(iii) This Agreement and the other Loan Documents to which each Borrower is a
party constitute legal valid and binding obligations of such Borrower,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, moratorium, fraudulent transfer and other laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding at law or in equity.

(d) Schedules. Each of the Schedules attached to this Agreement set forth in all
material respects a true, correct and complete description of the matter or
matters covered thereby.

(e) Compliance with Laws. The Borrowers and their properties are in compliance
with all federal, state and local acts, rules and regulations, and all orders of
any federal, state or local legislative, administrative or judicial body or
official, except to the extent the failure to so comply would not have a
Material Adverse Effect. The Borrowers have obtained and maintain all permits,
approvals, authorizations and licenses necessary to conduct their business as
presently conducted, except to the extent the failure to have such permits,
approvals, authorizations or licenses would not have a Material Adverse Effect.

(f) Environmental Matters. Except as set forth on Schedule 7.1(f):

(i) None of the operations of the Borrowers are the subject of any federal,
state or local investigation to determine whether any remedial action is needed
to address the presence or disposal of any environmental pollution, hazardous
material or environmental clean-up of the Real Estate or the Borrowers’ leased
real property. No enforcement proceeding, complaint, summons, citation, notice,
order, claim, litigation, investigation, letter or other communication from a
federal, state or local authority has been filed against or delivered to any
Borrower, regarding or involving any release of any environmental pollution or
hazardous material on any real property now or previously owned or operated by
such Borrower.

(ii) The Borrowers have no known contingent liability with respect to any
release of any environmental pollution or hazardous material on any real
property now or previously owned or operated by the Borrowers except for
liabilities that could not reasonably be expected to result in a Material
Adverse Effect.

(iii) The Borrowers are in compliance with all environmental statutes, acts,
rules, regulations and orders applicable to the operation of the Borrowers’
business, except to the extent that the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

(g) Pending Litigation. Except as previously disclosed by the Borrowers to the
Agent in writing, there exist no actions, suits or proceedings of any kind by or
against any Borrower pending in any court or before any arbitrator or
governmental body, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(h) License Agreements. Set forth on Schedule 7.1(h) is a listing of all license
agreements to which any Borrower or any of their Subsidiaries is a party and
pursuant to which such Borrower or such Subsidiary is the licensee of trademarks
or other intellectual property.

7.2 Affirmative Covenants. Until the termination of this Agreement and the full
and final payment and satisfaction of the Obligations:

(a) Maintenance of Financial Records; Inspections. The Borrowers agree to
maintain books and records pertaining to the Borrowers’ financial matters in
such detail, form and scope as the Agent reasonably may require. The Borrowers
agree that the Agent, accompanied by any Lender (at such Lender’s expense),
and/or any agent designated by the Agent, may enter upon the Borrowers’ premises
at any time during normal business hours and, so long as no Event of Default has
occurred and remains outstanding, upon reasonable advance notice to Skechers,
and from time to time, in order to (i) examine and inspect the books and records
of the Borrowers, and make copies thereof and take extracts therefrom, and
(ii) verify, inspect and perform physical counts and other valuations of the
Collateral and any and all records pertaining thereto. The Borrowers irrevocably
authorize all accountants and third parties to disclose and deliver directly to
the Agent and the Lenders, at the Borrowers’ expense, all financial statements
and information, books, records, work papers and management reports generated by
them or in their possession regarding the Borrowers or the Collateral. All
reasonable and documented costs, fees and expenses incurred by the Agent in
connection with such examinations, inspections, physical counts and other
valuations shall constitute Out-of-Pocket Expenses for purposes of this
Agreement; provided that so long as no Event of Default has occurred and remains
outstanding, the Borrowers shall be required to reimburse the Agent for such
costs, fees and expenses no more than once during any period of 12 months, but
more frequently (such frequency to be in the Agent’s discretion) if average
Excess Availability is less than $35,000,000 for any period of 90 consecutive
days.

(b) Further Assurances. The Borrowers agree to comply with the requirements of
all state and federal laws in order to grant to the Agent, for the benefit of
the Lenders, valid and perfected first priority security interests in the
Collateral, subject only to the Permitted Encumbrances. The Agent is hereby
authorized by the Borrowers to file any financing statements, continuations and
amendments covering the Collateral without the Borrowers’ signatures in
accordance with the provisions of the UCC. The Borrowers hereby consent to and
ratify the filing of any financing statements covering the Collateral by the
Agent on or prior to the Restatement Effective Date. The Borrowers agree to do
whatever the Agent reasonably may request from time to time, by way of
(i) filing notices of liens, financing statements, amendments, renewals and
continuations thereof, (ii) cooperating with agents and employees of the Agent,
(iii) keeping Collateral records, (iv) transferring proceeds of Collateral to
the Agent’s possession in accordance with the terms hereof and (v) performing
such further acts as the Agent reasonably may require in order to effect the
purposes of this Agreement, including the execution of control agreements with
respect to Depository Accounts.

(c) Insurance and Condemnation.

(i) Required Insurance. The Borrowers agree to maintain insurance on all Real
Estate, Equipment and Inventory under such policies of insurance, with such
insurance companies, in such reasonable amounts and covering such insurable
risks as are at all times reasonably satisfactory to the Agent (the “Required
Insurance”). All policies covering the Inventory are, subject to the rights of
any holder of a Permitted Encumbrance having priority over the security
interests of the Agent, to be made payable solely to the Agent, for the benefit
of the Lenders, in case of loss, under a standard non-contributory “mortgagee”,
“secured party” or “lender’s loss payable” clause or endorsement, and are to
contain such other provisions as the Agent reasonably may require to fully
protect the Agent’s interest in the Inventory and to any payments to be made
under such policies. Each loss payable endorsement in favor of the Agent shall
be substantially in the form set forth in Exhibit D attached hereto. If an Event
of Default shall have occurred and remain outstanding, the Agent, subject to the
rights of any holder of a Permitted Encumbrance having priority over the
security interests of the Agent, shall have the sole right, in the name of the
Agent or the Borrowers, to file claims under any insurance policies, to receive,
receipt and give acquittances for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

(ii) The Agent’s Purchase of Insurance. In the event the Borrowers fail to
provide the Agent with evidence of the Required Insurance in the manner set
forth in Section 7.2(c)(i) above, the Agent may purchase insurance at the
Borrowers’ expense to protect the Agent’s interests in the Collateral. The
insurance purchased by the Agent may, but need not, protect the Borrowers’
interests in the Collateral, and therefore such insurance may not pay any claim
which the Borrowers may make or any claim which is made against the Borrowers in
connection with the Collateral. The Borrowers may later request that the Agent
cancel any insurance purchased by the Agent, but only after providing the Agent
with satisfactory evidence that the Borrowers have the Required Insurance. If
the Agent purchases insurance covering all or any portion of the Collateral, the
Borrowers shall be responsible for the costs of such insurance, including
interest (at the applicable rate set forth hereunder) and other charges accruing
on the purchase price therefor, until the effective date of the cancellation or
the expiration of the insurance, and the Agent may charge all of such costs,
interest and other charges to the Revolving Loan Account. The costs of the
premiums of any insurance purchased by the Agent may exceed the costs of
insurance which the Borrowers may be able to purchase on their own. In the event
that the Agent purchases insurance, the Agent will notify the Borrowers of such
purchase within thirty (30) days after the date of such purchase. If, within
thirty (30) days after the date of receipt of such notice, the Borrowers provide
the Agent with proof that the Borrowers had the Required Insurance as of the
date on which the Agent purchased insurance and the Borrowers have continued at
all times thereafter to have the Required Insurance, then the Agent agrees to
cancel the insurance purchased by the Agent and credit the Revolving Loan
Account for the amount of all costs, interest and other charges associated with
such insurance that the Agent previously charged to the Revolving Loan Account.

(iii) Application of Insurance and Condemnation Proceeds. If any Borrower
suffers a loss of or damage to Inventory due to condemnation, fire or other
casualty, the Agent agrees to apply any Casualty Proceeds received in respect of
such Inventory loss or damage to repay the outstanding Revolving Loans and to
transfer any Casualty Proceeds received in respect of a loss of or damage to any
other property to the Borrowers; provided that if there are no Revolving Loans
outstanding or if Excess Availability is greater than $35,000,000 at the time
such Casualty Proceeds are received (after giving effect to such loss or damage)
and if at such time no Default or Event of Default has occurred and remains
outstanding, the Agent agrees to transfer all such Casualty Proceeds to the
Borrowers.

If a Default or an Event of Default shall have occurred and remain outstanding
as of the date of the Agent’s receipt of any Casualty Proceeds, the Agent may,
subject to the rights of any holder of a Permitted Encumbrance having priority
over the security interests of the Agent, apply the Casualty Proceeds to the
payment of the Obligations in such manner and in such order as the Agent may
elect in its sole discretion.

(d) Payment of Taxes. The Borrowers agree to pay when due all Taxes lawfully
levied, assessed or imposed upon the Borrowers or the Collateral (including all
sales taxes collected by the Borrowers on behalf of its customers in connection
with sales of Inventory and all payroll taxes collected by the Borrowers on
behalf of its employees), unless the Borrowers are contesting such Taxes in good
faith, by appropriate proceedings, and are maintaining adequate reserves for
such Taxes in accordance with GAAP. Notwithstanding the foregoing, if a lien
securing any Taxes is filed in any public office and such lien is not a
Permitted Tax Lien, then the Borrowers shall pay all Taxes secured by such lien
immediately and remove such lien of record promptly. Pending the payment of such
Taxes and removal of such lien, the Agent may, at its election and without
curing or waiving any Event of Default which may have occurred as a result
thereof, (i) establish an Availability Reserve in the amount of such Taxes (or
such other amount as the Agent shall deem appropriate in the exercise of its
reasonable business judgment) or (ii) pay such Taxes on behalf of the Borrowers,
and the amount paid by the Agent shall become an Obligation which is due and
payable on demand by the Agent.

(e) Compliance With Laws.

(i) The Borrowers agree to comply with all federal, state and local acts, rules
and regulations, and all orders of any federal, state or local legislative,
administrative or judicial body or official, if the failure to so comply would
have a Material Adverse Effect, provided that the Borrowers may contest any
acts, rules, regulations, orders and directions of such bodies or officials in
any reasonable manner which the Agent determines, in the exercise of its
reasonable business judgment, will not materially and adversely effect the
Agent’s or the Lenders’ rights or priorities in the Collateral.

(ii) Without limiting the generality of the foregoing, the Borrowers agree to
comply with all environmental statutes, acts, rules, regulations or orders, as
presently existing or as adopted or amended in the future, applicable to the
ownership and/or use of the Borrowers’ real property and operation of their
business, if the failure to so comply would have a Material Adverse Effect. The
Borrowers shall not be deemed to have breached any provision of this
Section 7.2(e) if (x) the failure to comply with the requirements of this
Section 7.2(e) resulted from good faith error or innocent omission, (y) the
Borrowers promptly commence and diligently pursue a cure of such breach and
(z) such failure is cured within thirty (30) days following the Borrowers’
receipt of notice from the Agent of such failure, or if such breach cannot in
good faith be cured within thirty (30) days following the Borrowers’ receipt of
such notice, then such breach is cured within a reasonable time frame based on
the extent and nature of the breach and the necessary remediation, and in
conformity with any applicable consent order, consensual agreement and
applicable law.

(f) Notices Concerning Environmental, Employee Benefit and Pension Matters. The
Borrowers agree to notify the Agent in writing of:

(i) any expenditure (actual or anticipated) in excess of $1,000,000 for
environmental clean-up, environmental compliance or environmental testing and
the impact of said expenses on the Borrowers’ working capital;

(ii) any Borrower’s receipt of notice from any local, state or federal authority
advising such Borrower of any environmental liability (real or potential)
arising from such Borrower’s operations, its premises, its waste disposal
practices, or waste disposal sites used by such Borrower; and

(iii) any Borrower’s receipt of notice from any governmental agency or any
sponsor of any “multiemployer plan” (as that term is defined in ERISA) to which
such Borrower has contributed, relating to any of the events described in
Section 10.1(g) hereof.

The Borrowers agree to provide the Agent promptly with copies of all such
notices and other information pertaining to any matter set forth above if the
Agent so requests.

(g) Collateral Reporting – SEE ANNEX A.

(h) Financial Reporting. The Borrowers agree to furnish to the Agent and the
Lenders:

(i) within ninety (90) days after the end of each fiscal year of Skechers, a
Consolidated Balance Sheet as at the close of such year, and a consolidated
statement of profit and loss and cash flow of Skechers for such year, audited by
independent public accountants selected by Skechers and satisfactory to the
Agent, together with (x) the unqualified opinion of the accountants preparing
such financial statements and (y) if requested by the Agent, such accountants’
management practice letter;

(ii) within forty-five (45) days after the end of each month, (x) a Consolidated
Balance Sheet as at the end of such month, (y) a consolidated statement of
profit and loss and cash flow of Skechers for such month and for the period
commencing on the first day of the current fiscal year through the end of such
month, and (z) comparative statements of profit and loss and cash flow of
Skechers for the same month and same fiscal year-to-date period in the prior
fiscal year, certified by an authorized financial or accounting officer of
Skechers (or any other authorized officer satisfactory to the Agent);

(iii) as and when filed by Skechers, copies of all (y) financial reports,
registration statements and other documents filed by Skechers with the U.S.
Securities and Exchange Commission, as and when filed by Skechers, and
(z) annual reports filed pursuant to ERISA in connection with each benefit plan
of the Borrowers subject to ERISA; and

(iv) promptly after receipt of a request from the Agent, monthly projections of
Skechers’ Consolidated Balance Sheet, and consolidated statements of profits and
loss and cash flow of Skechers, as well as monthly projected Net Availability
for the Borrowers for the following fiscal year.

Each financial statement which the Borrowers are required to submit pursuant to
clauses (i) and (ii) above must be accompanied, at any time that Revolving Loans
are outstanding, by an officer’s certificate substantially in the form set forth
on Exhibit C attached hereto, signed by an authorized financial or accounting
officer of Skechers (or any other authorized officer satisfactory to the Agent).
In addition, should the Borrowers modify their accounting principles and
procedures from those in effect on the Restatement Effective Date, the Borrowers
agree to prepare and deliver to the Agent and the Lenders statements of
reconciliation in form and substance reasonably satisfactory to the Agent.

(i) Asset Appraisals. From time to time upon the request of the Agent, the
Borrowers agree to permit the Agent to perform appraisals of the Borrowers’
Inventory. The Borrowers agree to reimburse the Agent for the reasonable and
documented costs and expenses relating to (y) no more than one (1) Inventory
appraisal in any twelve-month period (but only if the Eligible Accounts
Receivable component of the Borrowing Base is fully drawn and the amount of
Revolving Loans outstanding under the Eligible Inventory component of the
Borrowing Base is at least $25,000,000 at the time such appraisal is conducted),
so long as no Event of Default shall have occurred and remain outstanding, and
(z) all appraisals performed while an Event of Default remains outstanding. All
appraisals shall be performed by qualified appraisers selected by the Agent. To
the extent that the Borrowers are required by this Section 7.2(i) to reimburse
the Agent for the Agent’s reasonable and documented costs and expenses relating
to appraisals, such costs and expenses shall constitute Out-of-Pocket Expenses.

(j) Business Qualification. The Borrowers agree to qualify to do business, and
to remain qualified to do business and in good standing, in each jurisdiction
where the failure to so qualify, or to remain qualified or in good standing,
would have a Material Adverse Effect.

(k) Anti-Money Laundering and Terrorism Regulations. The Borrowers agree to
comply with all applicable anti-money laundering and terrorism laws, regulations
and executive orders in effect from time to time (including, without limitation,
the USA Patriot Act (Pub. L. No. 107-56)). The Borrowers also agree to ensure
that no Person who owns a controlling interest in or otherwise controls a
Borrower is a Person designated under Section 1(b), (c) or (d) of Executive
Order No. 13224 (issued September 23, 2001) or any other similar Executive
Order. The Borrowers acknowledge that the Agent’s and each Lender’s performance
hereunder is subject to compliance with all such laws, regulations and executive
orders, and in furtherance of the foregoing, the Borrowers agree to provide to
the Agent and the Lenders all information about the Borrowers’ ownership,
officers, directors, customers and business structure as the Agent and the
Lenders reasonably may require to comply with, such laws, regulations and
executive orders.

(l) Maintenance of Equipment. Each Borrower agrees to (i) maintain the Equipment
in as good and substantial repair and condition as the Equipment owned by such
Borrower is now maintained, reasonable wear and tear excepted, (ii) make any and
all repairs and replacements when and where necessary, and (iii) safeguard,
protect and hold all Equipment owned by such Borrower in accordance with past
practices. The Equipment will only be used by the Borrowers in the operation of
their business.

7.3 Financial Covenants. Until termination of this Agreement and the full and
final payment and satisfaction of all Obligations, the Borrowers agree:

(a) Fixed Charge Coverage Ratio. To maintain a Fixed Charge Coverage Ratio,
calculated at the end of each fiscal quarter of Skechers, of not less than
1.1:1.0; provided that if Excess Availability is not less than $50,000,000 at
any time during a particular fiscal quarter, there shall be no requirement to
maintain a Fixed Charge Coverage Ratio with respect to such fiscal quarter.

7.4 Negative Covenants. Until termination of this Agreement and full and final
payment and satisfaction of all Obligations, the Borrowers agree not to, and
will cause each Subsidiary of the Borrowers not to:

(a) Liens and Encumbrances. Mortgage, assign, pledge, transfer or otherwise
permit any lien, charge, security interest, encumbrance or judgment (whether as
a result of a purchase money or title retention transaction, or other security
interest, or otherwise) to exist on any of the Collateral or its other assets,
whether now owned or hereafter acquired, except for the Permitted Encumbrances.

(b) Indebtedness. Incur or create any Indebtedness other than the Permitted
Indebtedness.

(c) Sale of Assets. Sell, lease, assign, transfer or otherwise dispose of
(i) Collateral, except (A) the sale of Inventory in the ordinary course of
business, (B) the sale or other disposition of Collateral (other than Inventory
and Accounts) which is of de minimus value to the operation of the Borrower’s
business and (C) as otherwise specifically permitted by this Agreement, or
(ii) all or any substantial part of its assets, if any, which do not constitute
Collateral.

(d) Corporate Change. (i) Merge or consolidate with any other entity,
(ii) change its name or principal places of business, (iii) change its structure
or organizational form, or reincorporate or reorganize in a new jurisdiction,
(iv) enter into or engage in any operation or activity materially different from
that presently being conducted by the Borrowers or any Subsidiary of the
Borrowers, as the case may be; provided that (A) any Subsidiary of a Borrower
may merge with and into a Borrower if such Borrower is the surviving entity;
(B) Skechers may enter into any merger or consolidation transaction in
connection with an acquisition permitted under Section 7.4(g) so long as
Skechers is the surviving entity; (C) any Borrower and any Subsidiary of
Borrower may change its name or its principal place of business so long as the
Borrowers provide the Agent with thirty (30) days prior written notice thereof
and the appropriate parties execute and deliver to the Agent, prior to making
such change, all documents and agreements required by the Agent in order to
ensure that the liens and security interests granted to the Agent, for the
benefit of the Lenders, hereunder continue in effect without any break or lapse
in perfection; and (D) Skechers Sport, LLC and Skechers Collection, LLC may be
dissolved so long as their assets are transferred to a Borrower or one of the
other Guarantors.

(e) Guaranty Obligations. Assume, guarantee, endorse, or otherwise become liable
upon the obligations of any Person, except (i) pursuant to this Agreement and
the other Loan Documents, (ii) by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
and (iii) guarantees of Permitted Indebtedness.

(f) Dividends and Distributions. Declare or pay any dividend or distribution of
any kind on, or purchase, acquire, redeem or retire, any of its equity interests
(of any class or type whatsoever), whether now or hereafter issued and
outstanding, other than Permitted Distributions.

(g) Investments. (i)  make any advance or loan to, or any investment in, any
Person other than Permitted Intercompany Loans and Permitted Intercompany
Capital Contributions, or (ii) acquire all or substantially all of the assets
of, or any capital stock or any equity interests in, any firm, entity or
corporation, other than (A) current investments of the Borrowers and any
Subsidiary of the Borrowers, as the case may be, in existing Subsidiaries of
such entities; (B) investments of the type described in clause (i) above in an
aggregate amount not to exceed $30,000,000 during any fiscal year of Skechers so
long as so long as no Default or Event of Default shall have occurred and remain
outstanding on the date any such investment is made, or would occur as a result
of such making such investment, and Excess Availability is at least $50,000,000
for a period of 90 consecutive days prior to the date any such investment is
made and immediately after giving effect to such investment; (C) acquisitions of
the type described in clause (ii) above that each do not exceed $100,000,000 in
aggregate consideration paid so long as so long as no Default or Event of
Default shall have occurred and remain outstanding on the date any such
acquisition is consummated, or would occur as a result of the consummation of
such acquisition, and Excess Availability is at least $50,000,000 for a period
of 90 consecutive days prior to the date any such acquisition is consummated and
immediately after giving effect to the consummation of such acquisition; and
(D) investments in cash and Cash Equivalents.

(h) Related Party Transactions. Enter into any transaction, including, without
limitation, any purchase, sale, lease, loan or exchange of property, with any
controlling shareholder, officer, director, parent (direct or indirect),
Subsidiary (direct or indirect) or other Person otherwise affiliated with a
Borrower or any Subsidiary of a Borrower, unless (i) such transaction otherwise
complies with the provisions of this Agreement, (ii) such transaction is for the
sale of goods or services rendered in the ordinary course of business and
pursuant to the reasonable requirements of a Borrower or any Subsidiary of a
Borrower, as the case may be, and upon standard terms and conditions and fair
and reasonable terms, no less favorable to such entity than such entity could
obtain in a comparable arms length transaction with an unrelated third party,
and (iii) no Event of Default shall have occurred and remain outstanding at the
time such transaction occurs, or would occur after giving effect to such
transaction.

(i) Restricted Payments. Make any payment of the principal of, or interest on,
any Subordinated Debt, or purchase, acquire or redeem any of the Subordinated
Debt, unless (x) such payment, purchase, acquisition or redemption is expressly
permitted by the terms of the applicable Subordination Agreement and (y) no
Default or Event of Default shall have occurred and remain outstanding on the
date on which such payment or transaction occurs, or would occur as a result
thereof; provided that the Borrowers may make such payments in respect of
Subordinated Debt that otherwise would not be permitted under the applicable
Subordination Agreement in an amount not to exceed $100,000,000 in the aggregate
during the term of this Agreement so long as no Default or Event of Default
shall have occurred and remain outstanding on the date on which such payment
occurs, or would occur as a result of such payment, and Excess Availability is
at least $50,000,000 for a period of 90 consecutive days prior to the date such
payment is made and immediately after giving effect to the making of such
payment.

(j) Prohibited Uses of Proceeds. Use the proceeds of any Revolving Loan made
under this Agreement, directly or indirectly, in violation of any applicable law
or regulation, including without limitation Regulations T, U or X of the Board
of Governors of the Federal Reserve System as from time to time in effect (and
any successor regulation or official interpretation of such Board), or to
purchase or carry any “margin stock,” as defined in Regulations U and X, or any
“margin security,” “marginable OTC stock” or “foreign margin stock” within the
meaning of Regulation T, U or X.

SECTION 8. Interest, Fees and Expenses

8.1 Interest. Interest on the outstanding principal balance of the Revolving
Loans shall be charged as of the last day of each month. Interest shall be
calculated hereunder, at the Borrowers’ election which election shall be made at
least three (3) Business Days prior to the end of each month (and if not made
then shall be based on the Chase Bank Rate then in effect) at a rate per annum
equal to (a) the Applicable Margin plus the Chase Bank Rate or (b) the
Applicable Margin plus the applicable LIBOR, on the average net principal
balance of such Revolving Loans at the close of each day during such month, as
reflected by CIT’s System. Any change in the rate of interest hereunder due to a
change in the Chase Bank Rate or the applicable LIBOR will take effect as of the
first day of the month following such change in the Chase Bank Rate or the
applicable LIBOR. All interest rates shall be calculated based on a 360-day year
and actual days elapsed.

8.2 Default Interest Rate. Upon the occurrence of an Event of Default, provided
that the Agent has given the Borrowers written notice of such Event of Default
(other than an Event of Default described in Section 10.1(c) of this Agreement,
for which no written notice shall be required), all Obligations (other than
Ledger Debt and Hedge Agreement Obligations) may, at the election of the Agent
or Required Lenders, bear interest at the Default Rate of Interest until such
Event of Default is waived or cured.

8.3 Fees and Expenses Relating to Letters of Credit.

(a) [Intentionally Omitted].

(b) Charges of Issuing Bank. The Borrowers agree to reimburse the Agent for any
and all charges, fees, commissions, costs and expenses charged to the Agent for
the Borrowers’ account by an Issuing Bank in connection with, or arising out of,
Letters of Credit or out of transactions relating thereto, when charged to or
paid by the Agent, or as may be due upon any termination of this Agreement.

8.4 Out-of Pocket Expenses. The Borrowers agree to reimburse the Agent and the
Lenders for all Out-of-Pocket Expenses when charged to or paid by the Agent or
the Lenders.

8.5 Line of Credit Fee. On the first day of each month, commencing on the first
day of the month following the Restatement Effective Date, the Borrowers agree
to pay to the Agent, for the ratable benefit of the Lenders, the Line of Credit
Fee.

8.6 Loan Facility Fee. To induce the Lenders to enter into this Agreement and to
extend to the Borrowers the Line of Credit, the Borrowers agree to pay to the
Agent, for the benefit of the Lenders (other than CIT) and any participants, a
Loan Facility Fee in the amount of $300,000, which shall be fully earned upon
execution of this Agreement by the Agent, the initial Lenders hereunder and the
Borrowers.

8.7 Fee Letter. To induce the Agent to enter into this Agreement, the Borrowers
agree to pay to the Agent, for its sole and separate account, the fees set forth
in the Fee Letter, which shall be fully earned upon execution of this Agreement
by the Agent, the initial Lenders hereunder and the Borrowers.

8.8 Standard Operational Fees. In addition to all Out-of-Pocket Expenses
incurred by the Agent in connection with any action taken under Section 7.2(a)
hereof (but without duplication), the Borrowers agree to pay to the Agent, for
its own account, (a) all Documentation Fees, (b) the Agent’s standard charges
for any employee of the Agent used to conduct any of the examinations,
verifications, inspections, physical counts and other valuations described in
Section 7.2(a) hereof (currently $1,000 per person, per day), and (c) the
Agent’s standard charges for each wire transfer made by the Agent to or for the
benefit of the Borrowers (currently $30), provided that such standard charges
may be increased by the Agent from time to time. Such charges shall be due and
payable in accordance with the Agent’s standard practices, as in effect from
time to time.

8.9 LIBOR Loans.

(a) [Intentionally Omitted].

(b) Restrictions Affecting the Making or Funding of LIBOR Loans. Notwithstanding
any other provision of this Agreement to the contrary, if any law, regulation,
treaty or directive, or any amendment thereto or change in the interpretation or
application thereof, shall make it unlawful for any Lender to make or maintain
any LIBOR Loan, then (x) such LIBOR Loan shall convert automatically to a Chase
Bank Rate Loan at the end of the current month, or such earlier date as may be
required by such law, regulation, treaty or directive, and (y) the obligation of
the Agent or the Lenders thereafter to make or continue LIBOR Loans and to
convert Chase Bank Rate Loans into LIBOR Loans hereunder shall be suspended
until the Agent determines that it is no longer unlawful for any Lender to make
and maintain LIBOR Loans as contemplated herein. In addition, in the event that,
by reason of any Regulatory Change, any Lender either (x) incurs any material
additional costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined hereunder, or a category of extensions of credit or other assets of
such Lender which includes LIBOR Loans, or (y) becomes subject to any material
restrictions on the amount of such a category of liabilities or assets which
such Lender may hold, then if the Agent so elects by notice to the Borrowers,
the obligations of the Agent and the Lenders thereafter to make or continue
LIBOR Loans and to convert Chase Bank Rate Loans into LIBOR Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect.

(c) Inability to Determine LIBOR. Notwithstanding any other provision of this
Agreement to the contrary, if the Agent determines in the exercise of its
reasonable business judgment (which determination shall be conclusive and
binding upon the Borrowers) that by reason of circumstances affecting the
interbank LIBOR market, adequate and reasonable means do not exist for
ascertaining LIBOR with respect to any election of a new LIBOR Loan, the Agent
shall give written notice of such determination to the Borrowers prior to the
effective date of such election. Upon receipt of such notice, the Funds
Administrator may cancel the Funds Admnistrator’s request for such new LIBOR
Loan, in which case the requested LIBOR Loan shall be made as a Chase Bank Rate
Loan. Until such notice has been withdrawn by the Agent, the obligations of the
Agent and the Lenders thereafter to make or continue LIBOR Loans and to convert
Chase Bank Rate Loans into LIBOR Loans hereunder shall be suspended until the
Agent determines that adequate and reasonable means again exist for ascertaining
LIBOR with respect to any election of a new LIBOR Loan.

(d) Compensation for Costs. The Borrowers hereby agree to pay to the Agent, for
the benefit of the Lenders, on demand, any additional amounts necessary to
compensate the Lenders for any costs incurred by the Lenders in making any
conversions from LIBOR Loans to Chase Bank Rate Loans, including, without
limitation, breakage costs provided for in Section 8.10 of this Agreement.

(e) Loan Participants. For purposes of this Section 8.9, the term “Lender” shall
include any financial institution that purchases from any Lender a participation
in the loans made by such Lender to the Borrowers hereunder.

8.10 LIBOR Breakage Costs and Fees. In the event that the Borrowers (i) pay all
or any part of the principal amount of a LIBOR Loan on a date prior to the last
day of the month for which such LIBOR Loan was elected, (ii) fail to borrow a
LIBOR Loan, or fail to convert a Chase Bank Rate Loan to a LIBOR Loan, on the
date for such borrowing or conversion specified in the relevant request to the
Agent, or (iii) fail to pay to the Agent the principal of, or interest on, any
LIBOR Loan when due, the Borrowers agree to pay to the Agent and each Lender
(without duplication), on demand, such amount as shall compensate the Agent or
any Lender for any actual loss, cost or expense that the Agent or any Lender may
sustain or incur as a result of such event (including, without limitation, any
interest or fees payable by the Agent or any Lender to lenders or depositors of
funds obtained by the Agent or any Lender in order to make or maintain any LIBOR
Loans under this Agreement), and (z) in the case of a prepayment of any LIBOR
Loan, the excess (if any) of the amount of interest that would have accrued on
such loan from the first day of the applicable month to the date of prepayment,
assuming that such loan was a Chase Bank Rate Loan, over the amount of interest
that actually accrued on such loan from the first day of such month to the date
of prepayment. The determination by the Agent or any Lender of the amount of any
such loss, cost or expense described in clause (y) of the preceding sentence,
when set forth in a written notice to the Borrowers containing the Agent’s or
any Lender’s calculations thereof in reasonable detail, shall constitute prima
facie evidence of such amount.

8.11 [Intentionally Omitted].

8.12 Capital Adequacy. In the event that any Lender, subsequent to the
Restatement Effective Date, determines in the exercise of its reasonable
business judgment that (x) any change in applicable law, rule, regulation or
guideline regarding capital adequacy, or (y) any change in the interpretation or
administration thereof, or (z) compliance by such Lender with any new request or
directive regarding capital adequacy (whether or not having the force of law) of
any central bank or other governmental or regulatory authority, has or would
have the effect of reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed
material by such Lender in the exercise of its reasonable business judgment, the
Borrowers agree to pay to such Lender, no later than five (5) days following
demand by such Lender, such additional amount or amounts as will compensate such
Lender for such reduction in rate of return. In determining such amount or
amounts, such Lender may use any reasonable averaging or attribution methods.
The protection of this Section 8.12 shall be available to any Lender regardless
of any possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition. A certificate of a Lender setting forth
such amount or amounts as shall be necessary to compensate such Lender with
respect to this Section 8.12 and the calculation thereof, when delivered to the
Borrowers, shall constitute prima facie evidence of such amount or amounts. In
the event a Lender exercises its rights pursuant to this Section 8.12, and
subsequent thereto determines that the amounts paid by the Borrowers exceeded
the amount which such Lender actually required to compensate such Lender for any
reduction in rate of return on its capital, such excess shall be returned to the
Borrowers by such Lender.

8.13 Taxes, Reserves and Other Conditions. In the event that any applicable law,
treaty or governmental regulation, or any change therein or in the
interpretation or application thereof, or compliance by any Lender with any new
request or directive (whether or not having the force of law) of any central
bank or other governmental or regulatory authority, shall:

(a) subject such Lender to any tax of any kind whatsoever with respect to this
Agreement or change the basis of taxation of payments to such Lender of
principal, fees, interest or any other amount payable hereunder or under any
other Loan Documents (except for changes in the rate of tax on the overall net
income of such Lender by the federal government or other jurisdiction in which
it maintains its principal office);

(b) impose or require any reserve, special deposit, assessment or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by such Lender by reason of or in
respect to this Agreement and the Loan Documents, including (without limitation)
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System; or

(c) impose on such Lender any other condition with respect to this Agreement or
any other document;

and the result of any of the foregoing is to (i) increase the cost to such
Lender of making, renewing or maintaining such Lender’s loans hereunder by an
amount deemed material by such Lender in the exercise of its reasonable business
judgment, or (ii) reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the loans made hereunder by an
amount that such Lender deems to be material in the exercise of its reasonable
business judgment, the Borrowers agree to pay to such Lender, no later than five
(5) days following demand by such Lender, such additional amount or amounts as
will compensate such Lender for such increase in cost or reduction in payment,
as the case may be. A certificate of any Lender setting forth such amount or
amounts as shall be necessary to compensate such Lender with respect to this
Section 8.13 and the calculation thereof, when delivered to the Borrowers, shall
constitute prima facie evidence of such amount or amounts. In the event any
Lender exercises its rights pursuant to this Section 8.13, and subsequent
thereto determines that the amounts paid by the Borrowers in whole or in part
exceeded the amount which such Lender actually required to compensate such
Lender for any increase in cost or reduction in payment, such excess shall be
returned to the Borrowers by such Lender.

8.14 Authority to Charge Revolving Loan Account. The Borrowers hereby authorize
the Agent to charge the Revolving Loan Account with the amount of all payments
due under this Section 8 as such payments become due. Any amount charged to the
Revolving Loan Account shall be deemed a Chase Bank Rate Loan hereunder and
shall bear interest at the rate provided in Section 8.1 (or Section 8.2, if
applicable) of this Agreement. The Borrowers confirm that any charges which the
Agent may make to the Revolving Loan Account as provided herein will be made as
an accommodation to the Borrowers and solely at the Agent’s discretion.

8.15 Interest on Credit Balances. To the extent CIT is holding any credit
balances in its account for the Borrowers, interest shall be credited to the
Borrowers as of the last day of each month based on the daily credit balances in
such account for that month at a rate equal to two and three-quarters percent
(2.75%) per annum below the Chase Bank Rate then in effect. Any change in the
rate of interest hereunder due to a change in the Chase Bank Rate will take
effect as of the first day of the month following such change in the Chase Bank
Rate.

8.16 Replacement of Affected Lender. If any Lender requests additional amounts
under Section 8.12 or 8.13 (any such Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (a) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 8.12 or 8.13 and (b) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. The Borrowers agree to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment. If, after such reasonable efforts, such
Affected Lender does not so designate a different one of its lending offices or
assign its rights to another of its offices or branches so as to eliminate the
Borrowers’ obligation to pay any future amounts to such Affected Lender, then
the Borrowers (without prejudice to any amounts then due to such Affected Lender
under Section 8.12 or 8.13) may (i) designate another financial institution
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s rights hereunder (a “Replacement Lender”), and
such Affected Lender shall assign to the Replacement Lender its Obligations,
without recourse upon or warranty by (except as to title) such Affected Lender,
and upon such purchase by such Replacement Lender, such Replacement Lender shall
be deemed to be a “Lender” for purposes of this Agreement and such Affected
Lender shall cease to be a “Lender” for purposes of this Agreement.

SECTION 9. Powers

9.1 Authority. The Borrowers hereby authorize the Agent, or any Person or agent
which the Agent may designate, at the Borrowers’ cost and expense, to exercise
all of the following powers, which authority shall be irrevocable until the
termination of this Agreement and the full and final payment and satisfaction of
the Obligations:

(a) To receive, take, endorse, sign, assign and deliver, all in the name of the
Agent or the Borrowers, any and all checks, notes, drafts, and other documents
or instruments relating to the Collateral;

(b) To receive, open and dispose of all mail addressed to the Borrowers, and to
notify postal authorities to change the address for delivery thereof to such
address as the Agent may designate;

(c) To request from customers indebted on Accounts at any time, in the name of
the Agent, information concerning the amounts owing on the Accounts;

(d) To request from customers indebted on Accounts at any time, in the name of
the Borrowers, any certified public accountant designated by the Agent or any
other designee of the Agent, information concerning the amounts owing on the
Accounts;

(e) To transmit to customers indebted on Accounts notice of the Agent’s interest
therein and to notify customers indebted on Accounts to make payment directly to
the Agent for the Borrowers’ account; and

(f) To take or bring, in the name of the Agent, the Lenders or the Borrowers,
all steps, actions, suits or proceedings deemed by the Agent necessary or
desirable to enforce or effect collection of the Accounts.

9.2 Limitations on Exercise. Notwithstanding any other provision of this
Agreement to the contrary, the powers set forth in Sections 9.1(b), (c), (e) and
(f) may only be exercised if an Event of Default shall have occurred and remain
outstanding.

SECTION 10. Events of Default and Remedies

10.1 Events of Default. Each of the following events shall constitute an “Event
of Default” under this Agreement:

(a) the cessation of the business of any Borrower or any Guarantor (except as
permitted under Section 7.4(d)), or the calling of a meeting of the creditors of
any Borrower or any Guarantor for purposes of compromising its debts and
obligations;

(b) the failure of any Borrower or any Guarantor to generally meet its debts as
those debts mature;

(c) (i) the commencement by any Borrower or any Guarantor of any bankruptcy,
insolvency, arrangement, reorganization, receivership, assignment for the
benefit of creditors or similar proceedings under any federal or state law; or
(ii) the commencement against any Borrower or any Guarantor of any bankruptcy,
insolvency, arrangement, reorganization, receivership, assignment for the
benefit of creditors or similar proceeding under any federal or state law by
creditors of any of them, but only if such proceeding is not contested by such
Borrower or such Guarantor, within ten (10) days and not dismissed or vacated
within thirty (30) days of commencement, or any of the actions or relief sought
in any such proceeding shall occur or be authorized by any Borrower or any
Guarantor;

(d) the breach or violation by any Borrower of any warranty, representation or
covenant contained in this Agreement (other than those referred to in
Section 10.1(e) below), provided that such breach or violation shall not be
deemed to be an Event of Default unless such Borrower fails to cure such breach
or violation to the Agent’s reasonable satisfaction within ten (10) Business
Days from the date of such breach or violation;

(e) the breach or violation by any Borrower of any warranty, representation or
covenant contained in Sections 6.3, 6.4, 6.5, 7.2(c), 7.2(g), 7.3 and 7.4;

(f) the failure of any Borrower to pay any of the Obligations (other than Ledger
Debt or Hedge Agreement Obligations) within five (5) Business Days of the due
date thereof, provided that nothing contained herein shall prohibit the Agent
from charging such amounts to the Revolving Loan Account on the due date
thereof;

(g) any Borrower shall (i) engage in any “prohibited transaction” as defined in
ERISA, (ii) incur any “accumulated funding deficiency” as defined in ERISA,
(iii) incur any “reportable event” as defined in ERISA, (iv) terminate any
“plan”, as defined in ERISA or (v) become involved in any proceeding in which
the Pension Benefit Guaranty Corporation shall seek appointment, or is
appointed, as trustee or administrator of any “plan”, as defined in ERISA, and
with respect to this Section 10.1(g), such event or condition either (x) remains
uncured for a period of thirty (30) days from date of occurrence and (y) could,
in the Agent’s reasonable business judgment, subject such Borrower to any tax,
penalty or other liability having a Material Adverse Effect;

(h) the occurrence of any default or event of default (after giving effect to
any applicable grace or cure period) under any of the other Loan Documents, or
any of the other Loan Documents ceases to be valid, binding and enforceable in
accordance with its terms;

(i) the occurrence of any default or event of default (after giving effect to
any applicable grace or cure period) under (i)  any instrument or agreement
evidencing or governing the Subordinated Debt or (ii) any instrument or
agreement evidencing or governing other Indebtedness of any Borrower having a
principal amount in excess of $5,000,000;

(j) any Borrower shall modify the terms or provisions of any agreement,
instrument or other document relating to any Subordinated Debt without the
Agent’s prior written consent, unless such modification is permitted by the
applicable Subordination Agreement;

(k) a Change of Control shall occur;

(l) a final judgment for the payment of money in excess of $2,500,000 shall be
rendered against any Borrower or any Guarantor (other than a judgment as to
which a financially sound and reputable insurance company has acknowledged
coverage of such claim in writing), and either (i) within thirty (30) days after
the entry of such judgment, shall not have been discharged or stayed pending
appeal (or if stayed pending appeal, shall not have been discharged within
thirty (30) days after the entry of a final order of affirmance on appeal), or
(ii) enforcement proceedings shall be commenced by any holder of such judgment;
or

(m) any Guarantor shall attempt to terminate its Guaranty or deny that such
Guarantor has any liability thereunder, or any Guaranty shall be declared null
and void and of no further force and effect.

10.2 Remedies With Respect to Outstanding Loans. Upon the occurrence of a
Default or an Event of Default, at the option of the Agent or the Required
Lenders, all loans, advances and extensions of credit provided for in
Sections 3, 4 and 5 of this Agreement thereafter shall be made in the Agent’s
and the Lenders’ discretion, and the obligation of the Agent and the Lenders to
make Revolving Loans, and to assist the Borrowers in opening Letters of Credit,
shall cease unless such Default is cured to the satisfaction of the Required
Lenders or such Event of Default is waived in accordance herewith. In addition,
upon the occurrence of an Event of Default, the Agent may, at its option, and
the Agent shall, upon the request of the Required Lenders, (a) declare all
Obligations immediately due and payable, (b) charge the Borrowers the Default
Rate of Interest on all then outstanding or thereafter incurred Obligations
(other than Ledger Debt and Hedge Agreement Obligations) in lieu of the interest
provided for in Sections 8.1 of this Agreement, provided that the Agent has
given the Borrowers written notice of such Event of Default if required by
Section 8.2, and (c) immediately terminate this Agreement upon notice to the
Borrowers. Notwithstanding the foregoing, (x) the Agent’s and the Lenders’
commitments to make loans, advances and extensions of credit provided for in
Sections 3, 4 and 5 of this Agreement automatically shall terminate without any
declaration, notice or demand by the Agent or the Lenders upon the commencement
of any proceeding described in clause (ii) of Section 10.1(c), and (y) this
Agreement automatically shall terminate and all Obligations shall become due and
payable immediately without any declaration, notice or demand by the Agent or
the Lenders, upon the commencement of any proceeding described in clause (i) of
Section 10.1(c) or the occurrence of an Event of Default described in clause
(ii) of Section 10.1(c). The exercise of any option is not exclusive of any
other option that may be exercised at any time by the Agent or the Lenders.

10.3 Remedies With Respect to Collateral. Immediately after the occurrence of an
Event of Default, the Agent may, at its option, and the Agent shall, upon the
request of the Required Lenders, to the extent permitted by applicable law:
(a) remove from any premises where same may be located any and all books and
records, computers, electronic media and software programs associated with any
Collateral (including electronic records, contracts and signatures pertaining
thereto), documents, instruments and files, and any receptacles or cabinets
containing same, relating to the Accounts, and the Agent may use, at the
Borrowers’ expense, such of the Borrowers’ personnel, supplies or space at the
Borrowers’ place of business or otherwise, as may be necessary to properly
administer and control the Accounts or the handling of collections and
realizations thereon; (b) bring suit, in the name of the Borrowers, the Lenders
or the Agent on behalf of the Lenders, and generally shall have all other rights
respecting the Accounts, including, without limitation, the right to
(i) accelerate or extend the time of payment, (ii) settle, compromise, release
in whole or in part any amounts owing on any Accounts and (iii) issue credits in
the name of the Borrowers or the Agent; (c) sell, assign and deliver the
Collateral and any returned, reclaimed or repossessed merchandise, with or
without advertisement, at public or private sale, for cash, on credit or
otherwise, at the Agent’s sole option and discretion, and the Agent, on behalf
of the Lenders, may bid or become a purchaser at any such sale, free from any
right of redemption, which right is hereby expressly waived by the Borrowers;
(d) foreclose the Agent’s security interests in the Collateral by any available
judicial procedure, or take possession of any or all of the Collateral without
judicial process, and to enter any premises where any Collateral may be located
for the purpose of taking possession of or removing the same; and (e) exercise
any other rights and remedies provided in law, in equity, by contract or
otherwise. The Agent shall have the right, without notice or advertisement, to
sell, lease, or otherwise dispose of all or any part of the Collateral whether
in its then condition or after further preparation or processing, in the name of
the Borrowers or the Agent, on behalf of the Lenders, or in the name of such
other party as the Agent may designate, either at public or private sale or at
any broker’s board, in lots or in bulk, for cash or for credit, with or without
warranties or representations (including, without limitation, warranties of
title, possession, quiet enjoyment and the like), and upon such other terms and
conditions as the Agent in its sole discretion may deem advisable, and the Agent
shall have the right to purchase at any such sale on behalf of the Lenders. If
any Inventory shall require rebuilding, repairing, maintenance or preparation,
the Agent shall have the right, at its option, to do such of the aforesaid as is
necessary, for the purpose of putting the Inventory in such saleable form as the
Agent shall deem appropriate. The Borrowers agree, at the request of the Agent,
to assemble the Inventory, and to make it available to the Agent at premises of
the Borrowers or elsewhere and to make available to the Agent the premises and
facilities of the Borrowers for the purpose of the Agent’s taking possession of,
removing or putting the Inventory in saleable form. If notice of intended
disposition of any Collateral is required by law, it is agreed that ten
(10) days notice shall constitute reasonable notification and full compliance
with the law. The net cash proceeds resulting from the Agent’s exercise of any
of the foregoing rights (after deducting all Out-of-Pocket Expenses relating
thereto) shall be applied by the Agent to the payment of the Obligations in the
order set forth in Section 10.4 hereof, and the Borrowers shall remain liable to
the Agent and the Lenders for any deficiencies, and the Agent in turn agrees to
remit to the Borrowers or their successors or assigns, any surplus resulting
therefrom. The enumeration of the foregoing rights is not intended to be
exhaustive and the exercise of any right shall not preclude the exercise of any
other right of the Agent or the Lenders under applicable law or the other Loan
Documents, all of which shall be cumulative.

10.4 Application of Proceeds. The Agent agrees to apply the net cash proceeds
resulting from the Agent’s exercise of any of the foregoing rights (after
deducting all Out-of-Pocket Expenses relating thereto) to the payment of the
Obligations in the following order:

(a) first, to all unpaid Out of Pocket Expenses;

(b) second, to all accrued and unpaid fees owed to the Agent and the Lenders;

(c) third, to accrued and unpaid interest on the Obligations (other than Ledger
Debt and Hedge Agreement Obligations);

(d) fourth, to the unpaid principal amount of the Obligations (other than Ledger
Debt and Hedge Agreement Obligations), including amounts necessary to cash
collateralize any outstanding Letters of Credit in an amount equal to 110% of
the face amount of such Letters of Credit;

(e) fifth, to the unpaid principal amount of Obligations consisting of Hedge
Agreement Obligations; and

(f) sixth, to the unpaid principal amount of Obligations consisting of Ledger
Debt.

10.5 General Indemnity. In addition to the Borrowers’ agreement to reimburse the
Agent and the Lenders for Out-of-Pocket Expenses, but without duplication, each
Borrower hereby agrees to indemnify the Agent and the Lenders, and each of their
respective officers, directors, employees, attorneys and agents (each, an
“Indemnified Party”) from, and to defend and hold each Indemnified Party
harmless against, any and all losses, liabilities, obligations, claims, actions,
judgments, suits, damages, penalties, costs, fees, expenses (including
reasonable attorney’s fees) of any kind or nature which at any time may be
imposed on, incurred by, or asserted against, any Indemnified Party:

(a) as a result of the Agent’s or the Lenders, exercise of (or failure to
exercise) any of their respective rights and remedies hereunder, including,
without limitation, (i) any sale or transfer of the Collateral, (ii) the
preservation, repair, maintenance, preparation for sale or securing of any
Collateral, and (iii) the defense of the Agent’s interests in the Collateral
(including the defense of claims brought by any Borrower as a
debtor-in-possession or otherwise, any secured or unsecured creditors of the
Borrowers, or any trustee or receiver in bankruptcy);

(b) as a result of any environmental pollution, hazardous material or
environmental clean-up relating to the Real Estate or to real property that is
leased by a Borrower, the Borrowers’ operation and use of the Real Estate or of
real property that is leased by a Borrower, and the Borrowers’ off-site disposal
practices;

(c) arising from or relating to (i) the maintenance and operation of any
Depository Account, (ii) any Depository Account Control Agreements and (iii) any
action taken (or failure to act) by any Indemnified Party with respect thereto;

(d) in connection with any regulatory investigation or proceeding by any
regulatory authority or agency having jurisdiction over the Borrowers; and

(e) otherwise relating to or arising out of the transactions contemplated by
this Agreement and the other Loan Documents, or any action taken (or failure to
act) by any Indemnified Party with respect thereto;

provided that an Indemnified Party’s conduct in connection with the any of the
foregoing matters does not constitute gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction. This indemnification
shall survive the termination of this Agreement and the payment and satisfaction
of the Obligations.

SECTION 11. Termination

Except as otherwise provided in Section 10.2 hereof, the Required Lenders
(acting through the Agent) may terminate this Agreement and the Line of Credit
only as of the initial or any subsequent Termination Date, and then only by the
Agent giving the Borrowers at least sixty (60) days prior written notice of
termination. The Borrowers may terminate this Agreement at any time prior to any
Termination Date upon thirty (30) days prior written notice to the Agent. THIS
AGREEMENT, UNLESS TERMINATED AS HEREIN PROVIDED, SHALL AUTOMATICALLY CONTINUE
FROM TERMINATION DATE TO TERMINATION DATE. All Obligations shall become due and
payable in full on the date of any termination hereunder and, pending a final
accounting of the Obligations, the Agent may withhold any credit balances in the
Revolving Loan Account (unless supplied with an indemnity satisfactory to the
Agent) as a cash reserve to cover any contingent Obligation then outstanding,
including, but not limited to, an amount equal to 110% of the face amount of any
outstanding Letters of Credit, or, alternatively, the Borrowers may provide
backup letters of credit in an amount equal to 110% of the face amount of any
outstanding Letters of Credit, issued by a bank and in form and substance
satisfactory to the Agent. All of the Agent’s and the Lenders’ rights, liens and
security interests granted pursuant to the Loan Documents shall continue after
any termination of this Agreement until all Obligations have been fully and
finally paid and satisfied.

SECTION 12. Miscellaneous

12.1 Waivers. Each Borrower hereby waives diligence, demand, presentment,
protest and any notices thereof as well as notices of nonpayment, intent to
accelerate and acceleration. No waiver of an Event of Default shall be effective
unless such waiver is in writing and signed by the Agent and the Required
Lenders. No delay or failure of the Agent or the Lenders to exercise any right
or remedy hereunder, whether before or after the happening of any Event of
Default, shall impair any such right or remedy, or shall operate as a waiver of
such right or remedy, or as a waiver of such Event of Default. A waiver on any
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. No single or partial exercise by the Agent or the Lenders
of any right or remedy precludes any other or further exercise thereof, or
precludes any other right or remedy.

12.2 Entire Agreement; Amendments. This Agreement and the other Loan Documents:
(a) constitute the entire agreement among the Borrowers, the Agent and/or the
Lenders; (b) supersede any prior agreements (other than the Surviving Loan
Documents) relating to the Existing Loan Agreement, including without limitation
the Existing Loan Agreement and any guaranties and guarantor security agreements
executed by any Person in connection with the Existing Loan Agreement;
(c) subject to the provisions of Section 14.10 hereof that relate to matters
subject to the approval of all Lenders, may be amended only by a writing signed
by the Borrowers, the Agent and the Required Lenders; and (d) shall bind and
benefit the Borrowers, the Agent, the Lenders and their respective successors
and assigns. Should the provisions of any other Loan Document conflict with the
provisions of this Agreement, the provisions of this Agreement shall apply and
govern.

12.3 Usury Limit. In no event shall the Borrowers, upon demand by the Agent for
payment of any indebtedness relating hereto, by acceleration of the maturity
thereof, or otherwise, be obligated to pay interest and fees in excess of the
amount permitted by law. Regardless of any provision herein or in any agreement
made in connection herewith, the Agent and the Lenders shall never be entitled
to receive, charge or apply, as interest on any indebtedness relating hereto,
any amount in excess of the maximum amount of interest permissible under
applicable law. If the Agent or the Lenders ever receive, collect or apply any
such excess, it shall be deemed a partial repayment of principal and treated as
such. If as a result, the entire principal amount of the Obligations is paid in
full, any remaining excess shall be refunded to the Borrowers. This Section 12.3
shall control every other provision of the Agreement, the other Loan Documents
and any other agreement made in connection herewith.

12.4 Severability. If any provision hereof or of any other Loan Document is held
to be illegal or unenforceable, such provision shall be fully severable, and the
remaining provisions of the applicable agreement shall remain in full force and
effect and shall not be affected by such provision’s severance. Furthermore, in
lieu of any such provision, there shall be added automatically as a part of the
applicable agreement a legal and enforceable provision as similar in terms to
the severed provision as may be possible.

12.5 WAIVER OF JURY TRIAL; SERVICE OF PROCESS. THE BORROWERS, THE AGENT AND THE
LENDERS EACH HEREBY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREUNDER. EACH BORROWER HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF
PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT
WILL THE AGENT OR THE LENDERS BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR
CONSEQUENTIAL DAMAGES.

12.6 Notices. Except as otherwise herein provided, any notice or other
communication required hereunder shall be in writing (messages sent by e-mail or
other electronic transmission (other than by telecopier) shall not constitute a
writing, however any signature on a document or other writing that is
transmitted by e-mail or telecopier shall constitute a valid signature for
purposes hereof), and shall be deemed to have been validly served, given or
delivered when received by the recipient if hand delivered, sent by commercial
overnight courier or sent by facsimile, or three (3) Business Days after deposit
in the United States mail, with proper first class postage prepaid and addressed
to the party to be notified as follows:

(a) if to the Agent, at:

The CIT Group/Commercial Services, Inc.

300 South Grand Avenue

Los Angeles, California 90071

Attn: Darrin Beer

Telecopier No.: (213) 576-4671;

(b) if to the Borrowers at:

Skechers U.S.A., Inc.

228 Manhattan Beach Boulevard, #200

Manhattan Beach, California 90266

Attn: Chief Financial Officer

Telecopier No.: (310) 798-7961;

with a copy to:

Skechers U.S.A., Inc.

228 Manhattan Beach Boulevard, #200

Manhattan Beach, California 90266

Attn: General Counsel

Telecopier No.: (310) 798-7961;

(c) if to any Lender, at its address set forth below its signature to this
Agreement or its address specified in the Assignment and Transfer Agreement
executed by such Lender; or

(d) to such other address as any party may designate for itself by like notice.

12.7 Judicial Reference. The parties to this Agreement prefer that any dispute
between or among them be resolved in litigation subject to a jury trial waiver
as set forth in Section 12.5. If, however, under the then applicable law of the
jurisdiction in which a party seeks to commence any such litigation, a
pre-dispute jury trial waiver of the type provided for in Section 12.5 is
unenforceable in litigation to resolve any dispute, claim, cause of action or
controversy under this Agreement or any other Loan Document (each, a “Claim”),
then, upon the written request of such party, such Claim, including any and all
questions of law or fact relating thereto, shall be determined exclusively by a
judicial reference proceeding. Except as otherwise provided in Section 12.5,
venue for any such reference proceeding shall be in the state or federal court
in the County or District where venue is appropriate under applicable law (the
“Court”). The parties shall select a single neutral referee, who shall be a
retired state or federal judge. If the parties cannot agree upon a referee, the
Court shall appoint the referee. The referee shall report a statement of
decision to the Court. Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral
or obtain provisional remedies (including, without limitation, claim and
delivery, injunctive relief, attachment or the appointment of a receiver). The
parties shall bear the fees and expenses of the referee equally unless the
referee orders otherwise. The referee also shall determine all issues relating
to the applicability, interpretation, and enforceability of this Section 12.7.
The parties acknowledge that any Claim determined by reference pursuant to this
Section 12.7 shall not be adjudicated by a jury.

12.8 CHOICE OF LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA, EXCEPT TO THE EXTENT THAT ANY OTHER LOAN DOCUMENT INCLUDES
AN EXPRESS ELECTION TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.

12.9 Amendment and Restatement; No Novation. This Agreement amends and restates
the Existing Loan Agreement in its entirety. This Agreement, however, does not
extinguish the obligations for the payment of money outstanding under the
Existing Loan Agreement or discharge or release the obligations or the liens or
priority of any mortgage, pledge, security agreement or any other security
granted or executed by any of the Borrowers in connection with the Existing Loan
Agreement, except to the extent that the Collateral under this Agreement does
not include some of the types of collateral that were included in the Existing
Loan Agreement. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Loan Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of the Borrowers from any of their obligations or liabilities
under the Existing Loan Agreement or any of the Surviving Loan Documents. Each
Borrower hereby (a) confirms and agrees that each of the Surviving Loan
Documents is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Restatement
Effective Date all references in any Surviving Loan Document to “the Loan
Agreement,” “thereto,” “thereof,” “thereunder” or words of like import referring
to the Existing Loan Agreement shall mean the Existing Loan Agreement as amended
and restated in its entirety by this Agreement; and (b) confirms and agrees that
to the extent that any Surviving Loan Document purports to assign or pledge to
Agent or to grant to Agent a security interest in or lien on, any collateral,
such pledge or assignment or grant of the security interest or lien is hereby
ratified and confirmed in all respects. Without limiting the generality of the
foregoing, Skechers II hereby acknowledges and agrees that the Assignment for
Security of Patents, Trademarks and Copyrights dated June 15, 1999 between
Skechers II and Heller is hereby confirmed and ratified and shall henceforth be
deemed to secure the Obligations and that such agreement hereby is modified
accordingly.

12.10 Joint and Several Liability.

(a) Joint and Several Liability. All Revolving Loans made to the Borrowers shall
be deemed jointly funded to, and received by, the Borrowers. Each Borrower
jointly and severally agrees to pay, and shall be jointly and severally liable
for the payment and performance of, all Obligations. Each Borrower acknowledges
and agrees that the joint and several liability of the Borrowers is provided as
an inducement to the Agent and the Lenders to provide loans and other financial
accommodations to the Borrowers, and that each such loan or other financial
accommodation shall be deemed to have been done or extended by the Agent and the
Lenders in consideration of, and in reliance upon, the joint and several
liability of the Borrowers. The joint and several liability of each Borrower
hereunder is absolute, unconditional and continuing, regardless of the validity
or enforceability of any of the Obligations, or the fact that a security
interest or lien in any Collateral may not be enforceable or subject to equities
or defenses or prior claims in favor of others, or may be invalid or defective
in any way and for any reason. Each Borrower hereby waives: (i) all notices to
which such Borrower may be entitled as a co-obligor with respect to the
Obligations, including, without limitation, notice of (x) acceptance of this
Agreement, (y) the making of loans or other financial accommodations under this
Agreement, or the creation or existence of the Obligations, and (z) presentment,
demand, protest, notice of protest and notice of non-payment; and (ii) all
defenses based on (w) any modification (or series of modifications) of this
Agreement or the other Loan Documents that may create a substituted contract, or
that may fundamentally alter the risks imposed on such Borrower hereunder,
(x) the release of any other Borrower from its duties under this Agreement or
the other Loan Documents, or the extension of the time of performance of any
other Borrower’s duties hereunder or thereunder, (y) the taking, releasing,
impairment or abandonment of any Collateral, or the settlement, release or
compromise of the Obligations or any other Borrower’s or Guarantor’s liabilities
with respect to all or any portion of the Obligations, or (z) any other act (or
any failure to act) that fundamentally alters the risks imposed on such Borrower
by virtue of its joint and several liability hereunder. It is the intent of each
Borrower by this paragraph to waive any and all suretyship defenses available to
such Borrower with respect to the Obligations, whether or not specifically
enumerated above.

(b) Subrogation and Contribution Rights. Each Borrower hereby agrees that until
the full and final payment and satisfaction of the Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, such Borrower will not exercise any subrogation, contribution or
other right or remedy against any other Borrower or any security for any of the
Obligations arising by reason of such Borrower’s performance or satisfaction of
its joint and several liability hereunder. In addition, each Borrower agrees
that (i) such Borrower’s right to receive any payment of amounts due with
respect to such subrogation, contribution or other rights is subordinated to the
full and final payment and satisfaction of the Obligations, and (ii) such
Borrower agrees not to demand, sue for or otherwise attempt to collect any such
payment until the full and final payment and satisfaction of the Obligations and
the expiration and termination of the Commitments of the Lenders under this
Agreement.

SECTION 13. Agreements Regarding the Lenders

13.1 Copies of Statements and Financial Information. The Agent shall forward to
each Lender a copy of the monthly loan account statement delivered by the Agent
to the Borrowers. In addition, the Agent agrees to provide the Lenders with
copies of all financial statements, projections and business plans of the
Borrowers and the Guarantors that the Agent receives from the Borrowers or their
advisors from time to time, without any duty to confirm or verify that such
information is true, correct or complete.

13.2 Payments of Interest and Fees. After the Agent’s receipt of, or charging
of, any interest and fees earned under this Agreement, the Agent agrees to remit
promptly to the Lenders their respective Pro Rata Percentages of:

(a) fees payable by the Borrowers hereunder; provided that the Lenders shall not
share in any Documentation Fees or, except as otherwise provided, the other fees
set forth in Sections 8.7 and 8.8 of this Agreement; and

(b) interest paid on the outstanding principal amount of Revolving Loans,
calculated based on the outstanding amount of Revolving Loans advanced by each
of the Lenders as of each Settlement Date during the period for which interest
is paid.

13.3 Defaulting Lender. In the event that any Lender fails to make available to
the Agent such Lender’s Pro Rata Percentage of any borrowing by the Borrowers on
the Settlement Date in accordance with the provisions of Section 3.1(d) hereof,
and the Borrowers do not repay to the Agent such Lender’s Pro Rata Percentage of
the borrowing within three (3) Business Days of such borrowing, the Agent shall
have the right to recover such Lender’s Pro Rata Percentage of the borrowing
directly from such Lender, together with interest thereon from the date of the
borrowing at the rate per annum applicable to such borrowing. In addition, until
the Agent recovers such amount, (x) such Lender shall not be entitled to receive
any payments under Section 13.2 hereof, and (y) for purposes of voting on or
consenting to other matters with respect to this Agreement or the other Loan
Documents, such Lender’s Commitment shall be deemed to be zero and such Lender
shall not be considered to be a Lender.

13.4 Participations and Assignments.

(a) Participations. With the prior written consent of the Agent (which consent
will not unreasonably be withheld), the Lenders may sell to one or more
commercial banks, commercial finance lenders or other financial institutions,
participations in the loans and other extensions of credit made and to be made
to the Borrowers hereunder. The Borrowers acknowledge that in selling such
participations, the Lenders may grant to participants certain rights to consent
to waivers, amendments and other actions with respect to this Agreement,
provided that the consent of any participant shall be limited solely to matters
as to which all Lenders must consent under Section 14.10 hereof. Except for the
consent rights set forth above, no participant shall have any rights as a Lender
hereunder, and notwithstanding the sale of any participation by a Lender, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such Lender’s obligations hereunder, and the Borrowers, the Agent
and the other Lenders may continue to deal solely with such Lender with respect
to all matters relating to this Agreement and the transactions contemplated
hereby. In addition, all amounts payable under this Agreement to a Lender which
sells a participation in accordance with this paragraph shall continue to be
paid directly to such Lender.

(b) Assignments. With the prior written consent of the Agent and, so long as no
Event of Default has occurred and remains outstanding, the Borrowers (which
consents will not unreasonably be withheld or delayed) the Lenders may assign
all or any portion of their respective rights and obligations under this
Agreement to commercial banks, commercial finance lenders or other financial
institutions; provided that the Borrowers’ consent shall not be required for an
assignment to an Eligible Assignee; and provided, further, that (i) the
principal amount of loans assigned to any institution shall not be less than
$5,000,000 and (ii) the assignor or the assignee shall pay to the Agent an
assignment processing and recording fee of One Thousand Dollars ($1,000.00) for
the Agent’s own account. Each assignment of a Commitment hereunder must be made
pursuant to an Assignment and Transfer Agreement. From and after the effective
date of an Assignment and Transfer Agreement, (i) the assignee thereunder shall
become a party to this Agreement and, to the extent that rights and obligations
hereunder have been assigned to such assignee pursuant to such assignment, shall
have all rights and obligations of a Lender hereunder, and (ii) the assigning
Lender, to the extent that rights and obligations hereunder have been assigned
by such Lender pursuant to such assignment, shall relinquish its rights and be
released from its obligations under this Agreement.

(c) Cooperation of the Borrowers. If necessary, the Borrowers agree to
(i) execute any documents (including new Promissory Notes) reasonably required
to effectuate and acknowledge each assignment of a Commitment made pursuant to
an Assignment and Transfer Agreement, (ii) make the Borrowers’ management
available to meet with the Agent and prospective participants and assignees of
Commitments and (iii) assist the Agent or the Lenders in the preparation of
information relating to the financial affairs of the Borrowers and the
Guarantors as any prospective participant or assignee of a Commitment reasonably
may request. Subject to the provisions of Section 13.7, each Borrower authorizes
each Lender to disclose to any prospective participant or assignee of a
Commitment, any and all information in such Lender’s possession concerning the
Borrowers, the Guarantors and their respective financial affairs which has been
delivered to such Lender by or on behalf of the Borrowers and the Guarantors
pursuant to this Agreement, or which has been delivered to such Lender by or on
behalf of the Borrowers and the Guarantors in connection with such Lender’s
credit evaluation of the Borrowers and the Guarantors prior to entering into
this Agreement.

13.5 Sharing of Liabilities. In the event that the Agent, the Lenders or any of
them is sued or threatened with a suit, action or claim by any Borrower, any of
the Guarantors, or by a creditor, committee of creditors, trustee, receiver,
liquidator, custodian, administrator or other similar official acting for or on
behalf of any Borrower or any of the Guarantors, on account of (a) any
preference, fraudulent conveyance or other voidable transfer alleged to have
occurred or been received as a result of the operation of this Agreement or the
transactions contemplated hereby, or (b) any lender liability theory based on
any action taken or not taken by such Person in connection with this Agreement
or the transactions contemplated hereby, any money paid in satisfaction or
compromise of such suit, action, claim or demand, and any expenses, costs and
attorneys’ fees paid or incurred in connection therewith (whether by the Agent,
the Lenders or any of them), shall be shared proportionately by the Lenders
according to their respective Pro Rata Percentages, except to the extent that
such Person’s own gross negligence or willful misconduct directly gave rise to
such suit, action or claim. In addition, any costs, expenses, fees or
disbursements incurred by agents or attorneys retained by the Agent to collect
the Obligations or enforce any rights in the Collateral, including enforcing,
preserving or maintaining rights under this Agreement, shall be shared among the
Lenders according to their respective Pro Rata Percentages to the extent not
reimbursed by the Borrowers or from the Proceeds of Collateral. The provisions
of this Section 13.5 shall not apply to any suits, actions, proceedings or
claims that (a) are filed or asserted prior to the Restatement Effective Date or
(b) are based on transactions, actions or omissions occurring prior to the date
of this Agreement.

13.6 Exercise of Setoff Rights. Each Borrower authorizes each Lender, and each
Lender shall have the right, after the occurrence of an Event of Default,
without notice, to set-off and apply against any and all property or assets of
any Borrower or any Guarantor held by, or in the possession of such Lender, any
of the Obligations owed to such Lender in accordance with the application
priorities set forth in Section 10.4. Promptly after the exercise of any right
to set-off, the Lender exercising such right irrevocably agrees to purchase for
cash (and the other Lenders irrevocably agree to sell) participation interests
in each other Lender’s outstanding Revolving Loans as would be necessary to
cause such Lender to share the amount of the property set-off with the other
Lenders based on each Lender’s Pro Rata Percentage. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender also may exercise its right to
set-off with respect to amounts in excess of such Lender’s Pro Rata Percentage
of the Obligations then outstanding, and may purchase participation interests in
the amounts so set-off from the other Lenders, and upon doing so shall deliver
such excess to Agent, for distribution to the other Lenders in settlement of the
participation purchases described above in this Section 13.6. Notwithstanding
the foregoing, each Lender hereby agrees with each other Lender that no Lender
shall independently take any action to enforce or protect its rights arising out
of this Agreement or any other Loan Document (including the exercise of any
right of set-off) without first obtaining the prior written consent of the Agent
or the Required Lenders, it being the intent of the Lenders that any such action
shall be taken in concert and at the direction of the Agent or the Required
Lenders.

13.7 Confidentiality. For the purposes of this Section 13.7, “Confidential
Information” means all financial projections and all other information delivered
to the Agent or any Lender by or on behalf of a Borrower or any of the
Guarantors in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that is clearly
marked or labeled (or otherwise adequately identified) as being confidential
information of the Borrowers or the Guarantors, provided that such term does not
include information that (a) was publicly known or otherwise known to the Agent
or any of the Lenders prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by the Agent or the Lenders or
any Person acting on their behalf, (c) otherwise becomes known to the Agent or
the Lenders other than through disclosure by, or on behalf of, a Borrower or any
of the Guarantors or (d) constitutes financial statements delivered under
Section 7.2(h) that are otherwise publicly available. The Agent and the Lenders
will maintain the confidentiality of such Confidential Information in accordance
with commercially reasonable procedures adopted by the Agent and the Lenders in
good faith to protect confidential information of third parties delivered to
them, provided that the Agent and the Lenders may deliver or disclose
Confidential Information to:

(a) their respective directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the Line of Credit);

(b) their respective financial advisors and other professional advisors who are
advised to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 13.7;

(c) any other Lender;

(d) a commercial bank, commercial finance lender or other financial institution
to which the Agent or a Lender sells or offers to sell a portion of their rights
and obligations under this Agreement or any participation therein, provided that
so long as no Event of Default shall have occurred and remain outstanding, such
entity agrees in writing prior to their receipt of such Confidential Information
to be bound by the provisions of this Section 13.7; or

(e) any other Person (including bank auditors and other regulatory officials) to
which such delivery or disclosure may be necessary or appropriate (i) to comply
with any applicable law, rule, regulation or order, (ii) in response to any
subpoena or other legal process, (iii) in connection with any litigation to
which the Agent or a Lender is a party or (iv) if an Event of Default shall have
occurred and remain outstanding, to the extent the Agent may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under this
Agreement.

Each New Lender and each Lender becoming a Lender subsequent to the initial
execution and delivery of this Agreement, by its execution and delivery of an
Assignment and Transfer Agreement or by its otherwise becoming a party to this
Agreement, will be deemed to have agreed to be bound by, and to be entitled to
the benefits of, this Section 13.7.

SECTION 14. Agency

14.1 Appointment of Agent; Powers. Each Lender hereby irrevocably designates and
appoints CIT to act as the Agent for such Lender under this Agreement and the
other Loan Documents, and irrevocably authorizes CIT, as Agent for such Lender,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents, and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. In performing its functions under this Agreement, the Agent is acting
solely as an agent of the Lenders, and the Agent does not assume, and shall not
be deemed to have assumed, an agency or other fiduciary relationship with any
Borrower or any Lender. The Agent shall not have any (a) duty, responsibility,
obligation or liability to any Lender, except for those duties,
responsibilities, obligations and liabilities expressly set forth in this
Agreement, or (b) fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents, or otherwise exist
against the Agent. No Lender that also is designated as a “Lead Arranger”, a
“Documentation Agent” or a “Syndication Agent” hereunder shall have any right,
power, duty, responsibility, obligation or liability under this Agreement,
except for the duties, responsibilities, obligations and liabilities of a Lender
hereunder.

14.2 Delegation of Agent’s Duties. The Agent may execute any of its duties under
this Agreement and all ancillary documents by or through agents or attorneys,
and shall be entitled to the advice of counsel concerning all matters pertaining
to such duties.

14.3 Disclaimer of Agent’s Liabilities. Neither the Agent nor any of its
officers, directors, employees, agents, or attorneys shall be liable to any
Lender for any action lawfully taken or not taken by the Agent or such Person
under or in connection with the Agreement and the other Loan Documents (except
for the Agent’s or such Person’s gross negligence or willful misconduct).
Without limiting the generality of the foregoing, the Agent shall not be liable
to the Lenders for (i) any recital, statement, representation or warranty made
by the Borrowers or the Guarantors or any officer thereof contained in (x) this
Agreement, (y) any other Loan Document or (z) any certificate, report, audit,
statement or other document referred to or provided for in this Agreement or
received by the Agent under or in connection with this Agreement, (ii) the
value, validity, effectiveness, enforceability or sufficiency of this Agreement,
the other Loan Documents or the Agent’s security interests in the Collateral,
(iii) any failure of the Borrowers or the Guarantors to perform their respective
obligations under this Agreement and the other Loan Documents, (iv) any loss or
depreciation in the value of, delay in collecting the Proceeds of, or failure to
realize on, any Collateral, (v) the Agent’s delay in the collection of the
Obligations or enforcing the Agent’s rights against the Borrowers or the
Guarantors, or the granting of indulgences or extensions to a Borrower, any of
the Guarantors or any account debtor of a Borrower, or (vi) any mistake,
omission or error in judgment in passing upon or accepting any Collateral. In
addition, the Agent shall have no duty or responsibility to ascertain or to
inquire as to the observance or performance of any of the terms, conditions,
covenants or other agreements of the Borrowers or the Guarantors contained in
this Agreement or the other Loan Documents, or to inspect, verify, examine or
audit the assets, books or records of the Borrowers or the Guarantors at any
time.

14.4 Reliance and Action by Agent. The Agent shall be entitled to rely, and
shall be fully protected in relying, upon legal counsel, independent public
accountants and experts selected by Agent, and shall not be liable to the
Lenders for any action taken or not taken in good faith based upon the advice of
such counsel, accountants or experts. In addition, the Agent shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document believed by the Agent in
good faith to be genuine and correct, and to have been signed, sent or made by
the proper Person or Persons. The Agent shall be fully justified in taking or
refusing to take any action under this Agreement and the other Loan Documents
unless the Agent (a) receives the advice or consent of the Lenders or the
Required Lenders, as the case may be, in a manner that the Agent deems
appropriate, or (b) is indemnified by the Lenders to the Agent’s satisfaction
against any and all liability, cost and expense which may be incurred by the
Agent by reason of taking or refusing to take any such action. The Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of all
Lenders or the Required Lenders, as the case may be, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Lenders.

14.5 Events of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Agent has received notice from a Borrower or a Lender describing such Default or
Event of Default with specificity. In the event that the Agent receives such a
notice, the Agent shall promptly give notice thereof to all Lenders. The Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Lenders or Required Lenders, as the case may be,
provided that (a) if appropriate, the Agent may require indemnification from the
Lenders under Section 14.4 prior to taking such action, (b) under no
circumstances shall the Agent have an obligation to take any action that the
Agent believes in good faith would violate any law or any provision of this
Agreement or the other Loan Documents, and (c) unless and until the Agent shall
have received direction from the Lenders or Required Lenders, as the case may
be, the Agent may (but shall not be obligated to) take such action or refrain
from taking action with respect to such Default or Event of Default as the Agent
shall deem advisable and in the best interests of the Lenders.

14.6 Lenders’ Due Diligence. Each Lender expressly acknowledges that neither the
Agent, nor any of its officers, directors, employees or agents, has made any
representation or warranty to such Lender regarding the transactions
contemplated by this Agreement or the financial condition of the Borrowers or
the Guarantors, and such Lender agrees that no action taken by the Agent
hereafter, including any review of the business or financial affairs of the
Borrowers or the Guarantors, shall be deemed to constitute a representation or
warranty by the Agent to any Lender. Each Lender also acknowledges that such
Lender has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as such Lender has deemed
appropriate, made its own credit analysis, appraisal of and investigation into
the business, operations, property, financial condition and creditworthiness of
the Borrowers and the Guarantors, and made its own decision to enter into this
Agreement. Each Lender agrees, independently and without reliance upon the Agent
or any other Lender and based on such documents and information as such Lender
shall deem appropriate at the time, (a) to continue to make its own credit
analyses and appraisals in deciding whether to take or not take action under
this Agreement and (b) to make such investigations as such Lender deems
necessary to inform itself as to the business, operations, property, financial
condition and creditworthiness of the Borrowers and the Guarantors.

14.7 Right to Indemnification. The Lenders agree to indemnify, in accordance
with their respective Pro Rata Percentages, the Agent (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of (a) this
Agreement or any other Loan Document, (b) the transactions contemplated hereby
or (c) any action taken or not taken by the Agent under or in connection with
any of the foregoing, provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the Agent’s gross negligence or willful misconduct.

14.8 Other Transactions. The Agent and any Lender may make loans to and
generally engage in any kind of business with the Borrowers, as though the Agent
or such Lender were not the Agent or a Lender hereunder. With respect to loans
made by the Agent under this Agreement as a Lender, the Agent shall have the
same rights and powers, duties and liabilities under this Agreement and the
other Loan Documents as any other Lender, and may exercise the same as though it
was not the Agent, and the term “Lender” and “Lenders” shall include the Agent
in its individual capacity as such.

14.9 Resignation of Agent. The Agent may resign as the Agent upon 30 days notice
to the Lenders, and such resignation shall be effective on the earlier of
(a) the appointment of a successor Agent by the Lenders or (b) the date on which
such 30-day period expires. If the Agent provides the Lenders with notice of its
intention to resign as Agent, the Lenders agree to appoint a successor to the
Agent as promptly as possible thereafter, whereupon such successor shall succeed
to the rights, powers and duties of the Agent, and the term “Agent” shall mean
such successor effective upon its appointment. Upon the effective date of an
Agent’s resignation, such Agent’s rights, powers and duties as Agent hereunder
immediately shall terminate, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement. After an
Agent’s resignation hereunder, the provisions of this Section 14 shall continue
to inure to such Agent’s benefit as to any actions taken or not taken by such
Agent while acting as the Agent. If CIT voluntarily resigns as Agent, on the
effective date of such resignation CIT shall pay to the successor Agent a
portion of the agent fee paid to CIT pursuant to the Fee Letter in respect of
the then current one year period in an amount equal to (y) the amount of such
agent fee received by CIT times (z) the result of (i) the total number of days
remaining in the then current one year period for which such agent fee was paid
divided by (ii) 365.

14.10 Voting Rights; Agent’s Discretionary Rights. Notwithstanding anything
contained in this Agreement to the contrary, without the prior written consent
of all Lenders, the Agent will not agree to:

(a) amend or waive the Borrowers’ compliance with any term or provision of this
Agreement, if the effect of such amendment or waiver would be to (i) increase
the Line of Credit, (ii) reduce the principal of, or rate of interest on, the
Revolving Loans, (iii) reduce or waive the payment of any fee in which all
Lenders share hereunder or (iv) extend the maturity date of any of the
Obligations or the date fixed for payment of any installment thereof;

(b) alter or amend (i) this Section 14.10 or (ii) the definitions of “Net
Availability", "Availability Reserve”, “Excess Availability”, “Eligible Accounts
Receivable”, “Eligible Inventory” “Collateral” or “Required Lenders”;

(c) amend the definition of “Borrowing Base”, or modify the Agent’s criteria for
determining compliance with the definitions of “Eligible Accounts Receivable” or
"Eligible Inventory”, if the effect thereof would be to increase Net
Availability;

(d) except as otherwise expressly permitted or required hereunder, release any
Collateral having a value (as determined by the Agent in its reasonable business
judgment) of more than $1,000,000 in any fiscal year of Skechers; or

(e) knowingly make any Revolving Loan to the Borrowers if after giving effect
thereto the principal amount of all outstanding Revolving Loans plus the undrawn
amount of all outstanding Letters of Credit would exceed the lesser of (i) the
Line of Credit or (ii) one hundred ten percent (110%) of the Borrowing Base of
the Borrowers; provided that in no event shall the Agent continue to knowingly
make Overadvances under this Section 14.10(e) for a period in excess of ninety
(90) consecutive days without the consent of all Lenders; and provided further
that after the occurrence of an Event of Default, the Agent in its sole
discretion shall have the right to make Overadvances in order to preserve,
protect and realize upon the Collateral, which Overadvances shall be subject to
the limitations set forth in clauses (i) and (ii) above but shall not be subject
to the “clean-up” after ninety (90) days requirement set forth above.

In all other respects the Agent is authorized to take or to refrain from taking
any action which the Agent, in the exercise of its reasonable business judgment,
deems to be advisable and in the best interest of the Lenders, unless this
Agreement specifically requires the Borrowers or the Agent to obtain the consent
of, or act at the direction of, the Required Lenders. Without limiting the
generality of the foregoing sentence, and notwithstanding any other provision of
this Agreement to the contrary, the Agent shall have the right in its sole
discretion to (i) determine whether the requirements for eligibility set forth
in the definitions of “Eligible Accounts Receivable” and “Eligible Inventory”
are satisfied, (ii) establish, adjust and release the amount of reserves
provided for in the definitions of “Availability Reserve”, “Eligible Accounts
Receivable” and “Eligible Inventory”, (iii) make Overadvances in accordance with
clause (e) of this Section 14.10, (iv) release any Collateral having a value (as
determined by the Agent in its reasonable business judgment) of up to $1,000,000
in each fiscal year of Skechers, and (v) amend any provision of this Agreement
or the other Loan Documents in order to cure any error, ambiguity, defect or
inconsistency set forth therein. In the event the Agent terminates this
Agreement pursuant to the terms hereof, the Agent agrees to cease making
additional loans or advances upon the effective date of termination, except for
loans or advances which the Agent in its sole discretion determines are
reasonably required to preserve, protect or realize upon the Collateral.

14.11 Deemed Consent. If a Lender’s consent to a waiver, amendment or other
course of action is required under the terms of this Agreement and such Lender
does not respond to any request by the Agent for such consent within ten
(10) Business Days after the date of such request, such failure to respond shall
be deemed a consent to the requested course of action.

14.12 Notice of Termination of Commitment. Each Lender agrees that
notwithstanding the provisions of Section 11 of this Agreement, such Lender,
acting alone, may terminate its Commitment only as of the initial or any
subsequent Termination Date, and then only by giving the Agent ninety (90) days
prior written notice thereof. Within 30 days after receipt of such termination
notice, the Agent at its option agrees to either (a) give notice of termination
of this Agreement and the Line of Credit to the Borrowers hereunder, or
(b) purchase such Lender’s entire Commitment hereunder for the full amount
thereof as of the date of such purchase, plus accrued interest to the date of
such purchase.

14.13 Survival of Agreements of the Lenders. The obligations of the Lenders set
forth in Sections 13.3, 13.5, 13.6, 13.7, 14.4 and 14.7 hereof shall survive the
termination of this Agreement.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, accepted and delivered at Los Angeles, California, by their respective
duly authorized officers as of the date set forth above.

          THE CIT GROUP/COMMERCIAL SERVICES,
SKECHERS U.S.A., INC.
By: /s/ Fred H. Schneider
  INC., as Agent and a Lender
By: /s/ Darrin Baer
 
   
Name: Fred H. Schneider
Title: Chief Financial Officer
  Name: Darrin Baer
Title: V.P.
 
   
SKECHERS U.S.A., INC. II
By: /s/ David Weinberg
  WACHOVIA CAPITAL FINANCE CORPORATION
(WESTERN), as a Lender
By: /s/ Gary Whitaker
 
   
Name: David Weinberg
Title: Chief Operating Officer
  Name: Gary Whitaker
Title: Director
 
   
SKECHERS BY MAIL, INC.
By: /s/ David Weinberg
  BANK OF AMERICA, N.A., as a Lender
By: /s/ Stephen King
 
   
Name: David Weinberg
Title: Chief Operating Officer
  Name: Stephen King
Title: Vice President
 
   
310 GLOBAL BRANDS, INC.
By: /s/ John Quinn
 


 
 

Name: John Quinn
Title: Chief Executive Officer
 


 
   

4

EXHIBIT A

FORM OF ASSIGNMENT AND TRANSFER AGREEMENT

ASSIGNMENT AND TRANSFER AGREEMENT

Reference is made to the Second Amended and Restated Loan and Security Agreement
dated as of May 31, 2006 (as amended, restated supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”) among Skechers
U.S.A., Inc., a Delaware corporation (“Skechers”), Skechers U.S.A., Inc. II, a
Delaware corporation (“Skechers II”), Skechers By Mail, Inc., a Delaware
corporation (“Skechers By Mail”), and 310 Global Brands, Inc., a Delaware
corporation (“310”, and together with Skechers, Skechers II and Skechers By Mail
individually a “Borrower” and collectively and jointly and severally, the
"Borrowers”), the financial institutions from time to time party thereto, as
lenders (collectively, the “Lenders”, and individually, each a “Lender”), and
The CIT Group/Commercial Services, Inc, a New York corporation, as agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used in this
Assignment and Transfer Agreement (this "Agreement”) and not otherwise defined
shall have the meanings given to such terms in the Loan Agreement. This
Agreement, between the Assignor (as defined and set forth on Schedule 1, which
is made a part of this Agreement) and the Assignee (as defined and set forth on
Schedule 1) is effective as of Effective Date (as set forth on Schedule 1).

1. The Assignor hereby irrevocably sells and assigns to the Assignee, without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, without recourse to the Assignor, as of the Effective
Date, an undivided interest (the "Assigned Interest”) in and to all of the
Assignor’s rights and obligations under the Loan Agreement respecting those, and
only those, portions of the financing facilities contained in the Loan Agreement
as are set forth on Schedule 1 (collectively, the “Assigned Facilities”), in an
amount for each of the Assigned Facilities as set forth on Schedule 1.

2. The Assignor: (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any other instrument,
document or agreement executed or delivered in connection therewith
(collectively the “Loan Documents”), or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement, any
Collateral thereunder or any of the other Loan Documents, other than a
representation and warranty that the Assignor is the legal and beneficial owner
of the Assigned Interest and that the Assigned Interest is free and clear of any
adverse claim; and (ii) makes no representation or warranty and assumes no
responsibility with respect to (x) the financial condition of any Borrower or
any Guarantor, or (y) the performance or observance by any Borrower or any
Guarantor of any of their respective obligations under the Loan Agreement or any
of the Loan Documents.

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Agreement, (ii) confirms that it has received a copy of the Loan
Agreement as amended through the Effective Date, together with the copies of the
most recent financial statements of the Borrowers, and such other documents and
information as the Assignee has deemed appropriate to make its own credit
analysis, (iii) agrees that the Assignee will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as the Assignee shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Agreement, (iv) appoints and authorizes the Agent to take such action
as agent on the Assignee’s behalf and to exercise such powers under the Loan
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (v) agrees that the Assignee will
be bound by the provisions of the Loan Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Loan Agreement are
required to be performed by it as Lender, and (vi) if the Assignee is organized
under the laws of a jurisdiction outside the United States, attaches the forms
prescribed by the IRS certifying as to the Assignee’s exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Loan Agreement or such other documents as are necessary to indicate
that all such payments are subject to such tax at a rate reduced by an
applicable tax treaty.

4. Following the execution of this Agreement, such agreement will be delivered
to the Agent for acceptance by the Agent, effective as of the Effective Date.

5. Upon such acceptance, from and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee, whether such
amounts have accrued prior to the Effective Date or accrue subsequent to the
Effective Date. The Assignor and the Assignee shall make all other appropriate
adjustments in payments for periods prior to the Effective Date made by the
Agent or with respect to the making of this assignment directly between
themselves.

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Loan Agreement and, to the extent provided in this Agreement, have the rights
and obligations of a Lender thereunder, and (ii) the Assignor shall, to the
extent provided in this Agreement, relinquish its rights and be released from
its obligations under the Loan Agreement.

7. THIS ASSIGNMENT AND TRANSFER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers on Schedule 1 hereto.

5

Schedule 1 to Assignment and Transfer Agreement

      Name of Assignor:__________________________

 
    Name of Assignee:__________________________

 
   
Effective Date of Assignment:
       , 200     

                              Dollar Amount Assigned Facilities   Percentage of
Facilities Assigned   Assigned
Line of Credit
    %     $    

          ASSIGNOR:   ASSIGNEE: By:   By: Its:   Its:

Accepted by the Agent:

THE CIT GROUP/COMMERCIAL SERVICES,

INC., as Agent

         
By:
    —  
Its:
    —  

6

Accepted by the Borrowers [if necessary]:

SKECHERS U.S.A., INC.

         
By:
    —  
Its:
    —  

SKECHERS U.S.A., INC. II

         
By:
    —  
Its:
    —  

SKECHERS BY MAIL, INC.

         
By:
    —  
Its:
    —  

310 GLOBAL BRANDS, INC.

         
By:
    —  
Its:
    —  

7

EXHIBIT B

FORM OF REVOLVING LOAN PROMISSORY NOTE

     
$     
  May 31, 2006
Los Angeles, California

FOR VALUE RECEIVED, the undersigned, Skechers U.S.A., Inc., a Delaware
corporation (“Skechers”), Skechers U.S.A., Inc. II, a Delaware corporation
(“Skechers II”), Skechers By Mail, Inc., a Delaware corporation (“Skechers By
Mail”), and 310 Global Brands, Inc., a Delaware corporation (“310”, and together
with Skechers, Skechers II and Skechers By Mail individually a “Borrower” and
collectively and jointly and severally, the "Borrowers”), absolutely and
unconditionally, jointly and severally, promise to pay to the order of
     (“Lender”), at Lender’s office located at      , in lawful money of the
United States of America and in immediately available funds, the principal
amount of      Dollars ($ .00), or such lesser amount as may be advanced to the
Borrowers by Lender as Revolving Loans under the Loan Agreement (as defined
below) and remain unpaid, on the Termination Date.

The Borrowers, absolutely and unconditionally, jointly and severally, further
agree to pay interest at said office, in like money, on the unpaid principal
amount of Revolving Loans outstanding from time to time on the dates and at the
rates specified in Section 8 of the Second Amended and Restated Loan and
Security Agreement of even date herewith among the Borrowers, the Lenders that
are parties thereto and The CIT Group/Commercial Services, Inc., as Agent for
the Lenders (the “Loan Agreement”). Capitalized terms used in this Note and
defined in the Loan Agreement shall have the meanings given to such terms in the
Loan Agreement unless otherwise specifically defined herein.

This Note is a Promissory Note referred to in the Loan Agreement, evidences the
Revolving Loans made to the Borrowers by Lender thereunder, and is subject to,
and entitled to, all provisions and benefits thereof, including optional and
mandatory prepayment, in whole or in part, as provided therein.

8

Notwithstanding any other provision of this Note to the contrary, upon the
occurrence of any Event of Default specified in the Loan Agreement, or upon
termination of the Loan Agreement for any reason, all amounts then remaining
unpaid on this Note may become, or be declared to be, at the sole election of
Agent or the Required Lenders, immediately due and payable as provided in the
Loan Agreement.

SKECHERS U.S.A., INC.

By:      
Name:
Title:

SKECHERS U.S.A., INC. II

By:      
Name:
Title:

SKECHERS BY MAIL, INC.

By:      
Name:
Title:

310 GLOBAL BRANDS, INC.

By:      
Name:
Title:


9

EXHIBIT C

COMPLIANCE CERTIFICATE

[Date]

The CIT Group/Commercial Services, Inc.

300 South Grand Avenue

Los Angeles, California 90071



      RE: Second Amended and Restated Loan and Security Agreement dated as of
May 31, 2006 (the “Loan Agreement”) among Skechers U.S.A., Inc. (“Skechers”),
Skechers U.S.A., Inc. II (“Skechers II”), Skechers By Mail, Inc. (“Skechers By
Mail”), and 310 Global Brands, Inc. (“310”, and together with Skechers, Skechers
II and Skechers By Mail individually a “Borrower” and collectively and jointly
and severally, the “Borrowers”), The CIT Group/Commercial Services, Inc., as
Agent (the “Agent”), and the Lenders that are parties thereto (collectively, the
“Lenders”)

Ladies and Gentlemen:

Reference is made to the Loan Agreement. Capitalized terms used herein and not
specifically defined shall have the meanings given to such terms in the Loan
Agreement.

Pursuant to Section 7.2(h) of the Loan Agreement, I enclose Skechers’ financial
statements for the month ended      , 200     (the “Reporting Month”) and the
fiscal year-to-date period ended      , 200     . As the      of the Funds
Admnistrator, I hereby certify to the Agent and the Lenders, on behalf of the
Borrowers, that: (a) the financial statement(s) fairly and accurately present
the Borrowers’ financial condition at the end of the particular accounting
periods covered by such financial statements, as well as the Borrowers’
operating results during such accounting periods, subject to year-end audit
adjustments; (b) during the Reporting Month, (i) to my knowledge, there has
occurred no Default or Event of Default under the Loan Agreement, or, if I have
knowledge that any Default or Event of Default has occurred during such period,
a detailed description thereof is set forth on Exhibit      attached hereto, and
(ii) the Borrowers have not received any notice of cancellation with respect to
their property insurance policies; and (c) Exhibit      attached hereto sets
forth detailed calculations showing compliance with all financial covenants
contained in the Loan Agreement, for the periods of measurement covered by or
ending on the last day of the Reporting Month.

Very truly yours,

[attach appropriate exhibits]

10

EXHIBIT D

LENDER’S LOSS PAYABLE ENDORSEMENT

[LOGO]
Fireman’s Fund

         
POLICY NUMBER
  S 17 MXX 8084 66 91  

 
       
Named Insured
      Sequential Endorsement Number 001

SKECHERS USA, INC

PORTFOLIO CHANGE ENDORSEMENT
Effective 04/26/06, 12:01 A.M.,
Standard Time at the address of the insured

This is an Endorsement only. Other than changes shown, all other pre-existing
coverage remains in full force and effect. Premium adjustments are shown.

PREMIUM SUMMARY: ADDITIONAL PREMIUM DUE NOW $0.00

          Terrorism Risk Insurance Act- Certified Acts Coverage –

All Coverages excl WC – Not Covered $0.00
        THE FOLLOWING OTHER PROPERTY ENDORSEMENTS ARE AMENDED TO APPLY AS SHOWN:

190014
  Property-Gard Select Endorsement – Loss Payable Provisions 190014 05 94

 
  Commerical Property Coverage


     

This endorsement modifies insurance provided under the Property-Gard Select Real
and Personal Property Coverage Section.

Schedule

                 
Loc.No.(s)
  Description of Property   Loss Payee   Provisions  
Applicable
(A., B., or C.
below)
 
               
VARIOUS
  PERSONAL PROPERTY   THE CIT GROUP/   B  


COMMERCIAL SERVICES, INC

AS AGENT FOR CERTAIN

LENDERS

300 SOUTH GRAND AVENUE

LOS ANGELES, CA 90071

ATTEN: DARRIN BEER

A. – LOSS PAYABLE B. – LENDER’S LOSS PAYABLE C. – CONTRACT OF SALE

IT IS AGREED THAT AS RESPECTS THE INTEREST OF THE CIT GROUP AS LENDER REGARDING
PERSONAL PROPERTY AT LOCATIONS DESCRIBED IN THE LOAN DOCUMENTS THAT THE NUMBER
OF DAYS APPEARING IN PARAGRAPH B.4. IS AMENDED FROM 10

              Countersignature of Authorized Agent:
      Dated 05/11/06
 
           
Producer
  ACORDIA OF CAL INS SERV INC  
 

 
                15303 VENTURA BLVD., 7TH FLOOR
   
 
           
 
  SHERMAN OAKS   CA 91403  


CHANGE ENDORSEMENT CONTINUED ON PAGE 2

Page 1

11

POLICY NUMBER S 17 MXX 8084 66 91

     
Named Insured
SKECHERS USA, INC
  Sequential Endorsement Number 001 (continued)


 
   
190014
  Property-Gard Select Endorsement – Loss Payable Provisions
190014 05 94
Commercial Property Coverage
 
   
 
  DAYS TO 30 DAYS.

END OF CHANGE ENDORSEMENT

Page 2

12

Property-Gard Select Endorsement – Loss Payable Provisions 190014 05 94
Policy Amendment(s) Commerical Property Coverage

     
Insured: Skechers USA, Inc.
  Policy Number: MXX80846691
 
   
Producer: Acordia of California
  Effective Date: September 1, 2005

This endorsement modifies insurance provided under the Property-Gard Select Real
and Personal Property Coverage Section.

Schedule

             
Loc. No.(s)
  Description of Property   Loss Payee   Provisions Applicable
(A., B., C. below)

(If no entry appears above, information required to complete this Endorsement
will be shown in the Declarations as applicable to this Endorsement.)

The following is added to the Loss Payment Provision, of the Property-Gard
Select Loss Conditions Form, as indicated in the Declarations or in the above
Schedule:



  A.   Loss Payable

For covered property in which both you and a Loss Payee shown in the above
Schedule or in the Declarations have an insurable interest, we will adjust
losses with you and pay any claim for loss or damage jointly to you and the Loss
Payee, as interests may appear.

This Form must be attached to Change Endorsement when issued after the policy is
written. One of the Fireman’s Fund Insurance Companies as named in the policy

             
/s/
  ILLEGIBLE   /s/   ILLEGIBLE
 
           
Secretary
          President

Page 1 of 2

13



  B.   Lenders’ Loss Payable



  1.   The Loss Payee shown in the above Schedule or in the Declarations is a
creditor, including a mortageholder or trustee, whose interest in covered
property is established by such written instruments as warehouse receipts, a
contract for deed, bills of lading, financing statements or mortgages, deeds of
trust or security agreements.



  2.   For covered property in which you and a Loss Payee have an insurable
interest:



  a.   We will pay for covered loss or damage to each Loss Payee in their order
of precedence, as interests may appear.



  b.   The Loss Payee has the right to receive loss payment even if the Loss
Payee has started foreclosure or similar action on the covered property.



  c.   If we deny your claim because of your acts or because you have failed to
comply with the terms of the Coverage Section, the Loss Payee will still have
the right to receive loss payment if the Loss Payee:



  (1)   Pays any premium due under this Coverage Section at our request if you
have failed to do so;



      (2) Submits a signed, sworn proof of loss within 60 days after receiving
notice from us of your failure to do so; and



  (3)   Has notified us of any change in ownership, occupancy or substantial
change in risk known to the Loss Payee.

All other terms of this coverage Section will apply directly to the Loss Payee.



  d.   If we pay the Loss Payee for any loss or damage or deny payment to you
because of your acts or because you have failed to comply with the terms of this
Coverage Section:



  (1)   The Loss Payee’s rights will be transferred to us to the extent of the
amount of the amount we pay; and



  (2)   The Loss Payee’s rights to recover the full amount of the Loss Payee’s
claim will not be impaired.

At our option, we may pay to the Loss Payee the whole principal on the debt plus
any accrued interest. In the event, you will pay your remaining debt to us.



  3.   If we cancel this policy, we will give written notice to the Loss Payee
at least 10 days before the effective date of cancellation if we cancel for your
nonpayment of premium or 30 days before the effective date of cancellation if we
cancel for any other reason.



  4.   If we elect not to renew this policy, we will give written notice to the
Loss Payee at least 10 days before the expiration date of this policy



  C.   Contract of Sale



  1.   The Loss Payee shown in the Schedule or in the Declarations is a person
or organization you have entered a contact with for the sale of covered
property.



  2.   For covered property in which both of you and the Loss Payee have an
insurable interest, we will adjust losses with you and pay any claim for loss or
damage jointly to you and the Loss Payee, as interest may appear.

Page 2 of 2

14

Schedule 1.1(a) - Existing Indebtedness

Debenture Obligations

          Convertible Subordinated Notes   $90,000,000.00 Long Term Debt    
Washington Mutual   $9,952,511.00 Money Life Ins.   $7,393,533.00 Capital Lease
Obligations        
SG Equipment Finance Benelux
  $ 669,803.00  
Raymond Leasing Corp.
  $ 71,974.00  

15

Schedule 6.7 – Copyrights, Patents and Trademarks

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         

16

         
 
       
DISPERSED-AIR FOOTPAD
  09/480,065
01/10/2000   6,178,662
01/30/2001
 
       
 
       
MOTION SENSITIVE SWITCH (Type II)
  10/288,674
11/05/2002   6,788,201
09/07/2004
 
       
 
       
DISPERSED-AIR FOOTPAD
  29/108,453
07/27/1999   D 427,422 S
07/04/2000
 
       
 
       
ROLLER SKATE CHASSIS (With single
wheel in the rear)
  29/176,370
02/21/2003   D 482,750 S
11/25/2003
 
       
 
       
SHOE DESIGN (Quarter brace)
  29/152,524
12/21/2001   D 465,910 S
11/26/2002
 
       
 
       
SHOE BOTTOM HEEL PORTION (Truss cradle)
  11/198,944
08/04/2005  
N/A
 
       
 
       
SHOE VENTILATION SYSTEM
  11/223,696
09/08/2005  
N/A
 
       
 
       
SHOE LACING DEVICE
  N/A   N/A
 
       
 
       
ORNAMENT (Lighted, for shoe)
  29/223,010
02/07/2005  
N/A
 
       
 
       
SHOE BOTTOM (Dreamers)
  29/084,529
03/04/1998   D 402,446 S
12/15/1998
 
       
 
       
ORNAMENTAL DESIGN FOR SHOES (Two
Stripes) Style #1413
  29/167,208
09/10/2002   D478,415 S
08/19/2003
 
       
 
       
SHOE UPPER (Double-Sided Serrated
Trim) Style #1423
  29/163,577
07/08/2002   D470,651 S
02/25/2003
 
       
 
       
SHOE UPPER (Double-Sided Serrated
Trim) Style #1423
  29/171,347
11/21/2002   D472,042 S
03/25/2003
 
       
 
       

17

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE UPPER (Style #1508)
  29/173,576
01/02/2003   D 474,008 S
05/06/2003
 
       
 
       
SHOE UPPER (Style #28882 Shark Tooth)
  29/216,171
10/29/2004  
N/A
 
       
 
       
SHOE UPPER (Premium Energy) (Style #1728)
  29/183,758
08/12/2003   D 485,051 S
01/13/2004
 
       
 
       
SHOE UPPER STAMINA (Style #1786)
  29/184,016
08/22/2003   D 485,427 S
01/20/2004
 
       
 
       
SHOE BOTTOM STAMINA (Style #1786)
  29/184,018
08/26/2003   D 487,617 S
03/23/2004
 
       
 
       
SHOE UPPER (4 Wheelers Upper) (Style #1826)
  29/155,159
02/04/2002   D 468,897 S
01/21/2003
 
       
 
       
SHOE UPPER (Style #1845) (Energy 3)
  29/161,721
06/03/2002   D 467,714 S
12/31/2002
 
       
 
       
SHOE TONGUE Divisional of SHOE UPPER
(Style #1845)(Energy 3)
  29/166,816
09/04/2002   D 470,302 S
02/18/2003
 
       
 
       
SHOE BOTTOM (Style #1845) (Energy 3)
  29/162,040
06/07/2002   D 470,297 S
02/18/2003
 
       
 
       
SHOE UPPER Energy Prequel (Style #1851)
  29/168,564
10/04/2002   D473,043 S
04/15/2003
 
       
 
       
SHOE UPPER Energy Prequel (Style #1852)
  29/168,743
10/08/2002   D473,368 S
04/22/2003
 
       
 
       
SHOE BOTTOM Energy Prequel (Styles 1851 &
1852)
  29/168,745
10/08/2002   D473,042 S
04/15/2003
 
       
 
       
SHOE UPPER STREET SWEETS (Style #2203)
  29/095,923
10/23/1998   D 411,246 S
6/22/1999
 
       
 
       

18

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #2203) (STREET SWEETS)
  29/095,924
10/23/1998   D 416,126 S
11/09/1999
 
       
 
       
SHOE UPPER (Style #2211)
  29/103,824
04/22/1999   D 416,128 S
11/09/1999
 
       
 
       
SHOE UPPER (Style #2213)
  29/103,902
04/23/1999   D422,403 S
04/11/2000
 
       
 
       
SHOE UPPER (Style #2214)
  29/112,314
10/14/1999   D 446,918 S
08/28/2001
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #2231)
  29/108,163
07/20/1999   D 429,553 S
08/22/2000
 
       
 
       
SHOE UPPER (Style #2242)
  29/112,315
10/14/1999   D 446,919 S
08/28/2001
 
       
 
       
SHOE UPPER (Style #2250)
  29/117,468
01/21/2000   D 435,162 S
12/19/2000
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #2250)
  29/102,053
03/16/1999   D 423,201 S
04/25/2000
 
       
 
       
SHOE UPPER (Style #2252)
  29/117,903
02/01/2000   D 431,712 S
10/10/2000
 
       
 
       
SHOE UPPER (Style #2254)
  29/118394
02/08/2000   D 439,734 S
04/03/2001
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #2254)
  29/118,393
02/08/2000   D 432,294 S
10/24/2000
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #2310)
  29/103,956
04/23/1999   D 435,334 S
12/26/2000
 
       
 
       
SHOE UPPER (Style #2350) (Energy #2)
  29/136,096
01/24/2001   D 444,624 S
07/10/2001
 
       
 
       

19

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE BOTTOM (Style #2350)
  29/136,100
01/24/2001   D 454,426 S
03/19/2002
 
       
 
       
SHOE BOTTOM PERIPHERY (Style #2350)
  29/154,392
01/21/2002   D 473,047 S
04/15/2003
 
       
 
       
SHOE UPPER (Style #2439)
  29/138,446
03/13/2001   D 446,922 S
08/28/2001
 
       
 
       
SHOE BOTTOM (Style #2439)
  29/137,392
02/20/2001   D 458,011 S
06/04/2002
 
       
 
       
SHOE UPPER (Style #2464)
  29/139,505
03/30/2001   D 448,550 S
10/02/2001
 
       
 
       
SHOE BOTTOM (Style #2464)
  29/139,584
03/30/2001   D 458,012 S
06/04/2002
 
       
 
       
SHOE UPPER (Style #2578)
  29/119,442
02/28/2000   D 431,713 S
10/10/2000
 
       
 
       
SHOE UPPER (Style #2611)
  29/128,364
08/23/2000   D 444,622 S
07/10/2001
 
       
 
       
SHOE UPPER EMBODIMENT #1 (Style #2611)
  29/133,886
12/08/2000   D 444,937 S
07/17/2001
 
       
 
       
SHOE UPPER EMBODIMENT #2 (Style #2611)
  29/133,876
12/08/2000   D 455,250 S
04/09/2002
 
       
 
       
SHOE UPPER EMBODIMENT #3 (Style #2611)
  29/133,904
12/08/2000   D 465,081 S
11/05/2002
 
       
 
       
SHOE UPPER EMBODIMENT #4 (Style #2611)
  29/133,907
12/08/2000   D 445,242 S
07/24/2001
 
       
 
       
SHOE UPPER EMBODIMENT #5 (Style #2611)
  29/144,463
07/03/2001   D 471,002 S
03/04/2003
 
       
 
       

20

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE UPPER EMBODIMENT #5-A (Style
#2611)
  29/168,565
10/04/2002   D 473,704 S
04/29/2003
 
       
 
       
SHOE BOTTOM (Style #2611)
  29/134,379
10/30/2000   D 459,065 S
06/25/2002
 
       
 
       
PERIPHERY OUTWARDLY SHOE BOTTOM
(Style #2611)
  29/136,098
01/24/2001   D 450,439 S
11/20/2001
 
       
 
       
PERIPHERY INWARDLY SHOE BOTTOM
(Style #2611)
  29/136,097
01/24/2001   D 498,905 S
11/30/2004
 
       
 
       
SHOE UPPER (Style #2667)
  29/135,514
01/12/2001   D 444,623 S
07/10/2001
 
       
 
       
SHOE BOTTOM (Style #2667)
  29/135,601
01/12/2001   D 455,544 S
04/16/2002
 
       
 
       
SHOE BOTTOM (Style #2669)
  29/142,235
05/21/2001   D 460,249 S
07/16/2002
 
       
 
       
SHOE UPPER (Style #2687)
  29/138,566
03/15/2001   D 446,639 S
08/21/2001
 
       
 
       
SHOE BOTTOM (Style #2687)
  29/138,565
03/15/2001   D 455,895 S
04/23/2002
 
       
 
       
SHOE UPPER (Style #26035) RHINO RED
  29/207,886
06/18/2004   D 499,871 S
12/21/2004
 
       
 
       
PORTION OF SHOE UPPER – EMBODIMENT 2
(Style #26035) RHINO RED
  29/213,811
09/23/2004   D 513,861 S
01/31/2006
 
       
 
       
SHOE UPPER (Style #2890)
  29/165,354
08/08/2002   D 470,299 S
02/18/2003
 
       
 
       
SHOE UPPER EMBODIMENT 2 (Style #2890)
  29/170,829
11/12/2002   D 472,370 S
04/01/2003
 
       
 
       

21

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE BOTTOM (Style #2890)
  29/165,355
08/08/2002   D 470,296 S
02/18/2003
 
       
 
       
SHOE BOTTOM FORWARD PORTION (Style
#2890)
  29/170,396
11/06/2002   D 472,037 S
03/25/2003
 
       
 
       
SHOE BOTTOM REARWARD PORTION (Style
#2890)
  29/170,433
11/06/2002   D 472,369 S
04/01/2003
 
       
 
       
SHOE OUTSOLE (Style #3901)
  29/161,825
06/05/2002   D 469,948 S
02/11/2003
 
       
 
       
SHOE OUTSOLE EMBODIMENT 1 (Shoe
Outsole) (Style #3901)
  29/166,371
08/26/2002   D 485,050 S
01/13/2004
 
       
 
       
SHOE OUTSOLE EMBODIMENT 2 (HEEL)
(Style #3901)
  29/166,191
08/30/2002   D 470,650 S
02/25/2003
 
       
 
       
SHOE BOTTOM (Style #4042)
  29/141,717
05/09/2001   D 459,063 S
06/25/2002
 
       
 
       
SHOE UPPER (Style #4422)
  29/200,360
02/27/2004   D 494,349 S
08/17/2004
 
       
 
       
SHOE UPPER (Style #4501)
  29/020,597
03/29/1994   D 358,702 S
5/30/1995
 
       
 
       
SHOE UPPER (Style #5013)
  29/127,972
8/15/2000   D 441,417 S
05/01/2001
 
       
 
       
SHOE UPPER EMBODIMENT 1 (Style #5013)
  29/134,561
12/21/2000   D 452,366 S
12/25/2001
 
       
 
       
SHOE UPPER EMBODIMENT 2 (Style #5013)
  29/134,559
12/21/2000   D 457,715 S
05/28/2002
 
       
 
       
SHOE BOTTOM (Style #5013)
  29/127,966
08/15/2000   D 450,914 S
11/27/2001
 
       
 
       

22

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE BOTTOM INTERIOR FORWARD
  29/132,790
11/15/2000   D 477,130 S
07/15/2003
 
       
 
       
SHOE BOTTOM INTERIOR REAR (Style
#5013)
  29/133,520
11/29/2000   D 466,274 S
12/03/2002
 
       
 
       
SHOE BOTTOM BORDER (Style #5013)
  29/133,512
11/29/2000   D 470,649 S
02/25/2013
 
       
 
       
SHOE BOTTOM BORDER MIDDLE OUTWARDLY
(Style #5013)
  29/133,515
11/29/2000   D 469,599 S
02/04/2003
 
       
 
       
SHOE BOTTOM BORDER MIDDLE INWARDLY
(Style #5013)
  29/133,516
11/29/2000   D 473,367 S
04/22/2003
 
       
 
       
SHOE BOTTOM PERIPHERY OUTWARDLY
(Style #5013)
  29/133,513
11/29/2000   D 474,587 S
05/20/2003
 
       
 
       
SHOE BOTTOM PERIPHERY INWARDLY
(Style #5013)
  29/133,514
11/29/2000   D 469,598 S
02/04/2003
 
       
 
       
SHOE UPPER (Style #5039)
  29/160,929
03/28/2002   D 474,007 S
05/06/2003
 
       
 
       
SHOE UPPER (Grand Prix) (Style #5381)
  29/169,233
10/16/2002   D 471,349 S
03/11/2003
 
       
 
       
PORTION OF SHOE UPPER DIVISIONAL
EMBODIMENT 2
(Grand Prix) (Style #5381)
 
29/173,573
12/31/2002  
D 473,045 S
04/15/2003
 
       
 
       
TOE PORTION OF SHOE UPPER DIVISIONAL
EMBODIMENT 3 (Grand Prix) (Style
#5381)
 
29/173,549
12/31/2002  
D 473,705 S
04/29/2003
 
       
 
       
SHOE BOTTOM (Style #5381)
  29/174,607
01/21/2003   D 474,879 S
05/27/2003
 
       
 
       
SHOE BOTTOM (Style #6151)
  29/082,175
12/23/1997   D 401,744 S
12/01/1998
 
       
 
       

23

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE UPPER (Style #6513)
  29/088,460
05/23/1998   D 404,905 S
02/02/1999
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #6523)
  29/095,956
N/A   D 412,238 S
07/27/1999
 
       
 
       
SHOE UPPER (Style #6540)
  29/105,006
05/14/1999   D 418283 S
01/04/2000
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #6540)
  29/098,839
01/07/1999   D 429,551 S
08/22/2000
 
       
 
       
SHOE UPPER (Style #6553)
  29/102,051
03/16/1999   D 419,756 S
02/01/2000
 
       
 
       
SHOE BOTTOM AND PERIPHERY (Style
#6553)
  29/105,007
05/14/1999   D 438,368 S
03/06/2001
 
       
 
       
SHOE UPPER (Style #6597)
  29/126,243
07/10/2000   D 435,959 S
01/09/2001
 
       
 
       
SHOE UPPER (Style #6664)
  29/102,052
03/16/1999   D 420,498 S
02/15/2000
 
       
 
       
SHOE UPPER (Style #6665)
  29/098,838
01/07/1999   D 421,835 S
03/28/2000
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #6665)
  29/102,045
03/16/1999   D 423,764 S
05/02/2000
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #6667)
  29/098,840
01/07/1999   D 424,287 S
05/19/2000
 
       
 
       
SHOE UPPER (Style #6691)
  29/084,373
03/02/1998   D 404,904 S
02/02/1999
 
       
 
       
SHOE BOTTOM (Style #6691)
  29/084,365
03/02/1998   D 401,745 S
12/01/1998
 
       
 
       

24

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE UPPER (Style #6707)
  29/096,211
11/06/1998   D 415,877 S
11/02/1999
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #6707)
  29/096,210
11/06/1998   D 414,922 S
10/12/1999
 
       
 
       
SHOE BOTTOM (Style #6802)
  29/129,282
08/15/2000   D 442,358 S
05/22/2001
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #6809)
  29/108162
07/20/1999   D424,285 S
05/09/2000
 
       
 
       
SHOE BOTTOM (Style #7413 & #7411)
  29/136,028
01/23/2001   D 447,327 S
09/04/2001
 
       
 
       
CLASSIX/DUKE OUTSOLE/BOTTOM (Style
#7450)
  29/065,542
01/29/1997   D 395,341 S
06/23/1998
 
       
 
       
SHOE UPPER (Style #7612)
  29/084,170
02/26/1998   D 402,456 S
12/15/1998
 
       
 
       
SHOE BOTTOM (Style #7612)
  29/086,350
04/10/1998   D 404,549 S
01/26/1999
 
       
 
       
SHOE UPPER (Style #7617)
  29/083,570
02/11/1998   D 402,453 S
12/15/1998
 
       
 
       
SHOE BOTTOM (Style #7617)
  29/083,571
02/11/1998   D 404,551 S
01/26/1999
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #7620)
  29/102,050
03/16/1999   D 439,394 S
03/27/2001
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #7640)
  29/103,955
04/23/1999   D 426,945 S
06/27/2000
 
       
 
       
GROOVER OUTSOLE/BOTTOM (Style #7664)
  29/065,562
01/29/1997   D 397,851 S
09/08/1998
 
       
 
       

25

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE UPPER (Style #7793)
  29/102,049
03/16/1999   D 423,204 S
04/25/2000
 
       
 
       
SHOE UPPER (Style #7810)
  29/091,414
07/29/1998   D 407,891 S
04/13/1999
 
       
 
       
SHOE BOTTOM (Style #7810)
  29/091,416
07/29/1998   D 411,245 S
06/22/1999
 
       
 
       
SHOE UPPER (Style #7849)
  29/088,461
05/23/1998   D 403,148 S
12/29/1998
 
       
 
       
SHOE — HEARTBEAT SLIDE (Style #7857)
  29/075,462
08/21/1997   D 404,545 S
01/26/1999
 
       
 
       
SHOE UPPER (Style #7880)
  29/091415
07/29/1998   D 407,545 S
04/06/1999
 
       
 
       
STREET CLEATS OUTSOLE/BOTTOM (Style
#7888)
  29/066,414
02/13/1997   D 389,295 S
01/20/1998
 
       
 
       
SHOE UPPER WOMPER CLOG (Style #7900)
  29/073,696
07/16/1997   D 401,049 S
11/17/1998
 
       
 
       
SHOE UPPER ONE BAND WOMPER SLIDE
(Style #7919)
  29/075,924
08/29/1997   D 401,050 S
11/17/1998
 
       
 
       
SHOE UPPER (Style #7926)
  29/084,171
02/26/1998   D 402,457 S
12/15/1998
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #7926)
  29/084,168
02/26/1998   D 409,361 S
05/11/1999
 
       
 
       
SHOE UPPER (Style #7930 & #7992)
  29/083,573
02/11/1998   D 402,100 S
12/08/1998
 
       
 
       
SHOE UPPER (Style #7933)
  29/093,271
09/08/1998   D 409,364 S
05/11/1999
 
       
 
       

26

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
SHOE BOTTOM WOMPER DELUXE (Style
#7946)
  29/091294
07/27/1998   D 405,942 S
02/23/1999
 
       
 
       
SHOE UPPER WOMPER DELUXE (Style
#7946)
  29/093,318
09/08/1998   D 420,211 S
02/08/2000
 
       
 
       
SHOE UPPER (Style #7951)
  29/082,280
12/23/1997   D 403,849 S
01/12/1999
 
       
 
       
SHOE BOTTOM (Style #7951)
  29/082,176
12/23/1997   D 409,825 S
05/18/1999
 
       
 
       
BUBBLE DESIGN (Style #7951)
  29/092,069
08/11/1998   D 429,875 S
08/29/2000
 
       
 
       
SHOE UPPER (Style #7955)
  29/083,909
02/18/1998   D 402,455 S
12/15/1998
 
       
 
       
SHOE UPPER (Style #7959)
  29/083,572
02/11/1998   D 402,802 S
12/22/1998
 
       
 
       
SHOE UPPER (Style #7960)
  29/083,855
02/18/1998   D 402,454 S
12/15/1998
 
       
 
       
SHOE OUTSOLE (Style #7963)
  29/085,464
03/24/1998   D 424,790 S
05/16/2000
 
       
 
       
SHOE UPPER (Style #7972)
  29/102,046
03/16/1999   D 424,290 S
05/09/2000
 
       
 
       
SHOE UPPER (Style #7982)
  29/087,301
04/30/1998   D 404,554 S
01/26/1999
 
       
 
       
COMBINED SHOE PERIPHERY AND BOTTOM
PLATFORM WOMPER (Style #7988)
  29/085,499
03/24/1998   D 408,972 S
05/04/1999
 
       
 
       
COMBINED SHOE BOTTOM AND PERIPHERY
(Style #7992)
  29/084,169
02/26/1998   D 408,977 S
05/04/1999
 
       
 
       

27

Schedule A

U.S. Patent Applications and Registrations in the name of Skechers U.S.A., Inc.
II

                          Application No./   Patent No./ Title   Application
Date   Patent Date

         
COMBINED SHOE BOTTOM AND PERIPHERY
PLATFORM STREET CLEAT (Style #7994)
  29/085,450
03/24/1998   D 408,119 S
04/20/1999
 
       
 
       
SHOE UPPER (Style #7996)
  29/085,453
03/24/1998   D 404,553 S
01/25/1999
 
       
 
       
SHOE BOTTOM (Style #7996)
  29/085,452
03/24/1998   D 401,045 S
11/17/1998
 
       
 
       
SHOE UPPER (Style #8272)
  29/124,145
05/31/2000   D 441,942 S
05/15/2001
 
       
 
       
SHOE UPPER (Style #9771)
  29/160,051
05/03/2002   D 468,898 S
01/21/2003
 
       
 
       
SHOE UPPER EMBODIMENT 1 (Style #9771)
  29/165,756
08/16/2002   D 468,522 S
01/14/2003
 
       
 
       
SHOE UPPER (Style #9860 (adult) and 1817)
  29/160,050
05/03/2002   D 467,409 S
12/24/2002
 
       
 
       
SHOE UPPER EMBODIMENT 1 (Style #9860
(adult) and 1817)
  29/165,265
08/15/2002   D 468,521 S
01/14/2003
 
       
 
       
SHOE UPPER (Style #30214)
  29/202,352
03/30/2004   D 495,862 S
09/14/2004
 
       
 
       
SHOE UPPER BIKER (Style #21511)
  29/216,116
10/29/2004   D 513,361 S
01/03/2006
 
       
 
       
SHOE UPPER (Style #21548)
  29/237,392
08/31/2005  
N/A
 
       
 
       

28

Schedule B
U.S. Copyright Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

     
Title
  Registration No./Registration
Date
 
   

     
SKECHERS 1994 CATALOG
  TX 3-845-846
05/31/1994
 
   
 
   
BANNER
  VA 676-899
11/03/1994
 
   
 
   
1994 KARL KANI CATALOG
  TX 3-939-682
11/16/1994
 
   
 
   
CROSS COLOURS
  TX 3-942-322
11/03/1994
 
   
 
   
SKECHERS 1994 CATALOG
  TX 3-845-846
05/31/1994
 
   
 
   
1995 KARL KANI CATALOG
  TX 4-018-560
04/06/1995
 
   
 
   
1995 SKECHERS FOOTWEAR
  TX 4-018-543
04/06/1995
 
   
 
   
SKECHERS NEW EDITIONS 1995
  TX 4-046-611
04/06/1995
 
   
 
   
NEW SKECHERS ADDITIONS 1995-1996 CATALOG
  TX 4-195-464
11/25/1995
 
   
 
   
BROKEN HEART
  VA 746-319
01/24/1996
 
   
 
   
LIPS DESIGN
  VA 746-318
01/24/1996
 
   
 
   
EYE DESIGN
  VA 746-317
01/24/1996
 
   
 
   
BUTTERFLY DESIGN
  VA 746-315
01/24/1996
 
   
 
   

29

Schedule B
U.S. Copyright Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

     
Title
  Registration No./Registration
Date
 
   

     
PLANET DESIGN
  VA 746-316
01/24/1996
 
   
 
   
SHOE BOX DESIGN (YELLOW & BLACK)
  VA 847-922
03/10/1998
 
   
 
   
SKECHERS 97 IT’S THE S
  TX 4-708-262
01/16/1998
 
   
 
   
SKECHERS 98 SPRING SUPPLEMENT
  TX 4-704-338
01/16/1998
 
   
 
   
SLIGHTS DESIGN
  VA 905-184
03/13/1998
 
   
 
   
KIDS SKECHERS IT’S THE S 98/99 CATALOGUE
  TX 4-823-219
07/23/1998
 
   
 
   
SKECHERS IT’S THE S FOOTWEAR 98/99 CATALOGUE
  TX 4-828-575
07/23/1998
 
   
 
   
SKECHERS IT’S THE S FOOTWEAR
  TX 4-839-447
10/13/1998
 
   
 
   
S SKECHERS U.S.A. 1999 SPRING SUPPLEMENT
  TX 4-976-998
04/26/1999
 
   
 
   
SHOE BOX DESIGN . . . IT’S THE S (BLUE & GREY)
  VA 709-505
12/31/1999
For a period of 95 Years
 
   
 
   
4 WHEELERS SKECHERS
  TX 5-441-636
01/17/2002
 
   
 
   
4 WHEELERS SKECHERS
  VA 1-108-920
01/17/2002
 
   
 
   

30

Schedule B
U.S. Copyright Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

     
Title
  Registration No./Registration
Date
 
   

     
SHOE BOX TEXT 4 WHEELERS
  TX 5-441-637
01/14/2002
 
   
 
   
SHOE BOX ARTWORK 4 WHEELERS
  VA 1-108-919
01/14/2002
 
   
 
   

31

Schedule C
U.S. Trademark Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

                                          Serial No./   Registration No./ Mark  
Class   Filing Date   Registration Date

                         
 
            74/330,368       1,851,977  
SKECHERS
    25       11/12/1992       08/30/1994  
 
                       
 
            75/178,756       2,145,468  
SKECHERS
    18       10/08/1996       03/17/1998  
 
                       
 
            75/220,099       2,105,579  
SKECHERS USA
    25       12/31/1996       10/14/1997  
 
                       
SKECHERS USA, S
            75/449,285       2,362,883  
FOOTWEAR and Design
    25       03/12/1998       06/27/2000  
 
                       
 
            75/557,323       2,313,660  
SKECHERS
    35       09/23/1998       02/01/2000  
 
                       
 
            75/982,506       2,643,653  
STRETCH-FIT BY SKECHERS
    25       11/20/2000       10/29/2002  
 
                       
S SKECHERS COMFORT and
            76/313,102       2,668,481  
Design
    25       09/10/2001       12/31/2002  
 
                       
 
            78/155,941       2,789,863  
SKECHERS
    14       08/20/2002       12/02/2003  
 
                       
 
            78/158,540       2,734,901  
SKECHERS SPORT
    25       08/28/2002       07/08/2003  
 
                       
 
            78/155,948          
SKECHERS SPORT
    25       08/20/2002       N/A  
 
                       
 
            78/155,951          
SKECHERS SPORT
    14       08/20/2002       N/A  
 
                       
 
            78/156,800       2,756,217  
SKECHERS COLLECTION
    25       08/22/2002       08/26/2003  
 
                       
 
            74/575,310       1,985,039  
SKECHERS and Design
    25       09/19/1994       07/09/1996  
 
                       

32

Schedule C
U.S. Trademark Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

                                          Serial No./   Registration No./ Mark  
Class   Filing Date   Registration Date

                         
 
            74/419,321       2,003,846  
SPORT-UTILITY FOOTWEAR
            08/02/1993       10/01/1996  
 
                       
SPORT-UTILITY
            74/573,606       2,292,945  
CLOTHING and Design
    25       09/14/1994       11/16/1999  
 
                       
 
            75/489231       2,284,971  
IT’S THE S
    25       05/21/1998       10/12/1999  
 
                       
 
            75/557,324       2,409,860  
IT’S THE S
    42       09/23/1998       12/05/2000  
 
                       
 
            75/508,605       2,713,698  
IT’S THE S
    25       06/25/1998       05/06/2003  
 
                       
 
            78/170,845          
MARK NASON
    25       10/03/2002       N/A  
 
                       
 
            78/215,972       2,855,282  
THE MARK OF STYLE
    25       02/18/2003       06/15/2004  
 
                       
 
            78/975,439       2,865,769  
MARK NASON
    25       10/03/2002       07/20/2004  
 
                       
 
            78/827,737          
ROCK NEVER DIES
    25       03/02/2006       N/A  
 
                       
SIREN BY MARK NASON
    25       N/A       N/A  
 
                       
SKECHERS BY MICHELLE
            76/313,104       2,656,178  
K (Plain)
    25       09/10/2001       12/03/2002  
 
                       
SKECHERS BY MICHELLE
            76/313,103       2,656,177  
K (Styled)
    25       09/10/2001       12/03/2002  
 
                       
 
            78/210,820          
MICHELLE K
    18       02/05/2003       N/A  
 
                       

33

Schedule C
U.S. Trademark Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

                                          Serial No./   Registration No./ Mark  
Class   Filing Date   Registration Date

                         
 
            78/210,823          
MICHELLE K
    35       02/05/2003       N/A  
 
                       
 
            78/975,516       2,890,466  
MICHELLE K
    35       02/05/03       09/28/2004  
 
                       
 
            78/225,145       2,810,699  
MICHELLE K
    25       03/13/2003       02/03/2004  
 
                       
 
            78/225,124          
MICHELLE K
    25       03/13/03       N/A  
 
                       
 
            76/976/178       2,818,259  
MKLA
    25       12/17/2001       02/24/2004  
 
                       
 
            74/623,765       1,963,040  
FRICTION
    25       1/20/1995       03/19/1996  
 
                       
 
            75/132,155       2,107,996  
WOMPERS
    25       7/10/1996       10/21/1997  
 
                       
 
            74/569,793       2,079,608  
STREET CLEAT
    25       09/06/1994       07/15/1997  
 
                       
 
            75/384,900       2,246,720  
SLIGHTS
    25       11/05/1997       05/18/1999  
 
                       
 
            75/443,560       2,261,697  
S LIGHTS
    25       03/03/1998       07/13/1999  
 
                       
 
            75/443,557       2,293,564  
SLIGHTS and Design
    25       03/03/1998       11/16/1999  
 
                       
DESIGN OVAL AND
            75/647,021       2,388,868  
ARROW ON RT. SHOE
    25       02/24/1999       09/19/2000  
 
                       
DESIGN OVAL AND
            75/647,017       2,388,867  
ARROW ON LT. SHOE
    25       02/24/1999       09/19/2000  
 
                       

34

Schedule C
U.S. Trademark Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

                                          Serial No./   Registration No./ Mark  
Class   Filing Date   Registration Date

                         
 
            75/657,529          
CLUB S
    25       03/10/1999       N/A  
 
                       
 
            75/706,856          
CLUB S and Design
    25       05/14/1999       N/A  
 
                       
 
            75/824,711       2,373,042  
S TREMES
    25       10/18/1999       08/01/2000  
 
                       
 
            75/824,521       2,498,948  
G-TECH
    25       10/18/1999       10/16/2001  
 
                       
 
            75/876,409       2,423,237  
HOUSE PARTIES
    25       12/21/1999       01/23/2001  
 
                       
 
            76/382,751       2,702,175  
S and Design
    25       03/14/2002       04/01/2003  
 
                       
 
            78/162,384       2,833,235  
(SLIPPING MAN) Design
    25       09/10/2002       04/13/2004  
 
                       
 
            78/271,117          
TUFF-AIR
    25       07/07/2003       N/A  
 
                       
 
            78/311,530          
TUFF S
    25       10/09/2003       N/A  
 
                       
 
            78/336,350       2,916,380  
S and Design
    25       12/04/2003       01/04/2005  
 
                       
 
            78/427,168          
LA SUPERSTARS
    25       05/28/2004       N/A  
 
                       
 
            78/461,746          
SOHO LAB
    35       08/04/2004       N/A  
 
                       
 
            78/975,775       3,076,820  
SOHO LAB
    35       08/04/2004       04/04/2006  
 
                       

35

Schedule C
U.S. Trademark Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

                                          Serial No./   Registration No./ Mark  
Class   Filing Date   Registration Date

                         
 
            78/579,452       3,059,087  
SKEVA
    25       03/03/2005       02/14/2006  
 
                       
 
            78/580,750          
BIRD 33
    25       03/04/2005       N/A  
 
                       
 
            78/662,663          
H and Design
    25       07/01/2005       N/A  
 
                       
VENTILATOR
    25       N/A       N/A  
 
                       
 
            78/748,762          
SOHO LAB
    25       11/07/2005       N/A  
 
                       
 
            78/760,570          
Z-STRAP
    25       11/23/2005       N/A  
 
                       
 
            78/795,064          
AIRATORS
    25       01/19/2006       N/A  
 
                       
 
            78/795,083          
AERATORS
    25       01/19/2006       N/A  
 
                       
 
            78/819991          
HURRICANE
    25       02/21/2006       N/A  
 
                       
 
            78/820,038          
HURRICANE
    25       02/21/2006       N/A  
 
                       
 
            78/821,660          
H Design
    25       02/23/2006       N/A  
 
                       
S Design (Performance S with
            78/827,361          
borders)
    25       03/02/2006       N/A  
 
                       
S Design (Performance S with
            78/827,479          
borders)
    25       03/02/2006       N/A  
 
                       

36

Schedule C
U.S. Trademark Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

                                          Serial No./   Registration No./ Mark  
Class   Filing Date   Registration Date

                         
 
            75/976,914       2,205,906  
S in Shield Design
    25       N/A       11/24/1998  
 
                       
 
            75/332,550       2,578,973  
S in Shield Design
    25     July 29, 1997
    06/11/2002  
 
                       
 
            75/557,984       2,349,542  
S in Shield Design
    35       09/23/1998       05/16/2000  
 
                       
S ABSTRACT SHIELD
            75/688,710       2,425,783  
DESIGN (Black version)
    25       4/22/99       01/30/2001  
 
                       
S ABSTRACT SHIELD DESIGN (Outline
            75/688,708       2,425,782  
version)
    25       04/22/1999       01/30/2001  
 
                       
 
            76/039,129       2,521,252  
S IN SHIELD FLAG Design
    25       05/02/2000       12/18/2001  
 
                       
 
            75/942,023          
SKX
    25       03/11/2000       N/A  
 
                       
 
            75/980,297       2,542,311  
SKX
    25       03/11/2000       02/26/2002  
 
                       
 
            76/982,046       2,583,260  
SKX and Design
    25       03/20/2000       06/18/2002  
 
                       
SOMETHIN’ ELSE FROM
            76/178,933       2,750,899  
SKECHERS
    25       12/11/2000       08/12/2003  
 
                       
SOMETHIN’ ELSE FROM
            76/308,061          
SKECHERS (Stylized)
    25       09/04/2001       N/A  
 
                       
SOMETHIN’ ELSE FROM
            76/313,101       2,653,976  
SKECHERS (Stylized)
    25       09/10/2001       11/26/2002  
 
                       
SOMETHIN’ ELSE FROM
            76/341,730       3,055,819  
SKECHERS (Plain)
    25       11/26/2001       01/31/2006  
 
                       

37

Schedule C
U.S. Trademark Applications and Registrations in the name of Skechers U.S.A.,
Inc. II

                                          Serial No./   Registration No./ Mark  
Class   Filing Date   Registration Date

                         
 
            78/298,441          
SOMETHIN’ ELSE
    25       09/10/2003       N/A  
 
                       
 
            78/975,836          
SOMETHIN’ ELSE
    25       N/A       N/A  
 
                       

38

Schedule A
U.S. Patent Applications and Registrations in the name of 310 Global Brands,
Inc.

NONE

39

Schedule B
U.S. Copyright Applications and Registrations in the name of 310 Global Brands,
Inc.

NONE

40

Schedule C
U.S. Trademark Applications and Registrations in the name of 310 Global Brands,
Inc.

                                          Serial No./   Registration No./ Mark  
Class(es)   Filing Date   Registration Date

                         
 
    1, 2, 3, 4, 6, 7,                  
 
    12, 16, 18, 20, 25,       78/276,915          
310
    35, 37       07/21/2003       N/A  
 
                       
 
            78/189,743          
310
    18, 25       11/27/2002       N/A  
 
                       
 
            78/455,266       2,995,182  
310 Combo (Vertical)
    25       07/22/2004       09/13/2005  
 
                       
 
            78/455,250          
310 Combo (Elongated)
    25       07/22/2004       N/A  
 
                       
 
    6, 9, 14, 16, 18,       76/497,617          
310 CLOTHING
    20, 25       03/17/2003       N/A  
 
                       
 
            76/101,251       2,581,111  
310 CLOTHING
    25       08/03/2000       06/18/2002  
 
                       
 
    6, 9, 14, 16, 18,       76/497,623          
310 MOTORING
    20, 25       03/17/2003       N/A  
 
                       
 
    1, 2, 3, 4, 7, 9,                  
 
    12, 16, 25, 35, 37,       76/518,168          
310 MOTORING
    41       05/30/2003       N/A  
 
                       
 
            76/101,223       2,565,085  
310 MOTORING
    35       08/03/2000       04/30/2002  
 
                       
 
            76/248,581       2,571,277  
310 MOTORING
    37       05/01/2001       05/21/2002  
 
                       
 
            76/248,579       2,571,276  
310 MOTORING
    39       05/01/2001       05/21/2002  
 
                       
 
    6, 9, 14, 16, 18,       76/497,624          
310 PRODUCTIONS
    20, 25       03/17/2003       N/A  
 
                       
 
            76/514,532          
310 RACING
    16, 25, 35, 37, 41       05/13/2003       N/A  
 
                       

41

Schedule C
U.S. Trademark Applications and Registrations in the name of 310 Global Brands,
Inc.

             
310 RACING & Design
  1, 7, 9, 12, 14,
16, 18, 25   76/531,049
07/21/2003  
N/A
 
           
 
           
310 SPORT
  25, 37   76/517,956
05/29/2003  
N/A
 
           
 
           
TEAM 310
  25, 37   76/517,894
05/29/2003  
N/A
 
           
 
           
THREE-ONE-O
  25, 37   76/517,964
05/29/2003  
N/A
 
           
 
           
THREE-TEN
  25, 37   76/517,897
05/29/2003  
N/A
 
           
 
           

42

Schedule 6.10 – Depository Accounts

Depository Accounts

Wachovia Bank, 301 S. College Street, Charlotte, NC 28202; account number
2000014477313 (CIT Lockbox Account)

Wachovia Securities, LLC, 10700 Wheat First Drive, Glen Allen, Virginia 23060;
account number 5889-0707

43

Schedule 7.1(b) – Borrowers and Subsidiaries and Collateral Information

Name of Borrower: Skechers U.S.A., Inc.
State of Incorporation/Formation: Delaware
F.E.I.N. of Borrower: 95-4376145
State Organizational Number of Borrower: 2163448
Address of Chief Executive Office of Borrower: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Borrower: Skechers U.S.A., Inc. II
State of Incorporation/Formation: Delaware
F.E.I.N. of Subsidiary: 95-4747242
State Organizational Number of Subsidiary: 2167548
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Borrower: Skechers By Mail, Inc.
State of Incorporation/Formation: Delaware
F.E.I.N. of Subsidiary: 95-4701399
State Organizational Number of Subsidiary: 2119400
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Borrower: 310 Global Brands, Inc.
State of Incorporation/Formation: Delaware
F.E.I.N. of Subsidiary: 43-2009441
State Organizational Number of Subsidiary: 2749933
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Subsidiary: Skechers Collection LLC
State of Incorporation/Formation: California
F.E.I.N. of Subsidiary: None
State Organizational Number of Subsidiary: (Sec. of State File # — 200001310034)
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

44

Name of Subsidiary: Skechers Sport LLC
State of Incorporation/Formation: California
F.E.I.N. of Subsidiary: None
State Organizational Number of Subsidiary: (Sec. of State File # — 200001310032)
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Subsidiary: Duncan Investments, LLC
State of Incorporation/Formation: California
F.E.I.N. of Subsidiary: 95-4846458
State Organizational Number of Subsidiary: (Sec. of State File # — 200103210004)
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Subsidiary: Yale Investments, LLC
State of Incorporation/Formation: Delaware
F.E.I.N. of Subsidiary: 95-4833459
State Organizational Number of Subsidiary: (Sec. of State File # — 200033210039)
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Subsidiary: Sports Brand Corporation
State of Incorporation/Formation: Delaware
F.E.I.N. of Subsidiary: 20-3030838
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: 228 Manhattan Beach Blvd.,
Manhattan Beach, California 90266

Name of Subsidiary: Skechers USA Benelux B.V.
State/Country of Incorporation/Formation: Netherlands
F.E.I.N. of Subsidiary: 98-0392991
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: Cartografenweg 16, 5141 MT
WAALWIJK, The Netherlands

Name of Subsidiary: Skechers USA Canada Inc.
State/Country of Incorporation/Formation: Canada
F.E.I.N. of Subsidiary: None
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: 2425 Matheson Blvd. East,
Suite 120, Mississauga, Ontario L4W 5K4

45

Name of Subsidiary: Skechers USA France SAS
State/Country of Incorporation/Formation: France
F.E.I.N. of Subsidiary: 98-0346857
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: 20 rue des Capucines, 75002
Paris, France

Name of Subsidiary: Skechers USA Deutschland GmbH
State/Country of Incorporation/Formation: Germany
F.E.I.N. of Subsidiary: 98-0346701
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: Waldstrasse 74, 63128
Dietzenbach, Germany

Name of Subsidiary: Skechers USA Italia S.r.l.
State/Country of Incorporation/Formation: Italy
F.E.I.N. of Subsidiary: 47-0914957
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: Via Alberto Dominutti, 6, 37135
Verona, Italia

Name of Subsidiary: Skechers USA Iberia, S.L.
State/Country of Incorporation/Formation: Spain
F.E.I.N. of Subsidiary: 98-0372248
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: 40 Calle de Serrano, 5th Floor,
28001 Madrid, Spain

Name of Subsidiary: Skechers S.a.r.l.
State/Country of Incorporation/Formation: Switzerland
F.E.I.N. of Subsidiary: 98-0349046
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: Rue de la Mercerie 12, 1003
Lausanne, Switzerland

Name of Subsidiary: Skechers USA Ltd.
State/Country of Incorporation/Formation: United Kingdom
F.E.I.N. of Subsidiary: 98-0347474
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: Katherine House, Darkes Lane,
9/11 Wyllyotts Place, Potters Bar, Hertfordshire, EN6 2JD, UK

46

Name of Subsidiary: Skechers EDC SPRL
State/Country of Incorporation/Formation: Belgium
F.E.I.N. of Subsidiary: 98-0385255
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: Parc Industriel hauts-Sarts,
Zone 3, Avenue du Parc Indutriel 159, B-4041 Herstal (Milmort) Belgium

Name of Subsidiary: Skechers International
State/Country of Incorporation/Formation: Switzerland
F.E.I.N. of Subsidiary: 98-0357124
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: PO Box 415, Templar House, Don
Road, St. Helier, Jersey, Channel Islands JE4 8WH

Name of Subsidiary: Skechers International II
State/Country of Incorporation/Formation: Switzerland
F.E.I.N. of Subsidiary: None
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: PO Box 415, Templar House, Don
Road, St. Helier, Jersey, Channel Islands JE4 8WH

Name of Subsidiary: Skechers Footwear (Dongguan) Co., Ltd.
State/Country of Incorporation/Formation: China
F.E.I.N. of Subsidiary:
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: Chi Ling Dashibei Office
Building S, Lu Zhou Industrial Area, Chi Ling Development Zone, Hou Jie Town,
Dongguan City, Guangdong Province, Peoples Republic of China 523940

Name of Subsidiary: Skechers Japan YK
State/Country of Incorporation/Formation: Japan
F.E.I.N. of Subsidiary:
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: C/O RIS International, 7-4
Nishi Shimbashi, 2-chome, Minato-ku, Tokyo, Japan

Name of Subsidiary: Skechers USA Taiwan
State/Country of Incorporation/Formation: Taiwan
F.E.I.N. of Subsidiary:
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: 15f, no. 51 Sec2, Kung YI Rd.,
Taichung, Taiwan

47

Name of Subsidiary: Skechers Holdings Jersey Limited
State/Country of Incorporation/Formation: Jersey
F.E.I.N. of Subsidiary:
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: C/O Volaw, PO Box 415, Templar
House, Don Road, St. Helier, Jersey JE4 8WH

Name of Subsidiary: Skechers USA Mauritius 10
State/Country of Incorporation/Formation: Mauritius
F.E.I.N. of Subsidiary:
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: C/O DTOS Ltd., 4th Floor, IBL
House, Caudan, Port Louis, Mauritius

Name of Subsidiary: Skechers USA Mauritius 90
State/Country of Incorporation/Formation: Mauritius
F.E.I.N. of Subsidiary: 98-0492180
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: C/O DTOS Ltd., 4th Floor, IBL
House, Caudan, Port Louis, Mauritius

Name of Subsidiary: Skechers Chinese Business Trust
State/Country of Incorporation/Formation: Jersey
F.E.I.N. of Subsidiary:
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: C/O Volaw, PO Box 415, Templar
House, Don Road, St. Helier, Jersey JE4 8WH

Name of Subsidiary: Skechers Holdings Mauritius
State/Country of Incorporation/Formation: Mauritius
F.E.I.N. of Subsidiary: 98-0492179
State Organizational Number of Subsidiary:
Address of Chief Executive Office of Subsidiary: C/O DTOS Ltd., 4th Floor, IBL
House, Caudan, Port Louis, Mauritius

COLLATERAL LOCATIONS:

Skechers Corporate Office
228 Manhattan Beach Blvd.
Manhattan Beach, CA 90266

Skechers Corporate Office
225 S. Sepulveda Blvd.
Manhattan Beach, CA 90266

48

Skechers Corporate Office
1100 Highland Avenue
Manhattan Beach, CA 90266

Skechers Corporate Office
330 S. Sepulveda Blvd.
Manhattan Beach, CA 90266

Skechers Distribution Center
1661 S. Vintage Ave.
Ontario, CA 91761

Skechers Distribution Center
1777 S. Vintage Ave.
Ontario, CA 91761

Skechers Distribution Center
1670 Champagne Ave.
Ontario, CA 91761

Skechers Distribution Center
4100 E. Mission Blvd.
Ontario, CA 91761

Third-Party Warehouse
245 Carter Street
Edison, NJ 08817

Skechers Retail Stores
(see attached)

49

          SKECHERS Retail Stores     STORE NO.   ADDRESS         1121 Manhattan
Ave     1   Manhattan Beach, CA 90266         19000 S. Vermont Avenue     2  
Gardena, CA 90248         Camarillo Premium Outlets         850 E. Ventura
Blvd., Space #716     4   Camarillo, CA 93010         Galleria at South Bay    
    1815 Hawthorne Blvd. Space #112     5   Redondo Beach, CA 90278        
Ontario Mills Outlet Mall         1 Mills Circle, Space #202     6   Ontario, CA
91764    
 
       
 
       
7
  Gilroy Premium Outlets
8300 Arroyo Circle, Space #C050
Gilroy, CA 95020  

 
 
       
 
       
9
  Sunvalley Mall
129B Sunvalley Mall, Space #E206
Concord, CA 94520  

 
 
       
 
       
10
  Arizona Mills
5000 Arizona Mills Circle, Space #279
Tempe, AZ 85282  

 
 
       
 
       
11
  Woodbury Common Premium Outlets
877 Grapevine Court
Central Valley, NY 10917  

 
 
       
 
       
12
  Garden State Plaza
Route 4 and N. 17, Space #1230
Paramus, NJ 07652  

 
 
       
 
       
14
  7500 Melrose Avenue
Los Angeles, CA 90046  
 
 
       
 
       
16R
  Tanger Outlet . Riverhead
Long Island Expressway, Exit 73
Tanger Drive, Space #1209
Riverhead, NY 11901  


 
 
       
 
       
17
  1411 A Third Street Promenade
Santa Monica, CA 90401  
 
 
       
 
       
18R
  Beverly Center
8500 Beverly Blvd., Space #643
Los Angeles, CA 90048  

 
 
       
 
       
19
  Milpitas Mills
498 Great Mall Drive
Milpitas, CA 95035  

 
 
       
 
       
21
  Irvine Spectrum
71 Fortune Drive, Space #856
Irvine, CA 92618  

 
 
       
 
       
22
  The Block at Orange
20 City Blvd. J3, Space #312
Orange, CA 92868  

 
 
       
 
       
23
  18143 Ventura Blvd.
Tarzana, CA 91356  
 
 
       
 
       
25
  Wrentham Village Premium Outlets
1 Premium Outlets Blvd., Space #165
Wrentham, MA 02093  

 
 
       
 
       
26
  1195 N. State College Blvd.
Anaheim, CA 92806  
 
 
       
 
       
27
  6426 Van Nuys Blvd.
Van Nuys, CA 91401  
 
 
       
 
       
28
  Waikele Premium Outlets
94.792 Lumaina Street, Bldg. 2, #213
Waipahu, HI 96797  

 
 
       
 
       
29
  Bridgewater Commons
400 Commons Way, Space #322
Bridgewater, NJ 08807  

 
 
       
 
       
30
  Fashion Outlets
32100 Las Vegas Blvd., Space #432
Primm, NV 89019  

 
 
       
 
       
31
  The Oaks
562 W. Hillcrest
Thousand Oaks, CA 91360  

 
 
       
 
       
32
  Bayside Marketplace
401 Biscayne Blvd, Space #N226
Miami, FL 33132  

 
 
       
 
       
33
  Soho Lab
530 Broadway
New York, NY 10012  

 
 
       
 
       
35
  Westfield Shoppingtown .Fox Hills Mall
249 Fox Hills Mall
Culver City, CA 90230  

 
 
       
 
       
36
  Dolphin Mall
11401 N.W. 12th Street, Space #121
Miami, FL 33172  

 
 
       
 
       
37
  Soho Lab
770 Market Street
San Francisco, CA 94102  

 
 
       
 
       
38
  Glendale Galleria
2234 Glendale Galleria
Glendale, CA 91210  

 
 
       
 
       
40
  4475 Mission Blvd., Space #A
San Diego, CA 92109  
 
 
       
 
       
41
  Katy Mills
28500 Katy Freeway, Space #671
Katy, TX 77494  

 
 
       
 
       
42
  Concord Mills
8111 Concord Mills Blvd., Space #694
Concord, NC 28027  

 
 
       
 
       
43
  Universal City Walk
1000 Universal Center Dr., Space #V118
Universal City, CA 91608  

 
 
       
 
       
44
  11033 E. Rosecrans Blvd., Space #A
Norwalk, CA 90650  
 
 
       
 
       
45
  12017 E. Garvey Avenue, Space #A
El Monte, CA 91733  
 
 
       
 
       
46
  Jersey Gardens Metro Mall
651 Kapkowski Blvd., Space #2061
Elizabeth, NJ 07201  

 
 
       
 
       
47
  Opry Mills
428 Opry Mills Drive Space 230
Nashville, TN 37214  

 
 
       
 
       
48
  140 W. 34th Street
New York, NY 10001  
 
 
       
 
       
49
  Orlando Premium Outlets
8200 Vineland Ave., Space #1229
Orlando. FL 32821  

 
 
       
 
       
50
  Arundel Mills
7000 Arundel Mills Circle
Hanover, MD 21076  

 
 
       
 
       
51
  Las Americas
4345 Camino de la Plaza, Space #330
San Diego, CA 92173  

 
 
       
 
       
52
  Franklin Mills
1701 Franklin Mills Circle, Space #202
Philadelphia, PA 19154  

 
 
       
 
       
53
  Desert Hills Premium Outlets
48400 Seminole Drive, Space #408
Cabazon, CA 92230  

 
 
       
 
       
54
  6518 Westheimer Road
Houston, TX 77057  
 
 
       
 
       
55
  Folsom Premium Outlets
13000 Folsom Blvd., Space #1215
Folsom, CA 95630  

 
 
       
 
       
56
  6202 Pacific Blvd.
Huntington Park, CA 90255  
 
 
       
 
       
57
  3301 W. Okeechobee Road
Hialeah, FL 33012  
 
 
       
 
       
58
  2600 Mission Street
San Francisco, CA 94110  
 
 
       
 
       
59
  8460 Gulf Freeway
Houston, TX 77017  
 
 
       
 
       
60
  Leon Valley
5751 N.W. Loop 410
Leon, TX 78238  

 
 
       
 
       
61
  422 S. Azusa Avenue
Azusa, CA 91702  
 
 
       
 
       
62
  Arrowhead Towne Center
7700 West Arrowhead Towne Center
Space# 1061
Glendale, Arizona 85308  


 
 
       
 
       
63
  Grapevine Mills
3000 Grapevine Mills Pkwy, Space #G
Grapevine, TX 76051  

 
 
       
 
       
64
  903 S.W. Military Drive
San Antonio, TX 78221  
 
 
       
 
       
65
  2550 Long Beach Blvd.
Long Beach, CA 90806  
 
 
       
 
       
66
  Waterford Lakes Town Center
517 N. Alafaya Trail
Orlando, FL 32828  

 
 
       
 
       
67
  Discover Mills
5900 Sugarloaf Parkway, Space #225
Lawrenceville, GA 30043  

 
 
       
 
       
68
  Snapper Creek
7186 S.W. 117th Ave.
Miami, FL 33183  

 
 
       
 
       
69
  Miami Gateway
805.825 N.W. 167th Street
Miami, FL 33169  

 
 
       
 
       
70
  Woodfield Mall
G.308 Woodfield Shopping Center
Schaumburg, IL 60173  

 
 
       
 
       
71
  The Shops at Willow Bend
6121 West Park Blvd., Space #B116
Plano, TX 75093  

 
 
       
 
       
75
  Colorado Mills
14500 W. Colfax Avenue Space # 259
Lakewood, CO 80401  

 
 
       
 
       
77
  Third Street Promenade
1343 Third Street Promenade
Santa Monica, CA 90401  

 
 
       
 
       
78
  Belz Canovanas
18400 State Rd. #3, Space #051
Canovanas, Puerto Rico 00729  

 
 
       
 
       
79
  Las Vegas Outlet Center
7400 Las Vegas Blvd., South , Space #241
Las Vegas, NV 89123  

 
 
       
 
       
80
  Tanger Outlet . San Marcos
4015 Interstate 35 South, Space #1070
San Marcos, TX 78666  

 
 
       
 
       
81
  Partridge Creek
South side of M-59 Space #142
between Garfield & Romeo Plank
Clinton Township, MI  


 
 
       
 
       
82
  Tanger Outlet . Lancaster
201 Stanley K. Tanger Blvd.
Lancaster, PA 17602  

 
 
       
 
       
83
  5191 Whittier Boulevard
Los Angeles, CA 90022  
 
 
       
 
       
84
  5805 Cutting Blvd.
El Cerrito, CA 94530  
 
 
       
 
       
85
  Factory Outlet World.Orlando
4949 International Dr. Space 139
Orlando, FL 32819  

 
 
       
 
       
86
  Tanger Outlet Center . Kittery II
360 US Route 1
Unit 101
Kittery, ME 03904  


 
 
       
 
       
87
  Twelve Oaks
27500 Novi Road Space #126
Novi, MI 48377  

 
 
       
 
       
88
  Queens Place
88.01 Queens Blvd., Space #121
Queens Center, NY 11373  

 
 
       
 
       
90
  The Plaza at the King of Prussia
160 North Gulph Road, Suite 2057
King of Prussia, PA 19406  

 
 
       
 
       
91
  86 E. Shaw Avenue
Fresno, CA 93710  
 
 
       
 
       
92
  Mall of America
214.North Garden
Bloomington, MN 55425  

 
 
       
 
       
93
  Carlsbad Premium Outlets
5610 Paseo Del Norte, Space #105
Carlsbad, CA 92008  

 
 
       
 
       
94
  Tanger Outlet Center Wisconsin Dells
120 Gasser Road, Suite #1030
Baraboo, WI 53913  

 
 
       
 
       
95
  Florida Mall
8001 S. Orange Blossom Trail Suite 312
Orlando, FL 32809  

 
 
       
 
       
96
  Tanger Outlet . Myrtle Beach
10827 Kings Road, Space #895
North Myrtle Beach, SC 29572  

 
 
       
 
       
97
  Washington Square
4801 W. North Ave.
Chicago, IL 60639  

 
 
       
 
       
99
  Steinway Street
31.01 Steinway Street
Astoria, NY 11103  

 
 
       
 
       
100
  Times Square . Reuters Building
3 Times Square
New York, NY 10036  

 
 
       
 
       
102
  6100 Montana Avenue, Suite A
El Paso, TX 79925  
 
 
       
 
       
103
  Houston Galleria II
5085 Westheimer
Suite B3615
Houston, TX 77056  


 
 
       
 
       
104
  Tyson’s Corner
1961 Chain Bridge Rd. Space # D12L
McLean, VA 22102  

 
 
       
 
       
107
  Ala Moana Shopping Center
1450 Ala Moana Blvd. Space #2033
Honolulu, HI 96814  

 
 
       
 
       
108
  Westfield Shoppingtown . West County
142 West County Mall, Space #2170
Des Peres, MO 63131  

 
 
       
 
       
111
  Prime Outlets at Grove City
Grove City Factory Shops #1020
1911 Leesburg . Grove City Road
Grove City, PA 16127  


 
 
       
 
       
112
  Roosevelt Fields
630 Old Country Road, Space #1064
Garden City, NY 11530  

 
 
       
 
       
113
  McLendon Plaza
10255 N. Freeway #F
Houston, TX 77037  

 
 
       
 
       
114
  Las Vegas Premium Outlet
905 S. Grand Central Parkway
Suite 1720
Las Vegas, NV 89106  


 
 
       
 
       
116
  Towne Center at Boca Raton
6000 Glades Rd. #1131
Boca Raton, FL 33431  

 
 
       
 
       
118
  Stony Point Fashion Mall
9200 Stony Point Parkway, Space 111
Richmond, VA 23235  

 
 
       
 
       
119
  Southgate Mall
4260 Florin Rd.
Sacramento, CA 95823  

 
 
       
 
       
120
  Pavillions at San Mateo
4900 Cutler Ave. NE Space #E1
Albuquerque, NM 87110  

 
 
       
 
       
121
  Tanger Outlet Center .Five Oaks
1645 Parkway Space # 1390
Seveirville, TN 37862  

 
 
       
 
       
122
  Pine Trail Square Mall
1951 A North Military Trail
West Palm Beach, FL 33409  

 
 
       
 
       
123
  Jackson Outlet Village
537 Monmouth Road, Suite 116A
Space 142
Jackson, NJ 08527  


 
 
       
 
       
124
  St. Augustine Outlet Center
2700 State Road 16, Space #813
St. Augustine, FL 32092  

 
 
       
 
       
125
  Carolina Premium Outlets
1025 Industrial Park Drive, Space #740
Smithfield, NC 27577  

 
 
       
 
       
126
  Fashion Show . Las Vegas
3200 Las Vegas Boulevard South,
Space #1240
Las Vegas, NV 89109  


 
 
       
 
       
129
  Clearwater Mall
2663 Gulf To Bay Blvd.
Suite 910
Clearwater, FL 33759  


 
 
       
 
       
130
  Tanger Outlet Center Charleston
4840 Tanger Outlet Blvd., Suite #501
North Charleston, SC 29418  

 
 
       
 
       
131
  11505 Olive Street
St. Louis, MO 63141  
 
 
       
 
       
132
  Aurora City Place
130 S. Abilene St., SM.3
Aurora, CO 80012  

 
 
       
 
       
133
  The Corner Mall
417 Washington St.
Boston, MA 02108  

 
 
       
 
       
134
  Dale Mabry
3804 W. Linebaugh Ave.
Tampa, FL 33618-8702  

 
 
       
 
       
135
  Prime Outlets at Niagara Falls
1900 Military Dr. Space # 12
Niagara Falls, NY 14304  

 
 
       
 
       
139
  Silver Sands Factory Stores
10676 Emerald Coast Parkway West
Space 139
Destin. Fl 32550  


 
 
       
 
       
141
  Potomac Mills
2700 Potomac Mills Circle, Space # 555
Prince William, Virginia 22192  

 
 
       
 
       
142
  Sawgrass Mills
12801 West Sunrise Blvd. Space # 539
Sunrise, Florida 33323  

 
 
       
 
       
143
  St. Louis Mills
5555 St. Louis Mills Blvd. Space # 532
Hazelwood, Missouri 63042  

 
 
       
 
       
144
  Jersey Shore Premium Outlets
Route 66 & Essex Road
Block 135: Lots 1.01 and 6.01
Tinton Falls, NJ 07724  


 
 
       
 
       
145
  Seattle Premium Outlets
10600 Quil Ceda Blvd. Suite 715
Tulalip, WA 98271  

 
 
       
 
       
146
  Tanger Outlet Center Foley
2601 S McKenzie St. Ste W-9
Foley, AL 36535  

 
 
       
 
       
147
  Rehoboth I Tanger Otl.
36470 seaside outlet drive
Rehoboth Beach, DE 19971  

 
 
       
 
       
148
  Locust Grove Tanger Otl. Ctr.
1000 Tanger Drive Ste 624
Locust Grove, GA 30248  

 
 
       
 
       
149
  Great Lakes Crossing
4000 Baldwin Road
Auburn Hills, MI 48326  

 
 
       
 
       
150
  North Georgia Premium Outlets
800 Highway 400 South Suite 1050
Dawsonville, GA 30534  

 
 
       
 
       
151
  Clinton Crossing Premium Outlets
20-A Killingworth Turnpike Ste 410
Clinton, CT 06413  

 
 
       
 
       
152
  Bellevue Square
240 Bellevue Square
Bellevue, WA 98004  

 
 
       
 
       
153
  Tilton
120 Laconia Road Space # 306
Tilton, NH 03276-5238  

 
 
       
 
       
154
  Round Rock Premium Outlets
4401 North IH-35, Suite #729
Round Rock, TX 78664  

 
 
       
 
       
155
  Gaslamp — SoHo Lab
480 5th Avenue
San Diego, CA 92101  

 
 
       
 
       
157
  Branson Tanger Outlet Center
300 Tanger Boulevard Space 501
Branson, MO 65616  

 
 
       
 
       
158
  The Pier at Ceasars (Soho Lab)
One Atlantic Ocean Suite 1236
Atlantic City, NJ 08401  

 
 
       
 
       
159
  Westfield Topanga Plaza
6600 Topanga Canyon Blvd. Suite 43A
Canoga Park, CA 91303  

 
 
       
 
       
160
  Vegas Town Square
Interstates 15 and 215 & Las Vegas Blvd.
Las Vegas, NV  

 
 
       
 
       
161
  North Park Center
8080 North Central Expressway
Dallas, Texas 75206  

 
 
       
 
       
162
  Rio Grande Outlet Center
5001 East Expressway 83, Suite #712
Mercedes, TX 78570  

 
 
       
 
       
163
  Park City Factory Outlets — Tanger
6699 North Landmark Dr
Park City, UT 84098  

 
 
       
 
       
164
  Osage Beach Premium Outlets
4540 Highway 54 Space Q1
Osage Beach, MO 65065  

 
 
       
 
       
165
  Hollywood & Highland Center
6801 Hollywood Boulevard Suite 329
Hollywood, CA 90028  

 
 
       
 
       
168
  Tempe Market Place
SWC Loop 101 & 202 Freeways
Tempe, AZ  

 
 
       
 
       
169
  Queens Center - Soho Lab
90-15 Queens Blvd, Space F03
Elmhurst, NY 11373  

 
 
       
 
       
170
  Woodbridge Center
2335 Woodbridge Center
Woodbridge, NJ 07095  

 
 
       
 
       
172
  Atlantic City Outlets
1931 Atlantic Ave. Space #1155
Atlantic City, NJ 08401  

 
 
       
 
       
173
  Prime.Orlando
4949 International Dr.
Orlando, FL 32819  

 
 
       
 
       
174
  Cherry Creek
3000 East First Ave. Space # 134
Denver, CO 80206  

 
 
       
 
       
175
  International Plaza
2223 N. Westshore Blvd. Space #184
Tampa, FL  

 
 
       

50

Schedule 7.1(f) – Environmental Matters

None

51

Schedule 7.1(h) – License Agreements

Trademark License Agreement between Ecko.Complex, LLC d/b/a Ecko Unltd. and
Skechers USA, Inc. II and Skechers International II, dated April 7, 2003, as
amended.

Trademark License Agreement between Zoo York, LLC and Skechers USA, Inc. II and
Skechers SARL, dated December 5, 2005, as amended.

Trademark License Agreement between Flight Club, LLC and Skechers USA, Inc. II
and Skechers SARL, dated February      , 2006.

Exclusive Footwear License Letter Agreement between Fraser Ross and A List,
Inc., d/b/a Kitson and Skechers USA, Inc. and its affiliates, dated April 29,
2005, as amended.

Exclusive Denim Products and T-Shirt License Letter Agreement between Fraser
Ross and A List, Inc., d/b/a Kitson and Skechers USA, Inc. and its affiliates,
dated January 26, 2006, as amended.

Merchandise License Agreement between Larry Bird and Skechers USA, Inc., dated
February 4, 2005, as amended.

Personal Services, Endorsement and Merchandising License Agreement between
Jayceon Taylor aka The Game and Skechers USA, Inc., dated April 14, 2005, as
amended.

52

ANNEX A – Collateral Reporting Provisions

(g) Collateral Reporting and Information. (i) The Borrowers agree to furnish to
the Agent:

(A) On or before the 20th day of each month (but twice per month within five
(5) days after the end of the applicable period upon Agent’s request if average
Excess Availability is less than $35,000,000 for any period of 90 consecutive
days), a borrowing base certificate in form and substance satisfactory to the
Agent, certified by the treasurer or chief financial officer of the Funds
Administrator (or any other authorized officer satisfactory to the Agent),
together with such confirmatory schedules of Trade Accounts Receivable and
Inventory (in form and substance satisfactory to the Agent) as the Agent
reasonably may request. The Agent, in its sole discretion, may permit the Funds
Administrator to access CIT’s System for the purpose (in addition to those set
forth in Section 3.7) of completing and submitting borrowing base certificates
when required hereunder.

(B) On or before the 20th day of each month (but more frequently upon the
Agent’s reasonable request), a detailed and summary aging report of the Trade
Accounts Receivable existing as of the last day of the preceding month, a
roll-forward of the Trade Accounts Receivable from the first day of the
preceding month through the last day of the preceding month, and a summary of
Inventory as of the last day of the preceding month, all in such form as the
Agent reasonably shall require, certified by the treasurer or the chief
financial officer of the Funds Administrator (or any other authorized officer
satisfactory to the Agent), together with (i) a reconciliation, as of the last
day of the preceding month, of the Borrowers’ Trade Accounts Receivable aging
report to the Borrowers’ general ledger and applicable borrowing base
certificate delivered by the Borrowers to the Agent, and (ii) if required by the
Agent, such other information sufficient to allow the Agent to update the amount
of Eligible Accounts Receivable and Eligible Inventory.

(C) Prompt written disclosure of (i) all matters adversely affecting the value,
enforceability or collectibility of the Trade Accounts Receivable of the
Borrowers, (ii) all significant customer disputes, offsets, defenses,
counterclaims, returns, rejections and all reclaimed or repossessed merchandise
or goods, and (iii) all matters adversely affecting the value or marketability
of the Inventory, all in such detail and format as the Agent reasonably may
require, provided that to the extent that any such matter would not have a
Material Adverse Effect, the Borrowers may disclose such matter to the Agent
when the Borrowers provide the Agent with the borrowing base certificate
described in clause (A) above.

(D) Promptly upon the Agent’s request, a report summarizing the amount and
location of the Borrowers’ Qualified Cash.

(E) Prior written notice of any change in the location of any Collateral and any
material change in type, quantity, quality or mix of the Inventory.

(F) From time to time, access to the Borrowers’ computers, electronic media,
software programs (including any electronic records, contracts and signatures)
and such other documentation and information relating to the Trade Accounts
Receivable, Inventory and other Collateral as the Agent reasonably may require.

(ii) The Borrowers may deliver to the Agent any borrowing base certificate,
collateral report or other material that the Borrowers are required to deliver
to the Agent under clauses (1) and (2) of Section 7.2(g)(i) by e-mail or other
electronic transmission (an “Electronic Transmission”), subject to the following
terms:

(A) Each Electronic Transmission must be sent by the treasurer or chief
financial officer of the Funds Administrator (or any other authorized officer
satisfactory to the Agent), and must be addressed to the loan officer and the
collateral analyst of the Agent that handle the Borrowers’ account, as
designated by the Agent from time to time. If any Electronic Transmission is
returned to the sender as undeliverable, the material included in such
Electronic Transmission must be delivered to the intended recipient in the
manner required by Section 12.6 hereof.

(B) Each certificate, collateral report or other material contained in an
Electronic Transmission must be in a “pdf” or other imaging format and, to the
extent that such material must be certified by an officer of the Funds
Administrator under this Section 7.2(g), must contain the signature of the
officer submitting the Electronic Transmission. As provided in Section 12.6, any
signature on a certificate, collateral report or other material contained in an
Electronic Transmission shall constitute a valid signature for purposes hereof.
The Agent may rely upon, and assume the authenticity of, any such signature, and
any material containing such signature shall constitute an “authenticated”
record for purposes of the Uniform Commercial Code and shall satisfy the
requirements of any applicable statute of frauds.

(C) Each Electronic Transmission must contain the name and title of the officer
of the Funds Administrator transmitting the Electronic Transmission, and shall
include the following text in the body of the Electronic Transmission:

“Pursuant to the Second Amended and Restated Loan and Security Agreement dated
May 31, 2006 among Skechers U.S.A., Inc. (“Skechers”), Skechers U.S.A., Inc. II
(“Skechers II”), Skechers By Mail, Inc. (“Skechers By Mail”), and 310 Global
Brands, Inc. (“310”, and together with Skechers, Skechers II and Skechers By
Mail individually a “Borrower” and collectively and jointly and severally, the
“Borrowers”), the Lenders that are parties thereto and The CIT Group/Commercial
Services, Inc., as Agent for the Lenders (the “Agent”), the undersigned
     [title of submitting officer] of the Funds Administrator hereby delivers to
the Agent the Borrowers’      [describe submitted reports]. The Funds
Administrator, on behalf of the Borrowers, represents and warrants to the Agent
and the Lenders that the materials included in this Electronic Transmission are
true, correct, and complete in all material respects. The name of the officer of
the Funds Administrator set forth in this e-mail constitutes the signature of
such officer, and this e-mail shall constitute an authenticated record of the
Borrowers.”

(D) The Funds Administrator agrees to maintain in its files the original
versions of all certificates, collateral reports and other materials delivered
to the Agent by means of an Electronic Transmission and agrees to furnish to the
Agent such original versions within five (5) Business Days of the Agent’s
request for such materials, signed and certified (to the extent required
hereunder) by the officer submitting the Electronic Transmission.

(iii) Each Borrower authorizes the Funds Administrator, on behalf of such
Borrower, to deliver to the Agent all borrowing base certificates, collateral
reports and other material that the Borrowers are required to deliver to the
Agent under this Section 7.2(g). Each Borrower hereby authorizes the Agent to
regard the Borrowers’ printed name or rubber stamp signature on assignment
schedules or invoices as the equivalent of a manual signature by the Borrowers’
authorized officers or agents. The Borrowers’ failure to promptly deliver to the
Agent any schedule, report, statement or other information set forth in this
Section 7.2(g) shall not affect, diminish, modify or otherwise limit the Agent’s
security interests in the Collateral.

53